 



Exhibit 10.50
EXECUTION COPY
 
U.S. $470,000,000
SALE AND SERVICING AGREEMENT
by and among
CSE QRS FUNDING I LLC,
as the Seller
CSE MORTGAGE LLC,
as the Originator and as the Servicer
VARIABLE FUNDING CAPITAL COMPANY LLC
and
EACH OTHER COMMERCIAL PAPER CONDUIT
FROM TIME TO TIME PARTY HERETO,
as the Conduit Purchasers
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Swingline Purchaser
WACHOVIA CAPITAL MARKETS, LLC,
as the Administrative Agent and as the VFCC Agent
and
EACH OTHER PURCHASER AGENT
FROM TIME TO TIME PARTY HERETO,
as the Additional Agents
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Backup Servicer and as the Collateral Custodian
Dated as of December 28, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINITION     2          
 
        Section 1.1  
Certain Defined Terms
    2   Section 1.2  
Other Terms
    51   Section 1.3  
Computation of Time Periods
    51   Section 1.4  
Interpretation
    51          
 
        ARTICLE II PURCHASE OF THE VARIABLE FUNDING CERTIFICATES     52        
 
 
        Section 2.1  
The Variable Funding Certificates
    52   Section 2.2  
Procedures for Swingline Advances by the Swingline Purchaser
    54   Section 2.3  
Procedures for Advances by Conduit Purchasers
    55   Section 2.4  
Reduction of the Facility Amount; Mandatory and Optional Repayments
    55   Section 2.5  
Determination of Interest
    57   Section 2.6  
Percentage Evidenced by each Variable Funding Certificate
    57   Section 2.7  
Reimbursement of Swingline Advances
    57   Section 2.8  
Notations on Variable Funding Certificates
    58   Section 2.9  
Settlement Procedures During the Revolving Period
    58     Section 2.10  
Settlement Procedures During the Amortization Period
    60     Section 2.11  
Collections and Allocations
    61     Section 2.12  
Payments, Computations, Etc.
    62     Section 2.13  
Optional Repurchase
    63     Section 2.14  
Fees
    63     Section 2.15  
Increased Costs; Capital Adequacy; Illegality
    63     Section 2.16  
Taxes
    65     Section 2.17  
Assignment of the Sale Agreement
    66     Section 2.18  
Substitution of Assets
    66     Section 2.19  
Optional Sales
    68          
 
        ARTICLE III CONDITIONS TO ADVANCES AND SWINGLINE ADVANCES     69        
 
 
        Section 3.1  
Conditions to Closing and Initial Advance
    69   Section 3.2  
Conditions Precedent to All Advances and Swingline Advances
    70  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   ARTICLE IV REPRESENTATIONS AND WARRANTIES  
  73          
 
        Section 4.1  
Representations and Warranties of the Seller
    73   Section 4.2  
Representations and Warranties of the Seller Relating to the Agreement and the
Collateral
    83   Section 4.3  
Representations and Warranties of the Servicer
    84   Section 4.4  
Representations and Warranties of the Backup Servicer
    87   Section 4.5  
Representations and Warranties of the Collateral Custodian
    87   Section 4.6  
Breach of Certain Representations and Warranties
    88          
 
        ARTICLE V GENERAL COVENANTS     89          
 
        Section 5.1  
Affirmative Covenants of the Seller
    89   Section 5.2  
Negative Covenants of the Seller
    92   Section 5.3  
Covenants of the Seller Relating to the Hedging of Assets
    95   Section 5.4  
Affirmative Covenants of the Servicer
    95   Section 5.5  
Negative Covenants of the Servicer
    98   Section 5.6  
Affirmative Covenants of the Backup Servicer
    99   Section 5.7  
Negative Covenants of the Backup Servicer
    100   Section 5.8  
Affirmative Covenants of the Collateral Custodian
    100   Section 5.9  
Negative Covenants of the Collateral Custodian
    100          
 
        ARTICLE VI ADMINISTRATION AND SERVICING OF CONTRACTS     100          
 
        Section 6.1  
Designation of the Servicer
    100   Section 6.2  
Duties of the Servicer
    101   Section 6.3  
Authorization of the Servicer
    103   Section 6.4  
Collection of Payments
    103   Section 6.5  
Servicer Advances
    105   Section 6.6  
Realization Upon Charged-Off Assets
    106   Section 6.7  
Maintenance of Insurance Policies
    106   Section 6.8  
Servicing Compensation
    107   Section 6.9  
Payment of Certain Expenses by Servicer
    107     Section 6.10  
Reports
    107     Section 6.11  
Annual Statement as to Compliance
    108  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   Section 6.12  
Annual Independent Public Accountant’s Servicing Reports
    108   Section 6.13  
Limitation on Liability of the Servicer and Others
    108   Section 6.14  
The Servicer Not to Resign
    109   Section 6.15  
Servicer Defaults
    109   Section 6.16  
Appointment of Successor Servicer
    111          
 
        ARTICLE VII THE BACKUP SERVICER     113          
 
        Section 7.1  
Designation of the Backup Servicer
    113   Section 7.2  
Duties of the Backup Servicer
    113   Section 7.3  
Merger or Consolidation
    114   Section 7.4  
Backup Servicing Compensation
    115   Section 7.5  
Backup Servicer Removal
    115   Section 7.6  
Limitation on Liability
    115   Section 7.7  
The Backup Servicer Not to Resign
    116          
 
        ARTICLE VIII THE COLLATERAL CUSTODIAN     116          
 
        Section 8.1  
Designation of Collateral Custodian
    116   Section 8.2  
Duties of Collateral Custodian
    116   Section 8.3  
Merger or Consolidation
    118   Section 8.4  
Collateral Custodian Compensation
    118   Section 8.5  
Collateral Custodian Removal
    118   Section 8.6  
Limitation on Liability
    119   Section 8.7  
The Collateral Custodian Not to Resign
    120   Section 8.8  
Release of Documents
    120   Section 8.9  
Return of Required Asset Documents
    121     Section 8.10  
Access to Certain Documentation and Information Regarding the Collateral; Audits
    121          
 
        ARTICLE IX SECURITY INTEREST     121          
 
        Section 9.1  
Grant of Security Interest
    121   Section 9.2  
Release of Lien on Collateral
    122   Section 9.3  
Further Assurances
    123   Section 9.4  
Remedies
    123  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   Section 9.5  
Waiver of Certain Laws
    123   Section 9.6  
Power of Attorney
    123          
 
        ARTICLE X TERMINATION EVENTS     124          
 
        Section 10.1  
Termination Events
    124   Section 10.2  
Remedies
    126          
 
        ARTICLE XI INDEMNIFICATION     127          
 
        Section 11.1  
Indemnities by the Seller
    127   Section 11.2  
Indemnities by the Servicer
    130   Section 11.3  
After-Tax Basis
    130          
 
        ARTICLE XII THE ADMINISTRATIVE AGENT AND PURCHASER AGENTS     131      
   
 
        Section 12.1  
The Administrative Agent
    131   Section 12.2  
VFCC Agent
    134   Section 12.3  
Additional Agent
    135          
 
        ARTICLE XIII MISCELLANEOUS     138          
 
        Section 13.1  
Amendments and Waivers
    138   Section 13.2  
Notices, Etc.
    138   Section 13.3  
Ratable Payments
    138   Section 13.4  
No Waiver; Remedies
    138   Section 13.5  
Binding Effect; Benefit of Agreement
    139   Section 13.6  
Term of this Agreement
    139   Section 13.7  
Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue
    139   Section 13.8  
Waiver of Jury Trial
    139   Section 13.9  
Costs, Expenses and Taxes
    140     Section 13.10  
No Proceedings
    140     Section 13.11  
Recourse Against Certain Parties
    141     Section 13.12  
Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances and Swingline Advances
    142     Section 13.13  
Confidentiality
    143     Section 13.14  
Execution in Counterparts; Severability; Integration
    145     Section 13.15  
Waiver of Setoff
    145  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   Section 13.16  
Assignments
    145   Section 13.17  
Heading and Exhibits
    146   Section 13.18  
Loans Subject to Retained Interest Provisions
    146   Section 13.19  
Tax Treatment of Advances
    146  

     
EXHIBITS
   
EXHIBIT A-1
  Form of Borrowing Notice (Advances and Reduction of Facility Amount)
EXHIBIT A-1-S
  Form of Borrowing Notice (Swingline Funding Request)
EXHIBIT A-2
  Form of Borrowing Notice (Reinvestments of Principal Collections)
EXHIBIT A-3
  Form of Borrowing Base Certificate
EXHIBIT B-1
  Form of Variable Funding Certificate (VFCC)
EXHIBIT B-2
  Form of Variable Funding Certificate (Wachovia Bank, National Association)
EXHIBIT B-3
  Form of Variable Funding Certificate (Additional Purchasers)
EXHIBIT C
  Form of Monthly Report
EXHIBIT D
  Form of Hedging Agreement (including Schedule and Confirmation)
EXHIBIT E-1
  Form of Officer’s Certificate to Solvency (CSE QRS Funding I LLC)
EXHIBIT E-2
  Form of Officer’s Certificate to Solvency (CSE Mortgage LLC)
EXHIBIT F-1
  Form of Officer’s Closing Certificate (CSE QRS Funding I LLC)
EXHIBIT F-2
  Form of Officer’s Closing Certificate (CSE Mortgage LLC)
EXHIBIT G-1
  Form of Power of Attorney(CSE QRS Funding I LLC)
EXHIBIT G-2
  Form of Power of Attorney(CSE Mortgage LLC)
EXHIBIT H
  Form of Release of Required Asset Documents
EXHIBIT I
  Form of Assignment of Mortgage
EXHIBIT J
  Form of Servicer’s Certificate
EXHIBIT K
  Form of Transferee Letter
EXHIBIT L
  Form of Assumption Agreement
EXHIBIT M
  Form of Certificate of Outside Counsel

SCHEDULES

     
SCHEDULE I
  Condition Precedent Documents
SCHEDULE II
  List of Lock-Box Banks and Lock-Box Accounts
SCHEDULE III
  Location of Required Asset Documents and Asset Files
SCHEDULE IV
  Asset List
SCHEDULE V
  [Reserved]
SCHEDULE VI
  [Reserved]
SCHEDULE VII
  Form of Senior B-Note Loan
SCHEDULE VIII
  Form of Stretch Senior Secured Loan

v



--------------------------------------------------------------------------------



 



SALE AND SERVICING AGREEMENT
     THIS SALE AND SERVICING AGREEMENT (such agreement as amended, modified,
waived, supplemented, restated or replaced from time to time, the “Agreement”)
is made as of this December 28, 2005, by and among:
     (1) CSE QRS FUNDING I LLC, a Delaware limited liability company, as the
seller (together with its successors and assigns in such capacity, the
“Seller”);
     (2) CSE MORTGAGE LLC, a Delaware limited liability company (“CSE
Mortgage”), as the originator (together with its successors and assigns in such
capacity, the “Originator”), and as the servicer (together with its successors
and assigns in such capacity, the “Servicer”);
     (3) VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited liability
company, as a conduit purchaser (together with its successors and assigns in
such capacity, “VFCC”);
     (4) EACH OTHER COMMERCIAL PAPER CONDUIT FROM TIME TO TIME PARTY HERETO AS
AN ADDITIONAL PURCHASER (together with its successors and assigns in such
capacity, an “Additional Purchaser” and collectively with VFCC, the “Conduit
Purchasers”);
     (5) WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Wachovia”), as the swingline
purchaser (together with its successors and assigns in such capacity, the
“Swingline Purchaser” and collectively with the Conduit Purchasers, the
“Purchasers”);
     (6) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(together with its successors and assigns, “WCM”), as the agent for VFCC
(together with its successors and assigns in such capacity, the “VFCC Agent”)
and as the agent for the VFCC Agent and the Additional Agents (together with its
successors and assigns in such capacity, the “Administrative Agent”);
     (7) EACH OTHER PURCHASER AGENT FROM TIME TO TIME PARTY HERETO as an
additional agent (together with its successors and assigns in such capacity, an
“Additional Agent” and collectively, the “Additional Agents”); and
     (8) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”), and not in its individual
capacity but as the collateral custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”).

 



--------------------------------------------------------------------------------



 



RECITALS
     WHEREAS, the Seller has acquired, and may from time to time continue to
acquire, certain Assets from the Originator pursuant to the Sale Agreement;
     WHEREAS, the Seller is prepared to transfer and assign, and grant security
interests in, certain Assets and other proceeds with respect thereto to the
Purchasers from time to time;
     WHEREAS, the Purchasers may, in accordance with the terms of this
Agreement, purchase such Assets;
     WHEREAS, it is the intention of the parties hereto that (i) in connection
with each Advance or Swingline Advance hereunder, the Seller hereby transfers
and assigns to the Administrative Agent, on behalf of the Purchasers, and hereby
grants a security interest to the Administrative Agent, for the benefit of the
Secured Parties, in all of the Seller’s right, title and interest in and to the
Assets and proceeds with respect thereto, and (ii) this Agreement shall
constitute a security agreement under Applicable Law, in respect of the transfer
and grant described in the second Recital above, and all other security
interests granted hereunder; and
     WHEREAS, all other conditions precedent to the execution of this Agreement
have been complied with.
     NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITION
     Section 1.1 Certain Defined Terms.
     (a) Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.1. As used in this Agreement and its schedules,
exhibits and other attachments, unless the context requires a different meaning,
the following terms shall have the following meanings:
“1940 Act”: Defined in Section 10.1(i).
“Accrual Period”: (a) with respect to each Advance or Swingline Advance (or
portion thereof) funded at an Interest Rate other than the VFCC CP Rate or an
Additional Purchaser CP Rate, (i) with respect to the first Payment Date, the
period from and including the Closing Date to but excluding such first Payment
Date and (ii) with respect to any subsequent Payment Date, the period from and
including the previous Payment Date to but excluding such subsequent Payment
Date, and (b) with respect to each Advance or Swingline Advance (or portion
thereof) funded at an Interest Rate equal to the VFCC CP Rate or an Additional
Purchaser CP Rate, (i) with respect to the first Payment Date, the period from
and including the Closing Date to and including the

2



--------------------------------------------------------------------------------



 



last day of the calendar month in which the Closing Date occurs and (ii) with
respect to any subsequent Payment Date, the period ending on the last day of the
calendar month immediately preceding the month in which the Payment Date occurs
and commencing on the first (1st) day of such immediately preceding calendar
month.
“Acquired Loan”: A Loan that is originated by a Person other than the
Originator, CapitalSource Finance LLC or any of their respective Subsidiaries
and acquired by the Originator in a “true sale” transaction pursuant to an
acquisition agreement substantially in the form of the “Acquisition Agreement”
previously delivered by CapitalSource Finance LLC to the Administrative Agent in
connection with the CS Funding I Transaction or in such other form as shall be
adopted by the Originator and approved in writing by the Administrative Agent at
least five days prior to such Loan becoming part of the Collateral hereunder,
provided that the foregoing shall exclude (i) any CS Funding III Asset that was
not an “Acquired Loan” under and as defined in the CS Funding III Transaction
and (ii) any Retained Interest.
“Acquisition Facility”: That certain Loan Certificate and Servicing Agreement,
dated as of February 28, 2003, by and among CapitalSource Acquisition Funding
LLC, as the seller, CapitalSource Finance LLC, as the originator and as the
servicer, Variable Funding Capital Company LLC (formerly known as Variable
Funding Capital Corporation), as the purchaser, Wachovia Capital Markets, LLC
(f/k/a Wachovia Securities, Inc.), as the Administrative Agent and as the
Purchaser Agent and Wells Fargo Bank, National Association, successor-by-merger
to Wells Fargo Bank Minnesota, National Association, as the backup servicer and
as the Collateral Custodian, as such agreement may be amended, modified, waived,
supplemented or restated from time to time and including any document,
certificate or agreement executed in connection therewith.
“Addition Date”: With respect to any Additional Assets, the date on which such
Additional Assets become part of the Collateral.
“Additional Agent”: Each Person (together with its successors and assigns) that
becomes a party to this Agreement as an Additional Agent, on behalf of any
Additional Purchaser, pursuant to an Additional Purchaser Agreement.
“Additional Agent Fee Letter”: Each Additional Agent Fee Letter Agreement that
shall be entered into by and among the Seller, the Servicer and such Additional
Agent in connection with the transactions contemplated by this Agreement, as
amended, modified, waived, supplemented, restated or replaced from time to time.
“Additional Agent’s Account”: A special account, designated by the Additional
Agent in an Additional Purchaser Agreement, in the name of an Additional Agent
maintained with the related Additional Purchaser.
“Additional Assets”: All Assets that become part of the Collateral after the
Closing Date.
“Additional Purchaser”: Each Person (together with its successors and assigns)
that becomes a party to this Agreement as an Additional Purchaser pursuant to an
Additional Purchaser Agreement.

3



--------------------------------------------------------------------------------



 



“Additional Purchaser Agreement”: With respect to each Additional Purchaser, the
Transferee Letter or Assumption Agreement relating to such Additional Purchaser.
“Additional Purchaser Breakage Costs”: Any amount or amounts as shall compensate
an Additional Purchaser for any out of pocket expense incurred by such
Additional Purchaser (as determined by the related Additional Agent on behalf of
such Additional Purchaser, in such Additional Agent’s sole discretion) as a
result of (i) a prepayment by the Seller of Advances Outstanding or Interest or
(ii) any difference between the applicable Additional Purchaser CP Rate and the
Adjusted Eurodollar Rate. All Additional Purchaser Breakage Costs shall be due
and payable hereunder upon demand.
“Additional Purchaser CP Rate”: (a) For any Additional Purchaser and any day
during any Accrual Period, the per annum rate equal to the weighted average of
the per annum rates paid or payable by such Additional Purchaser from time to
time as interest on or otherwise (by means of interest rate hedges or otherwise
taking into consideration any incremental carrying costs associated with
short-term promissory notes issued by such Additional Purchaser maturing on
dates other than those certain dates on which such Additional Purchaser is to
receive funds) in respect of the promissory notes issued by such Additional
Purchaser that are allocated, in whole or in part, by the related Additional
Agent (on behalf of such Additional Purchaser) to fund or maintain the Advances
Outstanding funded by such Additional Purchaser during such period, as
determined by the related Additional Agent (on behalf of such Additional
Purchaser) and reported to the Seller and the Servicer, which rates shall
reflect and give effect to (i) the commissions of placement agents and dealers
in respect of such promissory notes, to the extent such commissions are
allocated, in whole or in part, to such promissory notes by the related
Additional Agent (on behalf of such Additional Purchaser) and (ii) other
borrowings by such Additional Purchaser, including, without limitation,
borrowings to fund small or odd dollar amounts that are not easily accommodated
in the commercial paper market; provided that if any component of such rate is a
discount rate, in calculating the Additional Purchaser CP Rate, the related
Additional Agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum or (b) as
otherwise specified by or on behalf of such Additional Purchaser in the
applicable Additional Purchaser Agreement.
“Adjusted Eurodollar Rate”: For any Accrual Period, an interest rate per annum
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBOR Rate for such Accrual Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Accrual Period.
“Administrative Agent”: WCM, in its capacity as administrative agent for the
Purchaser Agents, together with its successors and assigns, including any
successor appointed pursuant to ARTICLE XII.
“Advance”: Defined in Section 2.1(b).

4



--------------------------------------------------------------------------------



 



     “Advance Rate”: With respect to any type of Asset on any date of
determination, the corresponding percentage set forth below:

          Type of Asset   Advance Rate
Senior Secured ABL Loans
    85.0 %
Senior Secured Term Loans
    80.0 %
Stretch Senior Secured Loans
    75.0 %
Senior B-Note Loans
    70.0 %
Senior Subordinated Loans
    65.0 %
Junior Subordinated Loans
    50.0 %

provided that with respect to any Acquired Loans, Assigned Loans, Agented Notes,
Participation Loans and DIP Loans, the applicable advance rate will be
determined by reference to the type of underlying Loan being acquired, assigned,
agented or participated in, as the case may be.
“Advances Outstanding”: On any day, the aggregate principal amount of all
Advances and Swingline Advances outstanding on such day, after giving effect to
all repayments of Advances and Swingline Advances and the making of new Advances
or Swingline Advances on such day.
“Affected Party”: The Administrative Agent, the Purchaser Agents, the
Purchasers, the Swingline Purchaser, each Liquidity Bank, all assignees and
participants of the Purchasers and each Liquidity Bank, any successor to WCM as
Administrative Agent and any sub-agent of the Administrative Agent and any
successor to a Purchaser Agent.
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or under common control with such Person,
or is a director or officer of such Person. For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) when used with respect to any specified Person means the
possession, direct or indirect, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Agent’s Account”: The VFCC Agent’s Account or any Additional Agent’s Account,
as applicable.
“Agented Notes”: With respect to any Loan, one or more promissory notes of an
Eligible Obligor wherein (a) the note(s) are originated by the Originator in
accordance with the Credit and Collection Policy as a part of a syndicated loan
transaction that has been fully consummated between the Originator and the
related Obligor (without regard to any subsequent syndication of such Loan)
prior to such Agented Notes becoming part of the Collateral hereunder, (b) upon
an assignment of the note under the Sale Agreement to the Seller, such original
note will be endorsed to the Administrative Agent and held by the Collateral
Custodian, on behalf of the

5



--------------------------------------------------------------------------------



 



Secured Parties, (c) the Seller, as assignee of the note, will have all of the
rights but none of the obligations of the Originator with respect to such note
and the Originator’s right, title and interest in and to the Related Property
including the right to receive and collect payments directly in its own name and
to enforce its rights directly against the Obligor thereof, (d) the note, if
secured, is secured by an undivided interest in the Related Property that also
secures and is shared by, on a pro rata basis, all other holders of such
Obligor’s notes of equal priority and (e) the Originator (or a wholly owned
subsidiary of the Originator) is the collateral agent and payment agent for all
noteholders of such Obligor.
“Aggregate Outstanding Asset Balance”: On any date of determination, the sum of
the Outstanding Asset Balances of all Eligible Assets included as part of the
Collateral on such date, minus the Outstanding Asset Balances of any Delinquent
Assets. Notwithstanding anything to the contrary contained herein, for purposes
of determining the Aggregate Outstanding Asset Balance, if any portion of an
Asset is deemed to be “charged-off” in accordance with the provisions of the
definition of Charged-Off Asset, then the entire Asset shall be deemed to have a
zero Outstanding Asset Balance, except for purposes of calculating Average Pool
Charged-Off Ratio.
“Aggregate Unpaids”: At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, Hedge Breakage Costs and all
other amounts owed by the Seller to the Purchasers, the Purchaser Agents, the
Administrative Agent, the Backup Servicer, each Hedge Counterparty and the
Collateral Custodian hereunder (including, without limitation, all Indemnified
Amounts, other amounts payable under Article XI and amounts required under
Section 2.9, Section 2.10, Section 2.14, Section 2.15 and Section 2.16 to the
Affected Parties or Indemnified Parties) or under any Hedging Agreement
(including, without limitation, payments in respect of the termination of any
such Hedging Agreement) or by the Seller or any other Person under any fee
letter (including, without limitation, the VFCC Fee Letter, any Additional Agent
Fee Letter, the Backup Servicer Fee Letter and the Collateral Custodian Fee
Letter) delivered in connection with the transactions contemplated by this
Agreement (whether due or accrued).
“Allocation Adjustment Event”: With respect to each Loan included in the
Collateral subject to the Retained Interest provisions of this Agreement, the
occurrence of any one or more of the following under and as defined in any
Permitted Securitization Transaction rated by the Rating Agencies, as
applicable: (i) a “Servicer Default”, (ii) an “Event of Default” or (iii) an
“Accelerated Amortization Event”.
“Alternative Rate”: An interest rate per annum equal to the Adjusted Eurodollar
Rate; provided that the Alternative Rate shall be the Base Rate if a Eurodollar
Disruption Event occurs.
“Amortization Period”: The period beginning on the Termination Date and ending
on the Collection Date.
“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, the

6



--------------------------------------------------------------------------------



 



Federal Truth in Lending Act, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.
“Asset Checklist”: The list of loan documents attached as Schedule 5 to the
Acquisition Agreement or an electronic list delivered by or on behalf of the
Seller to the Collateral Custodian that identifies each of the items contained
in the related Asset File, as amended from time to time.
“Asset Files”: With respect to any Asset and Related Security, copies of each of
the Required Asset Documents and duly executed originals (to the extent required
by the Credit and Collection Policy) and copies of any other Records relating to
such Asset and Related Security.
“Asset List”: The Asset List provided by the Seller to the Administrative Agent
and the Collateral Custodian, in the form of Schedule IV hereto, as such list
may be amended, supplemented or modified from time to time in accordance with
this Agreement.
“Asset Loss Reserve”: With respect to each Watchlist Asset, an amount available
to cover any losses with respect to such Watchlist Asset equal to the amounts
set forth in the Credit and Collection Policy.
“Assets”: Loans, individually or collectively, as the context requires.
“Assigned Loan”: A Loan originated by a Person other than the Originator in
which a constant percentage interest has been assigned to the Originator by such
Person in accordance with the Credit and Collection Policy and (i) such
transaction has been fully consummated prior to such Loan becoming part of the
Collateral hereunder, (ii) the Originator is a party to a credit agreement
and/or an assignment agreement and a promissory note with the Obligor with
respect to such Loan, (iii) the agent bank receives payment directly from the
Obligor thereof on behalf of each lender that has been assigned a percentage
interest in such Loan, and (iv) is substantially in the form of an “Assigned
Loan” previously delivered by the Originator to the Administrative Agent in
connection with the CS Funding I Transaction or such other form as shall be
adopted by the Originator and approved in writing by the Administrative Agent at
least five days prior to such Loan becoming part of the Collateral hereunder;
provided that any such Loan shall exclude any Retained Interest.
“Assignment of Mortgage”: As to each Loan secured by an interest in real
property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage, deed of
trust, security deed or similar security instrument and all other documents
related to such Loan and to the Seller and to grant a perfected lien thereon by
the Seller in favor of the Administrative Agent, on behalf of the Secured
Parties, each such Assignment of Mortgage to be substantially in the form of
Exhibit I hereto.
“Assumption Agreement”: Defined in Section 13.16(b).

7



--------------------------------------------------------------------------------



 



“Availability”: At any time, an amount equal to the excess, if any, of (i) the
amount by which the lesser of (a) the Facility Amount and (b) the Maximum
Availability minus (ii) the Advances Outstanding on such day; provided that
during the Amortization Period, the Availability shall be zero.
“Available Funds”: With respect to any Payment Date, all amounts received in the
Collection Account (including, without limitation, any Collections on Assets
included in the Collateral and earnings from Permitted Investments in the
Collection Account) during the Collection Period that ended on the last day of
the calendar month immediately preceding the calendar month in which such
Payment Date occurs.
“Average Pool Charged-Off Ratio”: As of any Determination Date, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of the
Outstanding Asset Balance of all Assets that became Charged-Off Assets (net of
Recoveries during such Collection Period) during the Collection Period related
to such Determination Date and each of the 11 preceding Determination Dates (or
such lesser number as shall have elapsed as of such Determination Date), and
(ii) the denominator of which is equal to a fraction the numerator of which is
the sum of the Aggregate Outstanding Asset Balance as of the first day of the
Collection Period related to such Determination Date and each of the 11
preceding Determination Dates (or such lesser number as shall have elapsed as of
such Determination Date) and the denominator of which is twelve (or the
corresponding lesser number of Determination Dates included in the calculations
described herein).
“Average Portfolio Charged-Off Ratio”: As of any Determination Date, the
percentage equivalent of a fraction (i) the numerator of which is equal to the
sum of the Portfolio Outstanding Asset Balance of all Portfolio Assets
(excluding equity investments) that became Charged-Off Portfolio Assets (net of
Recoveries during such Collection Period) during the Collection Period related
to such Determination Date and each of the 11 preceding Determination Dates (or
such lesser number as shall have elapsed as of such Determination Date), and
(ii) the denominator of which is equal to a fraction the numerator of which is
the sum of the Portfolio Outstanding Asset Balance (excluding equity
investments) as of the first day of the Collection Period related to such
Determination Date and each of the 11 preceding Determination Dates (or such
lesser number as shall have elapsed as of such Determination Date) and the
denominator of which is twelve (or the corresponding lesser number of
Determination Dates included in the calculations described herein).
“Average Portfolio Delinquency Ratio”: As of any Determination Date, the
percentage equivalent of a fraction the numerator of which is equal to the sum
of the Portfolio Delinquency Ratio on such Determination Date and each of the
two preceding Determination Dates (or such lesser number as shall have elapsed
as of such Determination Date) and the denominator of which is equal to three
(or the corresponding lesser number of Determination Dates included in the
calculations described herein).
“Backup Servicer”: Wells Fargo Bank, National Association, not in its individual
capacity, but solely as Backup Servicer, its successor in interest pursuant to
Section 7.3 or such Person as shall have been appointed as Backup Servicer
pursuant to Section 7.5.

8



--------------------------------------------------------------------------------



 



“Backup Servicer Fee Letter”: The Backup Servicer Fee Letter, dated as of the
date hereof, by and among the Servicer, the Administrative Agent, and the Backup
Servicer, as such letter may be amended, modified, supplemented, restated or
replaced from time to time.
“Backup Servicer Fee Rate”: The rate per annum set forth in the Backup Servicer
Fee Letter as the “Backup Servicer Fee Rate.”
“Backup Servicer Termination Notice”: Defined in Section 7.5.
“Backup Servicing Fee”: Defined in the Backup Servicer Fee Letter.
“Banded Floating Rate Loan”: A Loan where the interest rate payable by the
Obligor thereof fluctuates between a minimum interest rate and a maximum
interest rate allowable under its Required Asset Documents.
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.
“Base Rate”: On any date, a fluctuating interest rate per annum equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.
“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or any ERISA Affiliate of the Seller is, or at any
time during the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.
“Borrowing Base”: On any date of determination, the sum of (i) the Aggregate
Outstanding Asset Balance and (ii) (a) the Outstanding Asset Balances of all
Additional Assets that are Eligible Assets to be included as part of the
Collateral on such date minus (b) the amount (calculated without duplication) by
which such Eligible Assets exceed any applicable Pool Concentration Criteria.
“Borrowing Base Certificate”: Each certificate, in the form of Exhibit A-3,
required to be delivered by the Seller along with each Borrowing Notice.
“Borrowing Notice”: Each notice, in the form of Exhibit A-1, A-1-S or A-2 (as
applicable), required to be delivered by the Seller (i) in respect of (a) the
Initial Advance, each incremental Advance and each Swingline Advance (as
applicable), (b) any reduction of the Facility Amount or repayment of Advances
Outstanding, or (c) any reinvestment of Principal Collections under
Section 2.9(b); and (ii) on each Determination Date.
“Breakage Costs”: Collectively, the VFCC Breakage Costs and any Additional
Purchaser Breakage Costs, if any.
“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota, New York
City, New York, Charlotte, North Carolina, and (b) if the term “Business Day” is
used in connection with the determination of the LIBOR Rate, dealings in United
States dollar deposits are carried on in the London interbank market.

9



--------------------------------------------------------------------------------



 



“CS Funding I Transaction”: The transactions contemplated by the Fourth Amended
Loan Certificate and Servicing Agreement, dated as of May 28, 2004, among
CapitalSource Funding LLC, CapitalSource Finance LLC, Eiffel Funding, LLC,
Hannover Funding Company LLC, Harris Nesbitt Corp., CDC Financial Products,
Inc., Norddeutsche Landesbanke Girozentrale and Wells Fargo Bank, National
Association, and the related “Transaction Documents” (as defined therein).
“CS Funding III Asset”: Any Asset included in the Collateral on the date of the
Initial Advance that was previously included in the “Collateral” under and as
defined in the CS Funding III Transaction.
“CS Funding III Cut-Off Date”: With respect to any CS Funding III Asset, the
applicable “Cut-Off Date” under and as defined in the CS Funding III
Transaction.
“CS Funding III Transaction”: The transactions contemplated by the Sale and
Servicing Agreement, dated as of April 20, 2004, among CapitalSource Funding III
LLC, CapitalSource Finance LLC, Variable Funding Capital Company LLC (f/k/a
Variable Funding Capital Corporation), each other commercial paper conduit from
time to time party thereto, Wachovia Bank, National Association, Wachovia
Capital Markets, LLC, each other purchaser agent from time to time party
thereto, and Wells Fargo Bank, National Association, and the related
“Transaction Documents” (as defined therein).
“Change-in-Control”: Any of the following:
     (a) The failure of John K. Delaney, Jason M. Fish and Bryan Corsini and
Affiliates thereof to own in the aggregate (directly or indirectly), free and
clear of all liens, at least 7,000,000 million shares of the outstanding shares
of common stock of CapitalSource Inc., as adjusted from time to time to reflect
stock splits or reverse stock splits, respectively;
     (b) The failure of CapitalSource Inc. to own (directly or through wholly
owned subsidiaries), free and clear of all liens, 99.9% of the outstanding
voting membership interests of the Originator;
     (c) the creation or imposition of any Lien on any limited liability company
membership interest in the Seller; or
     (d) the failure by Originator to own all of the limited liability company
membership interests in the Seller.
“Charged-Off Asset”: An Asset (or portion thereof deemed to be “charged-off”) as
to which any of the following first occurs: (i) the Servicer has determined or
should have reasonably determined in accordance with the Credit and Collection
Policy that such Asset is not collectible, (ii) (a) all or any portion of one or
more principal or interest payments (other than in respect of default rate
interest) remain unpaid for at least ninety (90) days from the original due date
for such payment (without giving effect to any Servicer Advance thereon), in
which case not less than fifty percent (50%) of the Outstanding Asset Balance
shall be deemed to be “charged-off” for purposes of this Agreement, and (b) all
or any portion of one or more principal or interest payments (other than in
respect of default rate interest) remain unpaid for at least one hundred

10



--------------------------------------------------------------------------------



 



and eighty (180) days from the original due date for such payment (without
giving effect to any Servicer Advance thereon), in which case not less than one
hundred percent (100%) of the Outstanding Asset Balance of an Asset shall be
deemed to be “charged-off” for purposes of this Agreement, or (iii) (a) the
Obligor thereof or any Person obligated thereon is subject to an Insolvency
Event, in which case not less than fifty percent (50%) of the Outstanding Asset
Balance of an Asset shall be deemed to be “charged-off” as of the date of the
occurrence of such Insolvency Event for purposes of this Agreement, (b) the
Obligor thereof or any Person obligated thereunder has suffered a material
adverse change which materially affects its viability as a going concern as
reasonably determined by the Servicer, or (c) adequate collateral or other
source of payment does not exist to repay the full amount due to the Seller
under the Asset as determined by the Servicer.
“Charged-Off Portfolio Asset”: A Portfolio Asset (or portion thereof deemed to
be “charged-off”) (excluding equity investments) as to which any of the
following first occurs: (i) the Servicer has determined or should have
reasonably determined in accordance with the Credit and Collection Policy (or
such similar policies and procedures utilized by the Servicer in servicing such
Portfolio Asset) that such Portfolio Asset is not collectible, (ii) (a) all or
any portion of one or more principal or interest payments (other than in respect
of default rate interest) remain unpaid for at least ninety (90) days from the
original due date for such payment (without giving effect to any Servicer
Advance thereon), in which case not less than fifty percent (50%) of the
Portfolio Outstanding Asset Balance of such Portfolio Asset shall be deemed to
be “charged-off” for purposes of this Agreement, and (b) all or any portion of
one or more principal or interest payments (other than in respect of default
rate interest) remain unpaid for at least one hundred and eighty (180) days from
the original due date for such payment (without giving effect to any Servicer
Advance thereon), in which case not less than one hundred percent (100%) of the
Portfolio Outstanding Asset Balance of such Portfolio Asset shall be deemed to
be “charged-off” for purposes of this Agreement, or (iii) (a) the Obligor
thereof or any Person obligated thereon is subject to an Insolvency Event, in
which case not less than fifty percent (50%) of the Portfolio Outstanding Asset
Balance of such Portfolio Asset shall be deemed to be “charged-off” as of the
date of the occurrence of such Insolvency Event for purposes of this Agreement,
(b) the Obligor or any Person obligated thereon has suffered a material adverse
change which materially affects its viability as an ongoing concern as
reasonably determined by the Servicer, or (c) adequate collateral or other
source of payment does not exist to repay the principal due under the Portfolio
Asset as determined by the Servicer.
“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.
“Closing Date”: December 28, 2005.
“Code”: The Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Seller in all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
and other property

11



--------------------------------------------------------------------------------



 



consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts): (i) the Existing
Assets and Additional Assets, and all monies due or to become due in payment
under such Existing Assets and Additional Assets on and after the related
Cut-Off Date, including but not limited to all Collections, but excluding any
Excluded Amounts; and (ii) all Related Security with respect to the Assets
referred to in clause (i), and (iii) all income and Proceeds of the foregoing.
“Collateral Custodian”: Wells Fargo Bank, National Association, not in its
individual capacity, but solely as Collateral Custodian, its successor in
interest pursuant to Section 8.3 or such Person as shall have been appointed
Collateral Custodian pursuant to Section 8.5.
“Collateral Custodian Fee”: Defined in the Collateral Custodian Fee Letter.
“Collateral Custodian Fee Letter”: The Collateral Custodian Fee Letter, dated as
of the date hereof, by and among the Originator, the Administrative Agent and
the Collateral Custodian, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.
“Collateral Custodian Termination Notice”: Defined in Section 8.5.
“Collection Account”: Defined in Section 6.4(f).
“Collection Date”: The date following the Termination Date on which the
Aggregate Unpaids have been reduced to zero and indefeasibly paid in full.
“Collection Period”: Each calendar month.
“Collections”: (a) All cash collections and other cash proceeds of any Asset,
including, without limitation, Scheduled Payments, Finance Charges, Prepayments,
Insurance Proceeds, all Recoveries or other amounts received in respect thereof
but excluding any Excluded Amounts, (b) any cash proceeds or other funds
received by the Seller or the Servicer with respect to any Related Security,
(c) all payments received pursuant to any Hedging Agreement or Hedge Transaction
and (d) all Deemed Collections.
“Commercial Paper Notes”: On any day, any short-term promissory notes of any
Conduit Purchaser issued by such Conduit Purchaser in the commercial paper
market.
“Commitment”: With respect to each Conduit Purchaser or Swingline Purchaser, as
applicable, the commitment of such Purchaser to make Advances or Swingline
Advances in accordance herewith in an amount not to exceed (i) (a) prior to the
Termination Date, the dollar amount set forth opposite such Purchaser’s
signature on the signature pages hereto or the signature pages of the Additional
Purchaser Agreement relating to such Purchaser, as applicable, under the heading
“Commitment” and (b) on or after the Termination Date, such Conduit Purchaser’s
Pro Rata Share of the aggregate Advances Outstanding or (ii) as to Conduit
Purchasers only, with respect to each Advance, the Pro Rata Share.
“Commitment Fee”: (a) With respect to VFCC, as defined in the VFCC Fee Letter
and (b) with respect to any Additional Purchaser, as defined in such Additional
Purchaser’s Additional Purchaser Fee Letter.

12



--------------------------------------------------------------------------------



 



“Concentrations Effective Date”: The earlier of:
     (i) the date that is three months following the closing of a Permitted
Securitization Transaction after the Closing Date; or
     (ii) the date on which the Aggregate Outstanding Asset Balance first equals
or exceeds $100,000,000 following the more recent of (a) the Closing Date and
(b) the closing of a Permitted Securitization Transaction after the Closing
Date.
“Conduit Purchasers”: Defined in the Preamble of this Agreement.
“Consolidated Funded Indebtedness”: As of any date of determination, all
outstanding Indebtedness of the Originator and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
“Consolidated Tangible Net Worth”: As of any date of determination, the assets
less the liabilities of the Originator and its Subsidiaries on a consolidated
basis, less intangible assets (including goodwill), all determined in accordance
with GAAP.
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.
“CP Rate”: The VFCC CP Rate or any Additional Purchaser CP Rate, as applicable.
“Credit and Collection Policy”: The written credit policies and procedures
manual of the Originator and the Servicer (which policies shall include without
limitation policies on a risk rating system, Asset Loss Reserve, due diligence
format, underwriting parameters and credit approval procedures) in the form
provided to the Administrative Agent prior to the Closing Date, as it may be as
amended or supplemented from time to time in accordance with Section 5.1(h) and
Section 5.4(f).
“CSE Prime Rate”: The rate designated by CSE Mortgage (or the originator of an
Assigned Loan) from time to time and/or pursuant to the related loan documents
as its prime rate in the United States, such rate to change as and when the
designated rate changes; provided that the CSE Prime Rate is not intended to be
the lowest rate of interest charged by CSE Mortgage (or such originator) in
connection with extensions of credit to debtors.
“CSE LIBOR Rate”: The posted rate for thirty (30), sixty (60) or ninety
(90) day, as applicable, deposits in Dollars appearing on Telerate Page 3750, as
and when determined in accordance with the applicable Required Asset Documents.
“Cut-Off Date”: With respect to each Asset and Additional Asset, the related
Funding Date therefor.
“Deemed Collection”: Defined in Section 2.4(c).

13



--------------------------------------------------------------------------------



 



“Delinquent Asset”: An Asset (that is not a Charged-Off Asset) as to which
either of the following first occurs: (a) all or any portion of one or more
principal or interest payments (other than in respect of default rate interest)
remain unpaid for at least sixty (60) days from the original due date for such
payment (without giving effect to any Servicer Advance thereon) or
(b) consistent with the Credit and Collection Policy such Asset would be
classified as delinquent by the Servicer.
“Delinquent Portfolio Asset”: A Portfolio Asset (that is not a Charged-Off
Portfolio Asset) (excluding equity investments) as to which either of the
following first occurs: (a) all or any portion of one or more principal or
interest payments (other than in respect of default rate interest) remain unpaid
for at least sixty (60) days from the original due date for such payment
(without giving effect to any Servicer Advance thereon) or (b) consistent with
the Credit and Collection Policy (or such similar policies and procedures
utilized by the Servicer in servicing such Portfolio Asset) such Portfolio Asset
would be classified as delinquent by the Servicer.
“Derivatives”: Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.
“Determination Date”: The last day of each Collection Period.
“DIP Loan”: Any Loan to an Obligor that is a Chapter 11 debtor under the
Bankruptcy Code which is permitted by the Credit and Collection Policy and also
satisfies the following criteria: (a) the Loan is duly authorized by a final
order of the applicable bankruptcy or federal district court under the
provisions of subsection (b), (c) or (d) of 11 U.S.C. § 364, (b) the Obligor’s
bankruptcy case is still pending as a case under the provisions of Chapter 11 of
Title 11 of the Bankruptcy Code and has not been dismissed or converted to a
case under the provisions of Chapter 7 of Title 11 of the Bankruptcy Code,
(c) the Obligor’s obligations under such Loan have not been (i) disallowed, in
whole or in part, or (ii) subordinated, in whole or in part, to the claims or
interests of any other Person under the provisions of 11 U.S.C. § 510, (d) the
Loan is secured and the liens and security interests granted by the applicable
federal bankruptcy or district court in relation to the Loan have not been
subordinated, in whole or in part, to the liens or interests of any other lender
under the provisions of 11 U.S.C. § 364(d) or otherwise, (e) the Obligor is not
in default on its payment obligations under the Loan, (f) neither the Obligor
nor any party in interest has filed a Chapter 11 plan with the applicable
federal bankruptcy or district court that, upon confirmation, would (i) disallow
or subordinate the Loan, in whole or in part, (ii) subordinate, in whole or in
part, any lien or security interest granted in connection with such Loan,
(iii) fail to provide for the repayment, in full and in cash, of the Loan upon
the effective date of such plan or (iv) otherwise impair, in any manner, the
claim evidenced by the Loan and (g) the Loan is substantially in the form of the
“DIP Loan Agreement” previously delivered by CapitalSource Finance LLC to the
Administrative Agent in connection with the CS Funding I Transaction or in such
other form as shall be adopted by the Originator and approved in writing

14



--------------------------------------------------------------------------------



 



by the Administrative Agent at least ten days prior to such Loan becoming part
of the Collateral hereunder. For the purposes of this definition, an order is a
“final order” if the applicable period for filing a motion to reconsider or
notice of appeal in respect of a permanent order authorizing the Obligor to
obtain credit has lapsed and no such motion or notice has been filed with the
applicable federal bankruptcy or district court or the clerk thereof.
“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.
“Eligible Asset”: On any date of determination, each Asset (A) for which the
Administrative Agent, Collateral Custodian and Backup Servicer have received the
following no later than 2:00 p.m. (Charlotte, North Carolina time) on the day
prior to the related Funding Date: (1) a faxed copy of the duly executed
original promissory note, master purchase agreement and purchase statements,
Loan Register and Asset Checklist in a form and substance satisfactory to the
Administrative Agent and, with respect to any Loans closed in escrow, a
certificate (in the form of Exhibit M) from the counsel to the Originator or the
Obligor of such Loans certifying the possession of the Required Asset Documents;
provided that notwithstanding the foregoing, the Required Asset Documents
(including any UCCs included in the Required Asset Documents) shall be in the
possession of the Collateral Custodian within two Business Days of any related
Funding Date as to any Additional Assets; (2) a Borrowing Notice delivered by
the Seller to the Collateral Custodian and the Administrative Agent as part of
the Borrowing Notice or Monthly Report delivered by the Servicer, (3) a
Borrowing Base Certificate, and (4) a Certificate of Assignment (Exhibit A to
the Sale Agreement, including Schedule I thereto); provided that if such Asset
is part of a capital contribution to the Seller the Collateral Custodian shall
have received the Required Asset Documents within three Business Days of receipt
of the Certificate of Assignment and (B) that satisfies each of the following
eligibility requirements, as applicable:

(1)   With respect to any Asset:

     (a) the Asset, together with the Related Security, has been originated or
acquired by the Originator, sold to the Seller pursuant to (and in accordance
with) the Sale Agreement and the Seller has good title, free and clear of all
Liens (other than Permitted Liens), on such Asset and Related Security;
     (b) the Asset, (i) (together with the Collections and Related Security
related thereto) has been the subject of a grant by the Seller in favor of the
Administrative Agent, on behalf of the Secured Parties, of a first priority
perfected security interest, and (ii) with respect to which, at the time of the
sale of such Asset to the Seller, the Originator had a first priority (other
than in the case of Senior Subordinated Loans or Junior Subordinated Loans)
perfected security interest in the Related Property (other than additional or
“boot” collateral) relating to such Loan;
     (c) at the time such Asset is included in the Collateral, the Asset (i) is
not (and since its origination by the Originator or, in the case of Acquired
Loans, acquisition by the Originator has never been) a Charged-Off Asset (either
in whole or in part), (ii) is not past due in the case of a Loan, with respect
to payments of principal or interest (provided that if such Asset is past due at
the time it is included in the Collateral but not more than ten days past due,
the Originator and the Servicer must reasonably believe that such Asset will
promptly and in no event later than the date of the next Scheduled Payment due
on such Asset, be brought current with respect to all

15



--------------------------------------------------------------------------------



 



payments due thereunder), and (iii) has never been more than thirty days past
due (after giving effect to a five day grace period in determining the number of
days past due), with respect to payments of principal or interest, or, in the
case of Acquired Loans, to the best of the Originator’s knowledge after due
inquiry, has never been more than thirty days past due in the twelve months
prior to acquisition;
     (d) the Asset is an “eligible asset” as defined in Rule 3a-7 under the 1940
Act;
     (e) the Asset is a contract the purchase of which with the proceeds of
Commercial Paper Notes would constitute a “current transaction” within the
meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;
     (f) the Asset is an “account”, “chattel paper”, “instrument” or a “general
intangible” within the meaning of Article 9 of the UCC of all applicable
jurisdictions;
     (g) the Obligor with respect to such Asset is an Eligible Obligor and such
Asset is denominated and payable only in United States dollars in the United
States and does not permit the currency in which or country in which such Asset
is payable to be changed;
     (h) the Asset is evidenced by a promissory note, Loan Register, security
agreement or other instrument and the related loan documents that have been duly
authorized and executed, are in full force and effect and constitute the legal,
valid, binding and absolute and unconditional payment obligation of the related
Obligor, enforceable against such Obligor in accordance with their terms
(subject to applicable bankruptcy, insolvency, moratorium or other similar laws
affecting the rights of creditors generally and to general principles of equity,
whether considered in a suit at law or in equity), and there are no conditions
precedent to the enforceability or validity of the Asset that have not been
satisfied or validly waived;
     (i) the Asset does not contravene in any material respect any Applicable
Laws (including, without limitation all applicable predatory and abusive lending
laws and all laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, licensing and privacy) and with respect to which no part
thereof is in violation of any Applicable Law in any material respect;
     (j) neither the assignment of the Asset under the Sale Agreement by the
Originator, the sale of the Asset hereunder or the granting of a security
interest hereunder by the Seller violates, conflicts with or contravenes any
Applicable Laws or any contractual or other restriction, limitation or
encumbrance;
     (k) on or before the applicable Cut-Off Date, the Obligor of such Asset
shall have been directed to make all payments to the Lock-Box or directly to the
Lock-Box Account;
     (l) the Asset requires the Obligor thereof to maintain adequate property
damage and loss insurance with respect to the real or personal property
constituting the Related Property (if any) if such Related Property is of a type
customarily so insured;

16



--------------------------------------------------------------------------------



 



     (m) the Related Property (if any) (i) has not been foreclosed on or
repossessed from the current Obligor by the Servicer, and (ii) has not suffered
any material loss or damage that has not been repaired or restored;
     (n) the Asset provides by its terms that the Obligor’s payment obligations
are absolute and unconditional without any right of rescission, setoff,
counterclaim or defense for any reason against the Originator and the Asset
contains a clause that has the effect of unconditionally and irrevocably
obligating the Obligor to make periodic payments (including taxes)
notwithstanding any damage to, defects in, or destruction of the Related
Property (if any) or any other event, including obsolescence of any property or
improvements;
     (o) the Asset is not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against the Obligor thereof or a payor to or
account debtor of such Obligor;
     (p) the Asset requires the Obligor to maintain the Related Property in good
condition and to bear all the costs of operating and maintaining same, including
taxes and insurance relating thereto;
     (q) the Asset shall not have been originated in, nor shall it be subject to
the laws of, any jurisdiction under which the sale, transfer and assignment of
such Asset under the Transaction Documents would be unlawful, void or voidable;
     (r) the Asset, together with the Required Asset Documents and Asset File
related thereto, is assignable and does not require the consent of or notice to
the Obligor to consummate the transactions contemplated by the Transaction
Documents or contain any other restriction on the transfer or the assignment of
the Asset for the purpose of consummating the transactions contemplated by the
Transaction Documents other than a consent or waiver of such restriction that
has been obtained prior to the date on which the Asset was sold to the Seller;
provided that with respect to Loans which are secured by an interest in
commercial real estate, the Required Asset Documents may restrict the transfer
or the assignment of the related Loan so long as such Loan is freely assignable
or transferable to a Qualified Transferee;
     (s) the Obligor of such Asset is legally responsible for all taxes relating
to the Related Security or other security relating to such Asset, and all
payments in respect of the Asset are required to be made free and clear of, and
without deduction or withholding for or on account of, any taxes, unless such
withholding or deduction is required by Applicable Law in which case the Obligor
thereof is required to make “gross-up” payments that cover the full amount of
any such withholding taxes on an after-tax basis;
     (t) the Asset complies with the representations and warranties made by the
Seller and Servicer hereunder and all information provided by the Seller or the
Servicer with respect to the Asset is true and correct in all material respects;
     (u) the Asset and the Related Security have not been sold, transferred,
assigned or pledged by the Seller to any Person;

17



--------------------------------------------------------------------------------



 



     (v) no selection procedure adverse to the interests of the Administrative
Agent, the Purchaser Agents or the Secured Parties was utilized by the Seller or
Originator in the selection of Asset for inclusion in the Collateral; it being
understood that selection procedures used by the Seller or Originator for the
inclusion of Assets in one or more of its various securitizations or other
financing facilities and which are solely intended to obtain the most beneficial
advance rates thereunder and/or otherwise maximize the efficiency of such
facilities, shall not be deemed to be adverse procedures for purposes of this
paragraph;
     (w) the Asset has not been compromised, adjusted, extended, satisfied,
rescinded, set-off or modified by the Seller, the Originator or the Obligor with
respect thereto, and no Asset is subject to compromise, adjustment, extension,
satisfaction, rescission, set-off, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction, termination or modification, whether arising
out of transactions concerning the Asset, or otherwise, by the Seller, the
Originator or the Obligor with respect thereto except for amendments to such
Asset otherwise permitted under Section 6.4(a) of this Agreement and in
accordance with the Credit and Collection Policy;
     (x) the particular Asset is not one as to which the Seller has knowledge
which should lead it to expect such Asset will not be paid in full;
     (y) except with respect to DIP Loans, the Obligor of such Asset is not the
subject of an Insolvency Event or Insolvency Proceedings;
     (z) the Asset is secured by a valid, perfected, first priority (other than
with respect to Senior Subordinated Loans and Junior Subordinated Loans)
security interest in all assets that constitute the collateral for the Asset
(subject to Liens expressly permitted by the underlying loan documents), and, in
the case of a Loan (other than the types listed above), such collateral shall
include but not be limited to the material intellectual property of the Obligor
(if any);
     (aa) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making or performance of the
Asset have been duly obtained, effected or given and are in full force and
effect;
     (bb) no provision of the Asset has been waived, modified, or altered in any
respect, except in accordance with the Credit and Collection Policy and by
instruments duly authorized and executed and contained in the Required Asset
Documents;
     (cc) the Asset satisfies all applicable requirements of and was originated
or acquired, underwritten and closed in accordance with the Credit and
Collection Policy (including without limitation the execution by the Obligor of
all documentation required by the Credit and Collection Policy);
     (dd) the Asset was generated in the ordinary course of the Originator’s
business;
     (ee) the Asset arises pursuant to documentation with respect to which the
Originator has performed all obligations required to be performed by it
thereunder;

18



--------------------------------------------------------------------------------



 



     (ff) the Asset is not Margin Stock;
     (gg) the acquisition of the Asset by the Seller will not cause the Seller
or the pool of Collateral to be required to be registered as an investment
company under the 1940 Act; and
     (hh) the Asset is not subject to a guaranty by the Originator or any
Affiliate thereof.

(2)   With respect to any Loan:

     (a) the Loan provides (i) for periodic payments of interest and/or
principal in cash, which are due and payable on a monthly, quarterly or
semi-annual basis unless otherwise consented to in writing by the Administrative
Agent, and (ii) that the Servicer (or, with respect to Assigned Loans, that the
agent bank or a majority of the related lenders) may accelerate all payments if
the Obligor is in default under the Loan and any applicable grace period has
expired (in the case of any Senior Subordinated Loan or Junior Subordinated
Loan, subject to any applicable intercreditor or subordination agreement);
     (b) the Loan is underwritten as (i) a cash flow enterprise value loan,
(ii) a rediscount loan, or (iii) a commercial real estate loan, in each case
pursuant to and in accordance with the Credit and Collection Policy;
     (c) the Loan provides for cash payments that fully amortize the Outstanding
Asset Balance of such Loan on or by its maturity and does not provide for such
Outstanding Asset Balance to be discounted pursuant to a prepayment in full;
     (d) the Loan does not permit the Obligor to defer all or any portion of the
current cash interest due thereunder;
     (e) the Loan does not permit the payment obligation of the Obligor
thereunder to be converted or exchanged for equity capital of such Obligor;
     (f) other than Participation Loans, Agented Notes and Assigned Loans, with
respect to the Originator’s obligation to fund and the actual funding of the
Loan by the Originator, the Originator has not assigned or granted
participations to, in whole or in part;
     (g) with respect to any DIP Loan, the Originator or its assignee has been
granted a first priority lien status in respect of all or certain of the
Obligor’s assets by final order of the applicable federal bankruptcy or district
court;
     (h) if the Obligor of such Loan is the Obligor of more than one Loan, all
such Loans are cross-collateralized and cross-defaulted;
     (i) the Loan does not represent capitalized interest or payment obligations
relating to “put” rights;
     (j) the Loan is not a Loan or extension of credit by the Originator to the
Obligor for the purpose of making any past due principal, interest or other
payments due on such Loan;

19



--------------------------------------------------------------------------------



 



     (k) the Originator (i) has completed to its satisfaction, in accordance
with the Credit and Collection Policy, a due diligence audit and collateral
assessment with respect to such Loan and (ii) has done nothing to impair the
rights of the Administrative Agent, the Purchaser Agents or the Secured Parties
with respect to the Loan, the Related Security, the Scheduled Payments or any
income or Proceeds therefrom;
     (l) the Loan is a Senior Secured ABL Loan, Senior Secured Term Loan,
Stretch Senior Secured Loan, Senior B-Note Loan, Senior Subordinated Loan or
Junior Subordinated Loan;
     (m) except with respect to Senior Subordinated Loans, Junior Subordinated
Loans and, to the extent set forth in the definition thereof, Senior B-Note
Loans, the Loan is not subordinated to any other loan or financing to the
related Obligor;
     (n) if the Loan is a Revolver, either it provides by its terms that any
future funding thereunder is in the Originator’s sole and absolute discretion or
it is subject to the Retained Interest provision of this Agreement;
     (o) the Face Amount of the Loan is the dollar amount thereof shown on the
books and records of the Originator and Seller;
     (p) with respect to Senior B-Note Loans, Senior Subordinated Loans or
Junior Subordinated Loans, the Originator has entered into an intercreditor
agreement or subordination agreement (or such provisions are contained in the
principal loan documents) with, or provisions for the benefit of, the senior
lender, which agreement or provisions are assignable to and have been assigned
to the Seller, and which provide that any standstill of remedies by the
Originator or its assignee is limited (A) such that there shall be no standstill
of remedies (x) until after a payment default with respect to the senior
obligation or the Originator’s or assignee’s receipt from the senior lender or
Obligor of a notice of default by the Obligor under the senior debt and
(y) unless a covenant or payment default is also in effect, and (B) to no longer
than one hundred eighty (180) days in duration in the aggregate in any given
year;
     (q) with respect to any Acquired Loan or Assigned Loan, such Loan has been
re-underwritten by the Originator and satisfies all of the Originator’s
underwriting criteria;
     (r) with respect to any Acquired Loan acquired from an Affiliate of the
Originator, the Administrative Agent has received a satisfactory legal opinion
concerning the acquisition of such Loan by the Originator in a true sale
transaction;
     (s) with respect to any Acquired Loan that was acquired in a pool by the
Originator along with one or more other Acquired Loans, the Administrative Agent
has approved in writing such Loan for inclusion in the Collateral and has
completed its own due diligence with respect to such Loan;
     (t) with respect to Agented Notes, the related underlying loan documents
(a) shall include a note purchase or similar agreement containing provisions
relating to the appointment and duties of a payment agent and a collateral agent
and intercreditor and (if applicable) subordination provisions substantially
similar to the forms previously delivered by the Originator

20



--------------------------------------------------------------------------------



 



to the Administrative Agent in connection with the CS Funding I Transaction, and
(b) are duly authorized, fully and properly executed and are the valid, binding
and unconditional payment obligation of the Obligor thereof;
     (u) with respect to Agented Notes, the Originator (or a wholly owned
subsidiary of the Originator) has been appointed the collateral agent of the
security and the payment agent for all such notes prior to such Agented Note
becoming a part of the Collateral;
     (v) with respect to Agented Notes, if the entity serving as the collateral
agent of the security for all syndicated notes of the Obligor has or will change
from the time of the origination of the notes, all appropriate assignments of
the collateral agent’s rights in and to the collateral on behalf of the
noteholders have been executed and filed or recorded as appropriate prior to
such Agented Note becoming a part of the Collateral;
     (w) with respect to any Agented Note, all required notifications, if any,
have been given to the collateral agent, the payment agent and any other parties
required by the Required Asset Documents of, and all required consents, if any,
have been obtained with respect to, the Originator’s assignment of such Agented
Note and the Originator’s right, title and interest in the Related Property to
the Seller and the Administrative Agent’s security interest therein on behalf of
the secured parties;
     (x) with respect to Agented Notes, the right to control the actions of and
replace the collateral agent and/or the paying agent of the syndicated notes is
to be exercised by at least a majority in interest of all holders of such
Agented Notes;
     (y) with respect to Agented Notes, all syndicated notes of the Obligor of
the same priority are cross-defaulted, the Related Property securing such notes
is held by the collateral agent for the benefit of all holders of the syndicated
notes and all holders of such notes (a) have an undivided interest in the
collateral securing such notes, (b) share in the proceeds of the sale or other
disposition of such collateral on a pro rata basis and (c) may transfer or
assign their right, title and interest in the Related Property;
     (z) no portion of the proceeds used to make payments of principal or
interest on such Loan have come from a new loan by the Originator;
     (aa) does not contain a confidentiality provision that restricts or
purports to restrict the ability of the Administrative Agent or any Secured
Party to exercise their rights under this Agreement, including, without
limitation, their rights to review the Loan, the Required Asset Documents and
Asset File;
     (bb) has an original term to maturity (A) in the case of Senior Secured ABL
Loans, Senior Secured Term Loans, Stretch Senior Secured Loans and Senior B-Note
Loans of not greater than 84 months, or (B) in the case of Junior Subordinated
Loans and Senior Subordinated Loans of not greater than 120 months;
     (cc) is not a consumer loan;

21



--------------------------------------------------------------------------------



 



     (dd) none of the Loans secured by a mortgage are high-cost loans as defined
by applicable predatory- and abusive-lending laws; and
     (ee) the proceeds of the Loan will not be used to finance activities of the
type engaged in by businesses classified under NAICS Codes 2361 (Residential
Building Construction), 2362 (Nonresidential Building Construction), 2371
(Utility System Construction), 2372 (Land Subdivision); provided that the
foregoing shall not be deemed to render inventory loans to timeshare operators
ineligible.
“Eligible Obligor”: On any date of determination, any Obligor that (i) is a
business organization (and not a natural person) duly organized and validly
existing under the laws of its jurisdiction of organization and has a billing
address within the United States, (ii) is a legal operating entity or holding
company, (iii) has not entered into the Loan primarily for personal, family or
household purposes, (iv) is not a Governmental Authority, (v) is not an
Affiliate of any party hereto, (vi) is not in the gaming (other than Obligors in
the business of providing services to the gaming industry), nuclear waste or
natural resources industry (other than Obligors in the business of wholesale
purchasing and reselling of natural gas or electricity, the Loans to which have
been appropriately hedged), (vii) is not engaged in the business of conducting
proprietary research on new drug development, (viii) is not the subject of an
Insolvency Proceeding (except with respect to a DIP Loan), (ix) as of the
applicable Cut-Off Date, has an Eligible Risk Rating, and (x) is not an Obligor
of a Charged-Off Asset or Delinquent Asset; provided that with respect to an
Obligor on any Loan previously financed pursuant to and in accordance with the
terms and conditions of the Acquisition Facility, the Eligible Obligor criteria
applicable to such Obligor (to the extent different than the foregoing) shall be
limited to the criteria set forth in the definition of “Eligible Obligor” in the
Acquisition Facility (which criteria are incorporated herein by reference along
with any related terms, provisions and definitions mutatis mutandis as if set
forth fully herein and notwithstanding any subsequent or contemporaneous
termination of the Acquisition Facility (collectively, the “Incorporated Obligor
Criteria”)) and such Obligor shall be deemed to be an Eligible Obligor or an
ineligible Obligor for purposes of this Agreement, as the case may be, on any
date of determination by virtue of such Obligor’s having satisfied or failed to
satisfy each of the Eligible Obligor criteria and any Incorporated Obligor
Criteria on such date.
“Eligible Repurchase Obligations”: Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Permitted
Investments.
“Eligible Risk Rating”: With respect to a designated Obligor, a “Rating 1,”
“Rating 2,” “Rating 3,” or, solely in the case of Assets originated or acquired
by CapitalSource Inc. or its Affiliates longer than six months before the Asset
becomes part of the Collateral, “Rating 4” each as determined in accordance with
the Credit and Collection Policy.
“Environmental Laws”: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing,

22



--------------------------------------------------------------------------------



 



distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of hazardous
materials. Environmental Laws include, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.
“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Seller, or
(c) a member of the same affiliated service group (within the meaning of Section
414(m) of the Code) as the Seller, any corporation described in clause (a) above
or any trade or business described in clause (b) above.
“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank shall have notified the Administrative Agent of a determination
by such Liquidity Bank or any of its assignees or participants that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to fund any Advance, (b) any Liquidity
Bank shall have notified the Administrative Agent of the inability, for any
reason, of such Liquidity Bank or any of its assignees or participants to
determine the Adjusted Eurodollar Rate, (c) any Liquidity Bank shall have
notified the Administrative Agent of a determination by such Liquidity Bank or
any of its assignees or participants that the rate at which deposits of United
States dollars are being offered to such Liquidity Bank or any of its assignees
or participants in the London interbank market does not accurately reflect the
cost to such Liquidity Bank, such assignee or such participant of making,
funding or maintaining any Advance or (d) any Liquidity Bank shall have notified
the Administrative Agent of the inability of such Liquidity Bank or any of its
assignees or participants to obtain United States dollars in the London
interbank market to make, fund or maintain any Advance.
“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve

23



--------------------------------------------------------------------------------



 



requirements) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term of one month.
“Excepted Person”: Defined in Section 13.13(a).
“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.
“Excluded Amounts”: (a) Any amount received in the Lock-Box by, on or with
respect to any Asset included as part of the Collateral, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on such Asset, (b) any amount representing a
reimbursement of insurance premiums and (c) any amount with respect to any Asset
retransferred or substituted for upon the occurrence of a Warranty Event (if the
Seller has decided that such Asset is no longer to be included in the
Collateral) or that is otherwise replaced by a Substitute Asset (if the Seller
has decided that such Asset is no longer to be included in the Collateral), to
the extent such amount is attributable to a time after the effective date of
such replacement.
“Existing Assets”: Each Asset purchased by the Seller under the Sale Agreement
and owned by the Seller on the Closing Date.
“Face Amount”: With respect to any Asset, the Outstanding Asset Balance thereof
shown on the applicable Asset List.
“Facility Amount”: $470,000,000, as such amount may vary from time to time upon
the written agreement of the parties hereto; provided that such amount may not
at any time exceed the aggregate Commitments then in effect; provided further
that, on or after the Termination Date, the Facility Amount shall mean the
Advances Outstanding.
“Facility Termination Date”: February 28, 2006, or such later date as the
Administrative Agent and each Purchaser Agent, in its sole discretion, shall
notify the Seller of in writing.
“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.
“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if, for any reason, such rate is not available on any day, the rate
determined, in the sole opinion of the Administrative Agent, to be the rate at
which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. (Charlotte, North Carolina time).
“Finance Charges”: With respect to any Asset, any interest or finance charges
owing by an Obligor pursuant to or with respect to such Asset.
“Financial Sponsor”: Any Person, including any Subsidiary of another Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated one with another and

24



--------------------------------------------------------------------------------



 



whose financial condition and creditworthiness are independent of the other
companies so owned by such Person.
“Fitch”: Fitch, Inc. or any successor thereto.
“Fixed Rate Asset”: A Loan that is an Eligible Asset other than a Floating Rate
Asset.
“Fixed Rate Asset Percentage”: As of any date of determination, the percentage
equivalent of a fraction (a) the numerator of which is equal to the sum of the
Outstanding Asset Balances of all Fixed Rate Assets and Banded Floating Rate
Loans that are within 0.50% of the maximum interest rate allowable under their
Required Asset Documents as of such date, and (b) the denominator of which is
equal to the Aggregate Outstanding Asset Balance as of such date.
“Floating Rate Asset”: A Loan that is an Eligible Asset where the interest rate
payable by the Obligor thereof is based on the CSE Prime Rate or CSE LIBOR Rate,
plus some specified interest percentage in addition thereto, and the Loan
provides that such interest rate will reset immediately upon any change in the
related CSE Prime Rate or CSE LIBOR Rate.
“Funding Date”: The third Business Day following the Closing Date, and (i) as to
any incremental Advance, any Business Day that is one Business Day immediately
following, and (ii) as to any Swingline Advance, the Business Day of, the
receipt by the Administrative Agent and each Purchaser Agent of a Borrowing
Notice (along with a Borrowing Base Certificate) in accordance with Section 2.2
or Section 2.3, as applicable.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.
“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.
“Guarantor”: Defined in the Recitals of this Agreement.
“H.15”: Federal Reserve Statistical Release H.15.
“Hedge Amount”: On any day, an amount equal to the product of (a) the Borrowing
Base and (b) the Fixed Rate Asset Percentage on such day.
“Hedge Collateral”: Defined in Section 5.3(b).
“Hedge Breakage Costs”: For any Hedge Transaction, any amount payable by the
Seller for the early termination of that Hedge Transaction or any portion
thereof.
“Hedge Counterparty”: Means (a) Wachovia Bank, National Association and its
successors and assigns, and (b) any entity that (i) on the date of entering into
a Hedging Agreement (x) is an interest rate swap dealer that has been approved
in writing by the Administrative Agent (which

25



--------------------------------------------------------------------------------



 



approval shall not be unreasonably withheld), and (y) has a long-term unsecured
debt rating of not less than “A” by S&P, not less than “A2” by Moody’s and not
less than “A” by Fitch (if such entity is rated by Fitch) (“Long-term Rating
Requirement”) and a short-term unsecured debt rating of not less than “A-1” by
S&P, not less than “P-1” by Moody’s and not less than “F-1” by Fitch (if such
entity is rated by Fitch) (“Short-term Rating Requirement”), and (ii) in a
Hedging Agreement (x) consents to the assignment of the Seller’s rights under
each Hedging Agreement to the Administrative Agent for the benefit of the
Secured Parties pursuant to Section 5.3(b) and (y) agrees that in the event that
Moody’s, S&P or Fitch reduces its long-term unsecured debt rating below the
Long-term Rating Requirement, or reduces its short-term unsecured debt rating
below the Short-term Rating Requirement, it shall transfer its rights and
obligations under each Hedge Transaction to another entity that meets the
requirements of clause (i) and (ii) hereof and has entered into a Hedging
Agreement with the Seller on or prior to the date of such transfer.
“Hedge Guaranty”: The Guaranty, dated as of the date hereof, by and between CSE
Mortgage in favor of Wachovia, as Hedge Counterparty, as amended, modified,
waived, supplemented, restated or replaced from time to time.
“Hedge Notional Amount”: For any Advance or Swingline Advance, the aggregate
notional amount in effect on any day under all Hedge Transactions entered into
pursuant to Section 5.3(a) for that Advance or Swingline Advance.
“Hedge Percentage”: With respect to:
     (a) Fixed Rate Assets is, on any day that (i) the Aggregate Outstanding
Asset Balance exceeds $150,000,000, an amount equal to 100% if the sum of the
Outstanding Asset Balances of all Fixed Rate Assets exceeds $35,000,000,
(ii) the Aggregate Outstanding Asset Balance exceeds $150,000,000, an amount
equal to 0% if the sum of the Outstanding Asset Balances of all Fixed Rate
Assets is less than or equal to $35,000,000, (iii) the Aggregate Outstanding
Asset Balance is less than or equal to $150,000,000, an amount equal to 100% if
the sum of the Outstanding Asset Balances of all Fixed Rate Assets exceeds
$20,000,000 or (iv) the Aggregate Outstanding Asset Balance is less than or
equal to $150,000,000, an amount equal to 0% if the sum of the Outstanding Asset
Balances of all Fixed Rate Assets is less than or equal to $20,000,000;
     (b) Floating Rate Assets is 0%;
     (c) Banded Floating Rate Loans, on any day, is an amount equal to 100%.
“Hedge Transaction”: Each interest rate or index rate swap transaction between
the Seller and a Hedge Counterparty that is entered into pursuant to
Section 5.3(a) and is governed by a Hedging Agreement.
“Hedged Rate”: For any Advance or Swingline Advance, the interest rate payable
to a Hedge Counterparty under the Hedge Transaction related to such Advance or
Swingline Advance computed as of the Cut-Off Date under or with respect to the
Asset to which that Advance or Swingline Advance relates.

26



--------------------------------------------------------------------------------



 



“Hedging Agreement”: Each agreement between the Seller and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to
Section 5.3(a), which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in the form of Exhibit D hereto or such
other form as the Administrative Agent shall approve in writing, and each
“Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction.
“Highest Required Investment Category”: (i) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1” for three
month instruments, “Aa3” and “P-1” for six month instruments and “Aa2” and “P-1”
for instruments with a term in excess of six months, (ii) with respect to rating
assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (iii) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.
“Increased Costs”: Any amounts required to be paid by the Seller to an Affected
Party pursuant to Section 2.15.
“Indebtedness”: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (b) all obligations of
such Person under leases that shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, (e) all indebtedness, obligations or liabilities
of that Person in respect of Derivatives, and (f) obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) above.
“Indemnified Amounts”: Defined in Section 11.1.
“Indemnified Parties”: Defined in Section 11.1.
“Independent Director”: Defined in Section 4.1(u).
“Industry”: The industry of an Obligor as determined by reference to the two
digit standard industry classification or North American Industry Classification
System codes.
“Initial Advance”: The first Advance.
“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar

27



--------------------------------------------------------------------------------



 



official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days; or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.
“Insurance Policy”: With respect to any Asset, an insurance policy covering
liability and physical damage to or loss of the Related Property.
“Insurance Proceeds”: Any amounts payable or any payments made on or with
respect to an Asset under any Insurance Policy.
“Intercreditor Agreement”: The Fourth Amended and Restated Intercreditor and
Lockbox Administration Agreement, dated as of June 30, 2005, by and among each
of the financing agents from time to time party thereto, Bank of America, N.A.,
as the lockbox bank, CapitalSource Finance LLC, as the originator, as the
original servicer and as the lockbox servicer, and CapitalSource Funding LLC, as
the owner of the account and as the owner of the lockbox, as amended, modified,
waived, supplemented, restated or replaced from time to time.
“Interest”: For each Accrual Period and each Advance or Swingline Advance
outstanding, the sum of the products (for each day during such Accrual Period)
of:

             
IR x P x
    1      
 
           
 
    D      

             
 
  where:        
 
           
 
  IR   =   the Interest Rate applicable on such day;
 
           
 
  P   =   the principal amount of such Advance or Swingline Advance on such day;
and

28



--------------------------------------------------------------------------------



 



             
 
  D   =   360 or, to the extent the Interest Rate is based on the Base Rate, 365
or 366 days, as applicable.

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.
“Interest Collections”: Any and all amounts received in respect of any interest,
fees or other similar charges (including any Finance Charges) from or on behalf
of any Obligor that are deposited into the Collection Account, or received by or
on behalf of the Seller by the Servicer or Originator in respect of an Asset, in
the form of cash, checks, wire transfers, electronic transfers or any other form
of cash payment (net of any payment owed by the Seller to, and including any
receipts from, any Hedge Counterparties).
“Interest Rate”: For any Accrual Period and for each Advance or Swingline
Advance outstanding for each day during such Accrual Period:
     (i) to the extent the applicable Conduit Purchaser or Swingline Purchaser
has funded the applicable Advance or Swingline Advance through the issuance of
commercial paper, a rate equal to the applicable CP Rate; or
     (ii) to the extent the applicable Conduit Purchaser or Swingline Purchaser
did not fund the applicable Advance or Swingline Advance through the issuance of
commercial paper, a rate equal to the Alternative Rate;
provided that the Interest Rate shall be the Base Rate for any Accrual Period
for any Advance as to which a Conduit Purchaser has funded the making or
maintenance thereof by a sale of an interest therein to any Liquidity Bank under
the applicable Liquidity Agreement on any day other than the first day of such
Accrual Period without giving such Liquidity Bank(s) at least two Business Days’
prior notice of such assignment.
“ISDA Definitions”: The 2000 ISDA Definitions as published by the International
Swaps and Derivatives Association, Inc.
“Issuer”: VFCC and any other Conduit Purchaser whose principal business consists
of issuing commercial paper or other securities to fund its acquisition or
maintenance of receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets.
“Junior Subordinated Loan”: Any Term Loan that (i) is a cash flow enterprise
value loan in accordance with the Credit and Collection Policy, (a) may or may
not be secured by a Lien on the Obligor’s assets constituting Related Property
for the Loan, (b) has a Loan-to-Value of less than 85%, (c) contains terms
which, upon the occurrence of an event of default under the underlying loan
documents or in the case of any liquidation or foreclosure on the Related
Property, provide that the Seller’s portion of such Loan would be paid only
after the other lenders party to such Loan (including any lender party making
any Senior Secured ABL Loan, Senior Secured Term Loan, Stretch Senior Secured
Loan, Senior B-Note Loan or Senior Subordinated Loan whose right to payment is
contractually senior to the Seller) is paid in full or

29



--------------------------------------------------------------------------------



 



(ii) is a “mezzanine” real estate loan in accordance with the Credit and
Collection Policy, (a) is subordinate to a Senior Secured Loan, Stretch Senior
Secured Loan or Senior B-Note Loan in terms of priority of payment obligations
and does not share the same collateral as any of the senior loans to the
applicable Obligor, and (b) the Related Property consists of real property
and/or a pledge of the ownership interests in the entity that owns the related
mortgaged property and (iii) in each case is substantially in the form of the
“Junior Subordinated Loan” previously delivered by the Originator to the
Administrative Agent in connection with the CS Funding I Transaction or such
other form as shall be adopted by the Originator and approved in writing by the
Administrative Agent at least five days prior to such Loan becoming part of the
Collateral hereunder.
“LIBOR Rate”: For any day during any Accrual Period and any Advance or Swingline
Advance or portion thereof, an interest rate per annum equal to:
     (1) the posted rate for thirty (30) day deposits in United States Dollars
appearing on Telerate page 3750 as of 11:00 a.m. (London time) on the Business
Day which is the second (2nd) Business Day immediately preceding the applicable
Funding Date (with respect to the initial Accrual Period for such Advance or
Swingline Advance) and as of the second (2nd) Business Day immediately preceding
the first (1st) day of the applicable Accrual Period (with respect to all
subsequent Accrual Periods for such Advance or Swingline Advance); or
     (2) if no such rate appears on Telerate page 3750 at such time and day,
then the LIBOR Rate shall be determined by Wachovia at its principal office in
Charlotte, North Carolina as its rate (each such determination, absent manifest
error, to be conclusive and binding on all parties hereto and their assignees)
at which thirty (30) day deposits in United States Dollars are being, have been,
or would be offered or quoted by Wachovia to major banks in the applicable
interbank market for Eurodollar deposits at or about 11:00 a.m. (Charlotte,
North Carolina time) on such day.
“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).
“Liquidation Expenses”: With respect to (a) any Asset, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any related
assets securing such Asset upon or after the expiration or earlier termination
of such Asset and other out-of-pocket costs related to the liquidation of any
such assets, including the attempted collection of any amount owing pursuant to
such Asset if it is a Charged-Off Asset, and if requested by the Administrative
Agent, the Servicer and Originator must provide to the Administrative Agent a
breakdown of the Liquidation Expenses for any Asset along with any supporting
documentation therefor, and (b) any Portfolio Asset, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Servicer (including amounts
paid to any subservicer) and any reasonably allocated costs of counsel (if any),
in each case in accordance with the Servicer’s customary procedures in
connection with the

30



--------------------------------------------------------------------------------



 



repossession, refurbishing and disposition of any related assets securing such
Portfolio Asset upon or after the expiration or earlier termination of such
Portfolio Asset and other out-of-pocket costs related to the liquidation of any
such assets, including the attempted collection of any amount owing pursuant to
such Portfolio Asset if it is a Charged-Off Portfolio Asset, and if requested by
the Administrative Agent, the Servicer and Originator must provide to the
Administrative Agent a breakdown of the Liquidation Expenses for any Portfolio
Asset along with any supporting documentation therefor.
“Liquidity Agreement”: (a) with respect to VFCC, the Liquidity Purchase
Agreement, dated as of the date hereof, by and among VFCC, as seller, the
Liquidity Banks named therein, WCM, as Deal Agent and documentation agent, and
Wachovia, as liquidity agent and eligible credit enhancer, and (b) with respect
to each Additional Purchaser, the liquidity purchase agreement by and among such
Additional Purchaser, the Liquidity Banks named therein and the related
Additional Agent, as such agreement may be amended, modified, waived,
supplemented, restated or replaced from time to time.
“Liquidity Bank”: The Person or Persons who provide liquidity support to VFCC or
any Additional Purchaser pursuant to a Liquidity Agreement in connection with
the issuance by such Conduit Purchaser of Commercial Paper Notes.
“Liquidity Factor Reduction Event”: With respect to each Asset included as part
of the Collateral subject to the Retained Interest provisions of this Agreement,
a “Liquidity Factor Reduction Event” under and as defined in any Permitted
Securitization Transaction rated by the Rating Agencies.
“Loan”: Any loan originated by the Originator or, in the case of an Assigned
Loan or an Acquired Loan, otherwise acquired by the Originator, that is
identified on an Asset List and sold or contributed to the Seller hereunder and
included as part of the Collateral, which loan includes, without limitation,
(i) the Required Asset Documents and Asset File, and (ii) all right, title and
interest of the Originator in and to the loan and any Related Property; provided
that the foregoing shall include any “Loan” under and as defined in the
Acquisition Facility.
“Loan Register”: Defined in Section 5.4(n).
“Loan-to-Liquidation Value or LLV”: With respect to any Loan, as of the date of
origination, the percentage equivalent of a fraction (i) the numerator of which
is equal to the maximum availability (as provided in the applicable underlying
loan documents) of such Loan as of the date of its origination and (ii) the
denominator of which is equal to the liquidation value of the Related Property
securing such Loan that is subject to a first priority lien in favor of the
Originator (as determined by the Servicer in accordance with the Credit and
Collection Policy and in a commercially reasonable manner).
“Loan-to-Value Ratio or LTV”: With respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction (a) the numerator of
which is equal to the total commitment amount of such Loan as of the date of its
origination (as provided in the related loan documents) plus the total
commitment amount or principal amount, as the case may be, as of the applicable
date of origination or incurrence, of all loans and other indebtedness which is
senior to or pari

31



--------------------------------------------------------------------------------



 



passu with such Loan in the “capital structure” of the related Obligor (as
defined in, and as determined by the Servicer in accordance with, the Credit and
Collection Policy and in a commercially reasonable manner), and (b) the
denominator of which is equal to the enterprise value of the related Obligor as
of the applicable Cut-Off Date (as determined by the Servicer in good faith, in
a manner consistent with third party transactions of a similar nature and in
accordance with the Credit and Collection Policy); provided that in the case of
Material Mortgage Loans, the denominator in the foregoing calculation shall be
the lower of the Obligor’s cost to acquire the Related Property or the current
appraised value of the Related Property.
“Lock-Box”: The post office box to which Collections are remitted for retrieval
by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box Account,
the details of which are contained in Schedule II.
“Lock-Box Account”: The account maintained at the Lock-Box Bank for the purpose
of receiving Collections, the details of which are contained in Schedule II, as
such schedule may be amended from time to time.
“Lock-Box Agreement”: The Fifth Amended and Restated Three Party Agreement
Relating to Lockbox Services and Control (with Activation Upon Notice), dated as
of June 30, 2005, by and among certain financing agents party thereto, Bank of
America, N.A., as the lockbox bank, CapitalSource Finance LLC, as the
originator, as the original servicer and as the lockbox servicer, and
CapitalSource Funding LLC, as the owner of the account and as the owner of the
lockbox, as amended, modified, waived, supplemented, restated or replaced from
time to time.
“Lock-Box Bank”: Bank of America, N.A., or any of the banks or other financial
institutions holding one or more Lock-Box Accounts.
“Margin Stock”: Margin Stock as defined under Regulation U.
“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Originator, the Servicer
or the Seller, (b) the validity, enforceability or collectibility of this
Agreement or any other Transaction Document or the validity, enforceability or
collectibility of the Assets generally or any material portion of the Assets,
(c) the rights and remedies of the Administrative Agent, the Purchasers, the
Purchaser Agents and the Secured Parties, (d) the ability of the Seller, the
Servicer, the Backup Servicer or the Collateral Custodian to perform its
obligations under this Agreement or any Transaction Document, or (e) the status,
existence, perfection, priority or enforceability of the Administrative Agent’s,
the Purchaser Agents’, or the Secured Parties’ interest in the Collateral.
“Material Mortgage Loan”: Any Loan for which the underlying Related Property
consisting of real property owned by the Obligor (i) represents 25% or more
(measured by the book value of the three most valuable parcels of real property
as of the date of such Loan) of (a) the original commitment for such Loan and
(b) the fair value of the underlying Obligor and Related Property as a whole and
(ii) is material to the operations of the related business; provided that a
Material Mortgage Loan shall not include certain parcels of real property which
the Obligor is in the process of disposing.

32



--------------------------------------------------------------------------------



 



“Materials of Environmental Concern”: Any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Maximum Availability”: An amount equal to the lesser of:
     (a) the Facility Amount;
     (b) the sum of (i) the product of the Borrowing Base and the Weighted
Average Advance Rate plus (ii) the amount on deposit in the Principal
Collections Account received in reduction of the Outstanding Asset Balance of
any Asset that is an Eligible Asset; and
     (c) an amount equal to (i) the Borrowing Base minus (ii) the Required
Equity Contribution plus (iii) the amount on deposit in the Principal
Collections Account received in reduction of the Outstanding Asset Balance of
any Asset that is an Eligible Asset;
provided that in case of each of the foregoing clauses (a)-(c), during the
Amortization Period, the Maximum Availability shall be equal to the Advances
Outstanding.
“Minimum Pool Yield”: A Pool Yield equal to 3.5%.
“Monthly Report”: Defined in Section 6.10(b).
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Seller or any ERISA Affiliate on
behalf of its employees.
“NAICS Code” means the North American Industry Classification System Codes by at
least four digits.
“Noteless Loan”: A Loan with respect to which the underlying loan documents do
not require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan.
“Obligor”: With respect to any Asset, any Person or Persons obligated to make
payments pursuant to or with respect to such Asset, including any guarantor
thereof. For purposes of calculating any of the Pool Concentration Criteria
only, all Assets included as part of the Collateral or to be transferred to the
Collateral the Obligor of which is an Affiliate of another Obligor (excluding
any Financial Sponsor or Obligors that are Affiliates solely because of common
ownership or control by a Financial Sponsor) shall be aggregated with all Assets
of such other Obligor; for example, if Corporation A is an Affiliate (other than
because of a common Financial Sponsor) of Corporation B, and the sum of the
Outstanding Asset Balances of all of Corporation A’s Loans included as part of
the Collateral constitutes 10% of the Aggregate Outstanding Asset Balance and
the sum of the Outstanding Asset Balances all of Corporation B’s Loans included
as part of the Collateral constitutes 10% of the Aggregate Outstanding Asset

33



--------------------------------------------------------------------------------



 



Balance, the combined Obligor concentration for Corporation A and Corporation B
would be 20%.
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller or the Servicer, as the case may be, and delivered to the Collateral
Custodian.
“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.
“Optional Sale”: Defined in Section 2.19(a).
“Optional Sale Date”: Any Business Day, provided forty-five (45) days written
notice is given in accordance with Section 2.19(a).
“Originator”: Defined in the Preamble of this Agreement.
“Other Costs”: Defined in Section 13.09(c).
“Outstanding Asset Balance”: (i) With respect to any Loan (other than any other
“Loan” under and as defined in the Acquisition Facility) at any time, the sum of
(a) the portion of all future Scheduled Payments becoming due under or with
respect to such Loan plus (b) any past due Scheduled Payments with respect to
such Loan (other than with respect to those payments to the extent a Servicer
Advance is outstanding with respect thereto), and (ii) with respect to any other
“Loan” (under and as defined in the Acquisition Facility), the “Outstanding
Asset Balance” as calculated in accordance with the terms and provisions of the
Acquisition Facility (which terms and provisions are incorporated herein by
reference mutatis mutandis as if set forth fully herein and notwithstanding any
subsequent or contemporaneous termination of the Acquisition Facility); provided
that notwithstanding anything to the contrary contained herein, for purposes of
determining the Aggregate Outstanding Asset Balance, if any portion of an Asset
is deemed to be “charged-off” in accordance with the provisions of the
definition of Charged-Off Asset, then the entire Asset shall be deemed to have
an Outstanding Asset Balance of zero, except for purposes of calculating the
Average Pool Charged-Off Ratio.
“Participation Loan”: A Loan to an Obligor, originated by the Originator and
serviced by the Servicer in the ordinary course of its business, in which a
participation interest has been granted to another Person in accordance with the
Credit and Collection Policy and (i) such transaction has been fully
consummated, pursuant to a participation agreement in the form of the
“Participation Loan Agreement” previously delivered by the Originator to the
Administrative Agent in connection with the CS Funding I Transaction or in such
other form as shall be adopted by the Originator and approved in writing by the
Administrative Agent at least five days prior to such Loan becoming part of the
Collateral hereunder, (ii) such Loan (other than in the case of a Noteless Loan)
is represented by a separate promissory note, and (iii) the Originator has the
right to receive and collect payments directly in its own name, and to enforce
its rights directly against the Obligor thereof including the right to proceed
against collateral; provided that any such Loan shall exclude any Retained
Interest.
“Payment Date”: The fifteenth (15th) day of each calendar month or, if such day
is not a Business Day, the next succeeding Business Day.

34



--------------------------------------------------------------------------------



 



“Payment Duties”: Defined in Section 8.2(b).
“Permitted Investments”: With respect to any Payment Date means negotiable
instruments or securities or other investments maturing on or before such
Payment Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature by their terms on or prior to the
Business Day immediately preceding the next Payment Date immediately following
such date of determination, and (c) that evidence:
     (1) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);
     (2) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Seller’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from Fitch and each Rating Agency in the Highest
Required Investment Category granted by Fitch and such Rating Agency, which in
the case of Fitch, shall be “F-1+”;
     (3) commercial paper, or other short term obligations, having, at the time
of the Seller’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency, which
in the case of Fitch, shall be “F-1+”;
     (4) demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1”,
respectively, and if rated by Fitch, from Fitch of “F-1+”;
     (5) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (ii) above;
     (6) investments in taxable money market funds or other regulated investment
companies having, at the time of the Seller’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P and Fitch (if rated by Fitch);
     (7) time deposits (having maturities of not more than ninety (90) days) by
an entity the commercial paper of which has, at the time of the Seller’s
investment or

35



--------------------------------------------------------------------------------



 



contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by Fitch and each Rating Agency; or
     (8) Eligible Repurchase Obligations with a rating acceptable to the Rating
Agencies, which in the case of Fitch, shall be “F-1+” and in the case of S&P
shall be “A-1”.
The Collateral Custodian may pursuant to the direction of the Servicer or
Administrative Agent, as applicable, purchase or sell to itself or an Affiliate,
as principal or agent, the Permitted Investments described above.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced (a) Liens
for state, municipal or other local taxes if such taxes shall not at the time be
due and payable, (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than thirty (30) days, and (c) Liens granted pursuant to or by
the Transaction Documents.
“Permitted Securitization Transaction”: Any financing transaction undertaken by
the Seller or an Affiliate of the Seller that is secured, directly or
indirectly, by the Collateral or any portion thereof or any interest therein,
including any sale, lease, whole loan sale, asset securitization, secured loan
or other transfer.
“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
“Pool Charged-Off Ratio”: As of any Determination Date, the product of
(i) twelve (12) and (ii) the percentage equivalent of a fraction, (a) the
numerator of which is equal to the sum of the Outstanding Asset Balances of all
Eligible Assets that became Charged-Off Assets (net of Recoveries during such
Collection Period) during the Collection Period related to such Determination
Date, and (b) the denominator of which is equal to the Aggregate Outstanding
Asset Balance as of the first (1st) day of the Collection Period related to such
Determination Date.
“Pool Concentration Criteria”: With respect to item (11) below on any day, and
with respect to all other items below, on any day on and after the
Concentrations Effective Date, each of the concentration limitations as set
forth below, which concentration limitations (unless otherwise indicated) shall
be measured on the basis of a percentage of the Aggregate Outstanding Asset
Balance:
     (1) the sum of the Outstanding Asset Balance of all Eligible Assets the
Obligors of which are resident of the same state shall not exceed 20%, with the
exception of the State of Florida, which shall not exceed 30%;
     (2) the sum of the Outstanding Asset Balances of all Eligible Assets the
Obligors of which are in the same Industry shall not exceed 20%, with the
exception of

36



--------------------------------------------------------------------------------



 



the nursing care facility industry, North American Industry Classification
System code 6231, which shall not exceed 40%, lessors of real estate, North
American Industry Classification System code 5311, which shall not exceed 30%,
and the real estate management and appraisal industry, North American Industry
Classification System code 5313, which shall not exceed 30%;
     (3) the sum of the Outstanding Asset Balances of all Eligible Assets with a
“Risk Rating 5” and a “Risk Rating 6” shall not exceed 10% and 0%, respectively;
     (4) the sum of the Outstanding Asset Balances of all Eligible Assets that
are DIP Loans shall not exceed 15%;
     (5) the sum of the Outstanding Asset Balances of all Eligible Assets to a
single Obligor shall not exceed $30,000,000;
     (6) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Senior Secured ABL Loans shall not exceed 25%;
     (7) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Senior Subordinated Loans or Junior Subordinated Loans shall not exceed 20%;
     (8) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Senior B-Note Loans shall not exceed 20%;
     (9) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Acquired Loans shall not exceed 25%;
     (10) the sum of the Outstanding Asset Balances of all Eligible Assets which
have been included as part of the Collateral for eighteen (18) months or more
shall not exceed 20%;
     (11) the sum of the Outstanding Asset Balances of all Eligible Assets where
all or any portion of the Related Property is located outside of the United
States and its territories and protectorates shall not exceed 10%; and
     (12) the sum of the Outstanding Asset Balances of all Loans which provide
for payments of interest on a semi-annual basis shall not exceed the lesser of
(a) 5% and (b) $20,000,000.
“Pool Rate”: As of any Determination Date, the annualized percentage equivalent
of a fraction, (a) the numerator of which is equal to all Interest Collections
on Assets included in the Aggregate Outstanding Asset Balance as of the first
(1st) day of the Collection Period related to such Determination Date that are
deposited into the Collection Account during such Collection Period, and (b) the
denominator of which is equal to the Aggregate Outstanding Asset Balance as of
the first (1st) day of such Collection Period.
“Pool Weighted Average Life”: At any point in time, the number obtained by
(i) for each Asset included in the Borrowing Base as of such point in time,
multiplying each Scheduled Payment

37



--------------------------------------------------------------------------------



 



by the number of months from such point in time until such Scheduled Payment is
due; (ii) summing all of the products calculated pursuant to clause (i);
(iii) dividing the sum calculated pursuant to clause (ii) by the sum of all
successive Scheduled Payments due on all Assets included in the Borrowing Base
as of such point in time; and (iv) dividing the amount calculated pursuant to
clause (iii) by 12.
“Pool Yield”: On any day, the excess, if any, of (a) the Pool Rate on such day
over (b) the sum of (i) the Interest Rate, (ii) the Program Fee Rate, (iii) the
Servicing Fee Rate and (iv) the amount determined by multiplying the Revolving
Servicing Fee Rate by a fraction, the numerator of which is the Outstanding
Asset Balance of all Revolving Loans and the denominator of which is the
Aggregate Outstanding Asset Balance, in each case as of such day.
“Portfolio Aggregate Outstanding Asset Balance”: With respect to all Portfolio
Assets, on any day, the sum of the Portfolio Outstanding Asset Balances of such
Portfolio Assets on such date. Notwithstanding anything to the contrary
contained herein, for purposes of determining the Portfolio Aggregate
Outstanding Asset Balance, if any portion of a Portfolio Asset is deemed to be
“charged-off” in accordance with the provisions of the definition of Charged-Off
Portfolio Asset, then the entire Portfolio Asset shall have a zero
(0) Outstanding Asset Balance, except for purposes of calculating the Average
Portfolio Charged-Off Ratio.
“Portfolio Asset”: Any asset owned or serviced by the Originator (including each
Asset). For the avoidance of doubt, the term Portfolio Asset shall not include
any asset owned and/or serviced solely by one or more Affiliates of the
Originator (but not by the Originator); provided that (i) such asset shall not
have been originated or acquired by the Originator and (ii) such asset shall not
be included in the consolidated financial statements of the Originator.
“Portfolio Charged-Off Ratio”: As of any Determination Date, the product of
(i) twelve (12) and (ii) the percentage equivalent of a fraction, (a) the
numerator of which is equal to the sum of the Portfolio Outstanding Asset
Balances of all Portfolio Assets (excluding equity and preferred stock
investments) that became Charged-Off Portfolio Asset (net of Recoveries during
such Collection Period) during the Collection Period related to such
Determination Date and (b) the denominator of which is equal to the Portfolio
Aggregate Outstanding Asset Balance (excluding equity and preferred stock
investments) as of the first (1st) day of the Collection Period related to such
Determination Date.
“Portfolio Delinquency Ratio”: As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Portfolio Outstanding Asset Balances of all Delinquent Portfolio Assets on such
date and (ii) the denominator of which is equal to the Portfolio Aggregate
Outstanding Asset Balance on such date.
“Portfolio Outstanding Asset Balance”: With respect to any Portfolio Asset, the
sum of (i) the portion of all future Scheduled Payments becoming due under or
with respect to such Portfolio Asset plus (ii) any past due Scheduled Payments
with respect to such Portfolio Asset.
“Prepaid Asset”: Any Asset (other than a Charged-Off Asset) that was terminated
or has been prepaid in full or in part prior to its scheduled expiration date.
“Prepayment Amount”: Defined in Section 6.4(b).

38



--------------------------------------------------------------------------------



 



“Prepayments”: Any and all (i) partial or full prepayments on or with respect to
an Asset (including, with respect to any Asset and any Collection Period, any
Scheduled Payment, Finance Charge or portion thereof that is due in a subsequent
Collection Period that the Servicer has received, and pursuant to the terms of
Section 6.4(b) expressly permitted the related Obligor to make, in advance of
its scheduled due date, and that will be applied to such Scheduled Payment on
such due date), (ii) Recoveries, and (iii) Insurance Proceeds.
“Prime Rate”: (a) The rate announced by Wachovia from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes, or (b) with respect to any Additional Purchaser, as otherwise specified
by or on behalf of such Additional Purchaser in the applicable Additional
Purchaser Agreement. The Prime Rate is not intended to be the lowest rate of
interest charged by Wachovia or any other specified financial institution in
connection with extensions of credit to debtors.
“Principal Collections”: Any and all amounts received in respect of any
principal due and payable from or on behalf of Obligors that are deposited into
the Principal Collections Account, or received by or on behalf of the Seller by
the Servicer or Originator in respect of Assets, in the form of cash, checks,
wire transfers, electronic transfers or any other form of cash payment.
“Principal Collections Account”: Defined in Section 6.4(f).
“Proceeds”: With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, liquidated, foreclosed, exchanged, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
all rights to payment with respect to any insurance relating to such Collateral.
“Program Fee”: (a) With respect to VFCC, as defined in the VFCC Fee Letter and
(b) with respect to any Additional Purchaser, as specified in the applicable
Additional Purchaser Fee Letter.
“Program Fee Rate”: (a) With respect to VFCC, the rate set forth in the VFCC Fee
Letter and (b) with respect to any Additional Purchaser, the rate set forth in
the applicable Additional Agent Fee Letter as the “Program Fee Rate.”
“Pro Rata Share”: (i) the percentage obtained by dividing each Conduit
Purchaser’s, as applicable, Commitment (as determined under subsection (i)(a) of
the definition of Commitment) by the aggregate Commitments of all the Conduit
Purchasers (as determined under subsection (i)(a) of the definition of
Commitment).
“Purchaser”: (i) VFCC, (ii) any Additional Purchaser, (iii) the Swingline
Purchaser, as the context requires, and “Purchasers” means collectively
(a) VFCC, (b) the Additional Purchasers and (c) the Swingline Purchaser.
“Purchaser Agent”: The VFCC Agent or any Additional Agent, as the context
requires, and “Purchaser Agents” means collectively the VFCC Agent and the
Additional Agents.
“Qualified Institution”: Defined in Section 6.4(f).

39



--------------------------------------------------------------------------------



 



“Qualified Transferee”:
     (a) The Seller, each Purchaser Agent and any Affiliate thereof, or the
Administrative Agent or any Affiliate of the Administrative Agent; or
     (b) any other Person which:
     (i) has at least $50,000,000 in capital/statutory surplus or shareholders’
equity (except with respect to a pension advisory firm or similar fiduciary);
and
     (ii) is regularly engaged in the business of making or owning commercial
real estate loans or operating commercial real estate properties; and
     (iii) is one of the following: (I) an insurance company, bank, savings and
loan association, investment bank, trust company, commercial credit corporation,
pension plan, pension fund, pension fund advisory firm, mutual fund, real estate
investment trust, governmental entity or plan; (II) an investment company, money
management firm or a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act of 1933, as amended, or an “institutional
accredited investor” within the meaning of Regulation D under the Securities Act
of 1933, as amended; or (III) the trustee, collateral agent or administrative
agent in connection with (x) a securitization of the subject Asset through the
creation of collateralized debt or loan obligations or (y) an asset-backed
commercial paper transaction funded by a commercial paper conduit whose
commercial paper notes are rated at least “A-1” by S&P or at least “P-1” by
Moody’s, or (z) a repurchase transaction funded by an entity which would
otherwise be a Qualified Transferee so long as the “equity interest” (other than
any nominal or de minimis equity interest) in the special purpose entity that
issues notes or certificates in connection with any such collateralized debt or
loan obligation, asset-backed commercial paper funded transaction or repurchase
transaction is owned by one or more entities that are Qualified Transferees
under subclauses (A) or (B) above; or (IV) any entity Controlled (as defined
below) by any of the entities described in subclauses (i), (ii) or (iii) above.
     For purposes of this definition only, “Control” means the ownership,
directly or indirectly, in the aggregate of more than fifty percent (50%) of the
beneficial ownership interests of an entity and the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity, whether through the ability to exercise voting power, by
contract or otherwise, and “Controlled” has the meaning correlative thereto.
“Quarterly Determination Date”: March 31, June 30, September 30 and December 31
of each calendar year.
“Rating Agency”: Each of S&P, Moody’s and any other rating agency that has been
requested to issue a rating with respect to a Permitted Securitization
Transaction.
“Records”: All documents relating to the Assets, including books, records and
other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
executed in connection with the origination or acquisition of the Collateral or
maintained with respect to the Collateral and the related Obligors

40



--------------------------------------------------------------------------------



 



that the Seller, the Originator or the Servicer have generated, in which the
Seller, the Originator or the Servicer have acquired an interest pursuant to the
Sale Agreement or in which the Seller, the Originator or the Servicer have
otherwise obtained an interest.
“Recoveries”: As of the time any Related Property or any other related property
is sold, discarded (after a determination by the Servicer that such Related
Property or any other related property has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer in accordance with
the Credit and Collection Policy (or such similar policies and procedures
utilized by the Servicer in servicing the Portfolio Assets) with respect to any
Charged-Off Asset or Charged-Off Portfolio Asset, the proceeds from the sale of
the Related Property or any other related property, the proceeds of any related
Insurance Policy, any other recoveries with respect to such Charged-Off Asset or
Charged-Off Portfolio Asset, the Related Property, any other related property,
and amounts representing late fees and penalties, net of Liquidation Expenses
and amounts, if any, received that are required under such Asset or Portfolio
Asset, as applicable, to be refunded to the related Obligor.
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.
“Related Property”: With respect to an Asset, any property or other assets
pledged as collateral to the Originator to secure repayment of such Asset,
including all Proceeds from any sale or other disposition of such property or
other assets.
“Related Security”: All of the Seller’s right, title and interest in and to:
     (a) any Related Property securing an Asset and all Recoveries related
thereto;
     (b) all Required Asset Documents, Asset Files related to any Asset,
Records, and the documents, agreements, and instruments included in the Asset
File or Records, including without limitation, rights of recovery of the Seller
against the Originator;
     (c) all Insurance Policies with respect to any Asset;
     (d) all security interests, liens, guaranties, warranties, letters of
credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure or support payment of any
Asset, together with all UCC financing statements or similar filings signed by
an Obligor relating thereto;
     (e) the Collection Account, each Lock Box and all Lock Box Accounts,
together with all cash and investments in each of the foregoing other than
amounts earned on investments therein;
     (f) any Hedging Agreement and any payment from time to time due thereunder;
     (g) the Sale Agreement and the assignment to the Administrative Agent of
all UCC financing statements filed by the Seller against the Originator under or
in connection with the Sale Agreement; and

41



--------------------------------------------------------------------------------



 



     (h) the proceeds of each of the foregoing.
“Replaced Asset”: Defined in Section 2.18(a).
“Reporting Date”: The date that is three Business Days prior to each Payment
Date.
“Required Advance Reduction Amount”: On any day, an amount equal to the positive
difference, if any, of (a) Advances Outstanding on such day minus (b) the
Maximum Availability on such day.
“Required Asset Documents”: With respect to (i) any Noteless Loan identified as
a Noteless Loan on the Asset Checklist, a copy of the related Loan Register
(together with a certificate of a Responsible Officer of the Servicer certifying
to the accuracy of such Loan Register as of the date such Loan is included as a
part of the Collateral), (ii) all Loans other than Noteless Loans, the duly
executed original of the promissory note and an assignment (which may be by
endorsement or allonge) of each such promissory note to the Seller and then the
Administrative Agent, signed by an officer of the Originator and the Seller,
respectively, (iii) any Loan, any related loan agreement and the Asset Checklist
together with, to the extent set forth on the Asset Checklist, duly executed (if
applicable) originals or copies of each of any related participation agreement,
acquisition agreement, subordination agreement, intercreditor agreement,
security agreements or similar instruments, UCC financing statements, guarantee,
or Insurance Policy (iv) for each Loan secured by real property, an Assignment
of Mortgage and (v) for any Loan identified as an Assigned Loan on the Asset
Checklist, the duly executed original assignment agreement; provided that with
respect to any Assigned Loan, any of the foregoing documents, other than any
related promissory notes in the case of Assigned Loans only, may be copies.
“Required Equity Contribution”: On any day, an equity contribution equal to the
sum of the Outstanding Asset Balances of all Eligible Assets attributable to the
three Obligors having the largest aggregate Outstanding Asset Balances of
Eligible Assets included as part of the Collateral on such date (net of amounts
in excess of applicable Pool Concentration Criteria calculated without
duplication).
“Required Reports”: Collectively, the Monthly Report, the Servicer’s Certificate
required pursuant to Section 6.10(c), the financial statements of the Servicer
required pursuant to Section 6.10(d), the annual statements as to compliance
required pursuant to Section 6.11, and the annual independent public
accountant’s report required pursuant to Section 6.12.
“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.
“Restricted Junior Payment”: (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Seller now or
hereafter outstanding, except a dividend payment solely in interests of that
class of membership interests or in any junior class of membership interests of
the Seller; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interest of the Seller now or hereafter outstanding, (iii) any
payment made to redeem, purchase,

42



--------------------------------------------------------------------------------



 



repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire membership interests of Seller now or
hereafter outstanding, and (iv) any payment of management fees by the Seller
(except for reasonable management fees to the Originator or its Affiliates in
reimbursement of actual management services performed).
“Retained Interest”: (A) With respect to any Revolving Loan or any Loan with an
unfunded commitment on the part of the Originator that does not provide by its
terms that funding thereunder is in Originator’s sole and absolute discretion
and that is transferred by the Originator to the Seller and/or by the Seller to
the Purchasers, all of the obligations, if any, to provide additional funding
with respect to such Revolving Loan, and (B) with respect to any Assigned Loan,
any Participation Loan or any Agented Note that is transferred by the Originator
to the Seller and/or by the Seller to the Purchasers, (i) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Assigned Loan, Participation Loan, or Agented Note and (ii) the applicable
portion of the interests, rights and obligations under the documentation
evidencing such Assigned Loan, Participation Loan, or Agented Note that relate
to such portion(s) of the indebtedness that is owned by another lender or is
being retained by the Originator pursuant to clause (A) of this definition.
“Retransfer Date”: Defined in Section 4.6.
“Revolving Loan”: A Loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit by the Originator to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed; provided that any such Loan shall exclude any Retained Interest.
“Revolving Period”: The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date.
“Revolving Servicing Fee”: Defined in Section 2.14(c).
“Revolving Servicing Fee Rate”: 0.25% per annum.
“S&P”: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.
“Sale Agreement”: The Sale and Contribution Agreement, dated as of the date
hereof, between the Originator and the Seller, as amended, modified, waived,
supplemented, restated or replaced from time to time.
“Scheduled Payments”: With respect to any Loan, each monthly, quarterly, or
annual payment of principal required to be made by the Obligor thereof under the
terms of such Loan; in all cases, excluding any payment in the nature of, or
constituting, interest.
“Secured Party”: (i) each Purchaser, (ii) the Administrative Agent and each
Purchaser Agent, and (iii) each Hedge Counterparty that is either a Purchaser or
an Affiliate of the VFCC Agent if that Affiliate is a Hedge Counterparty that
executes a counterpart of this Agreement agreeing to be bound by the terms of
this Agreement applicable to a Secured Party.

43



--------------------------------------------------------------------------------



 



“Seller”: Defined in the Preamble of this Agreement.
“Senior B-Note Loan”: Any Term Loan that (i) is secured by a first priority Lien
on all of the Obligor’s assets constituting Related Property for the Loan,
(ii)(a) has a “first dollar” at risk not to exceed 60% of the Loan-to-Value and
a “last dollar” at risk not to exceed 70% of the Loan-to-Value where the Loan is
not a Material Mortgage Loan or the Related Property is not primarily real
estate, and (b) has a “last dollar” at risk not to exceed 85% of the
Loan-to-Value where the Loan is a Material Mortgage Loan or the Related Property
is primarily real estate, (iii) contains terms which, upon the occurrence of an
event of default under the Loan Documents or in the case of any liquidation or
foreclosure on the Related Property, provide that the principal of the Seller’s
portion of such Loan would be paid only after the other lenders party to such
Loan (including any lender party making any Senior Secured Term Loan or Stretch
Senior Secured Loan whose right to payment is contractually senior to the
Seller) is paid in full, and (iv) is substantially in the form of the “Senior
B-Note Loan” attached hereto as Schedule VII or such other form as shall be
adopted by the Originator and approved in writing by the Administrative Agent at
least five days prior to such Loan becoming part of the Collateral hereunder.
“Senior Secured ABL Loan”: Any Revolving Loan that (i) is secured by a first
priority Lien on all of the Obligor’s assets constituting Related Property for
the Loan, (ii) provides the related Obligor with the option to receive
additional borrowings thereunder based on the value of its eligible accounts
receivable, inventory or equipment, (iii) has a Loan-to-Liquidation Value of
less than or equal to (a) 85% with respect to the Related Property which
constitutes accounts receivable, (b) 50% with respect to the Related Property
which constitutes inventory, and (c) 80% with respect to the Related Property
which constitutes equipment, (iii) provides that the payment obligation of the
Obligor on such Loan is either senior to, or pari passu with, all other loans or
financings to such Obligor, and (iv) is substantially in the form of the “Senior
Secured ABL Loan” previously delivered by the Originator to the Administrative
Agent in connection with the CS Funding I Transaction or such other form as
shall be adopted by the Originator and approved in writing by the Administrative
Agent at least five days prior to such Loan becoming part of the Collateral
hereunder; provided that any such Loan shall exclude any Retained Interest.
“Senior Secured Term Loan”: Any Term Loan that (i) is secured by a first
priority Lien on all of the Obligor’s assets constituting Related Property for
the Loan, (ii) has a Loan-to-Value of less than (a) 60% where the Loan is not a
Material Mortgage Loan or the Related Property is not primarily real estate, and
(b) 75% where the Loan is a Material Mortgage Loan or the Related Property is
primarily real estate, (iii) provides that the payment obligation of the Obligor
on such Loan is either senior to, or pari passu with, all other loans or
financings to such Obligor, and (iv) is substantially in the form of the “Senior
Secured Term Loan” previously delivered by the Originator to the Administrative
Agent in connection with the CS Funding I Transaction or such other form as
shall be adopted by the Originator and approved in writing by the Administrative
Agent at least five days prior to such Loan becoming part of the Collateral
hereunder.
“Senior Subordinated Loan”: Any Term Loan that (i) may be secured by a
combination of senior and/or junior Liens on substantially all of the Obligor’s
assets constituting Related Property for the Loan, (ii) has a Loan-to-Value of
less than (a) 75% where the Loan is not a Material Mortgage Loan or the Related
Property is not primarily real estate, and (b) 90% where the Loan is a Material
Mortgage Loan or the Related Property is primarily real estate, (iii) contains
terms

44



--------------------------------------------------------------------------------



 



which, upon the occurrence of certain events of default under the senior loan
documents between another lender and the Obligor or in the case of any
liquidation or foreclosure on any Related Property, provide that the Seller’s
portion of such Loan would be paid only after the other lender party to such
related senior loan documents (including any lender party making any Senior
Secured ABL Loan, Senior Secured Term Loan, Stretch Senior Secured Loan or
Senior B-Note Loan whose right to payment is contractually senior to the Seller)
is paid in full, and (iv) is substantially in the form of the “Senior
Subordinated Loan” previously delivered by the Originator to the Administrative
Agent in connection with the CS Funding I Transaction or such other form as
shall be adopted by the Originator and approved in writing by the Administrative
Agent at least five days prior to such Loan becoming part of the Collateral
hereunder.
“Servicer”: CSE Mortgage, and each successor (in the same capacity) appointed as
Successor Servicer pursuant to Section 6.16(a).
“Servicer Advance”: An advance of Scheduled Payments made by the Servicer
pursuant to Section 6.5.
“Servicer Default”: Defined in Section 6.15.
“Servicer Termination Notice”: Defined in Section 6.15.
“Servicer’s Certificate”: Defined in Section 6.10(c).
“Servicing Fee”: Defined in Section 2.14(b).
“Servicing Fee Rate”: 1.0% per annum.
“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.
“Stretch Senior Secured Loan”: Any Term Loan other than a Senior Secured Term
Loan that (i) is secured by a first priority Lien on all of the Obligor’s assets
constituting Related Property for the Loan, (ii) has a Loan-to-Value of less
than (a) 70% where the Loan is not a Material Mortgage Loan or the Related
Property is not primarily real estate, and (b) 80% where the Loan is a Material
Mortgage Loan or the Related Property is primarily real estate, (iii) provides
that the payment obligation of the Obligor on such Loan is either senior to, or
pari passu with, all other loans or financings to such Obligor, and (iv) is
substantially in the form of the “Stretch

45



--------------------------------------------------------------------------------



 



Senior Secured Loan” attached hereto as Schedule VIII or such other form as
shall be adopted by the Originator and approved in writing by the Administrative
Agent at least five days prior to such Loan becoming part of the Collateral
hereunder.
“Subsidiary”: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.
“Substitute Asset”: On any day, an Eligible Asset that meets each of the
conditions for substitution set forth in Section 2.18.
“Successor Servicer”: Defined in Section 6.16(a).
“Swingline Advance”: Defined in Section 2.1(c).
“Swingline Funding Request”: A Borrowing Notice requesting a Swingline Advance
and including the items required by Section 2.2.
“Swingline Purchaser”: Wachovia, in its capacity as Swingline Purchaser
hereunder.
“Tape”: Defined in Section 7.2(b)(ii).
“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.
“Termination Date”: The earliest of (a) the date of the termination of the
Facility Amount pursuant to Section 2.4, (b) the Business Day designated by the
Seller to the Administrative Agent and each Purchaser Agent as the Termination
Date at any time following two Business Days’ prior written notice thereof to
the Administrative Agent and each Purchaser Agent, (c) February 28, 2006,
(d) the date any Liquidity Agreement shall cease to be in full force and effect,
(d) the date of the declaration of the Termination Date pursuant to
Section 10.2(a) or the date of the automatic occurrence of the Termination Date
pursuant to Section 10.2(b), and (e) the second Business Day prior to the
Facility Termination Date.
“Termination Event”: Defined in Section 10.1.
“Term Loan”: A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by the Originator to an Obligor.
“Transaction”: Defined in Section 3.2.
“Transaction Documents”: The Agreement, the Sale Agreement, each Hedging
Agreement, the Hedge Guaranty, the Lock-Box Agreement, the Intercreditor
Agreement, each Variable Funding

46



--------------------------------------------------------------------------------



 



Certificate, the VFCC Fee Letter, any Additional Agent Fee Letters, any
Additional Purchaser Agreements, the Backup Servicer Fee Letter, the Collateral
Custodian Fee Letter, any UCC financing statements filed pursuant to the terms
of this Agreement, and any additional document the execution of which is
necessary or incidental to carrying out the terms of the foregoing documents.
“Transferee Letter”: Defined in Section 13.16(a).
“Transition Expenses”: The reasonable costs (including reasonable attorneys’
fees) of the Backup Servicer incurred in connection with the transferring the
servicing obligations under this Agreement and amending this Agreement to
reflect such transfer in an amount not to exceed $100,000.
“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“United States”: The United States of America.
“Unmatured Termination Event”: Any event that, with the giving of notice or the
lapse of time, or both, would become a Termination Event.
“US Bank Collection Account”: Account number 4346848296 maintained by the
Originator at US Bank National Association.
“Variable Funding Certificate”: Defined in Section 2.1.
“VFCC”: Defined in the Preamble of this Agreement.
“VFCC Agent”: WCM or any other entity that has been appointed as the
administrator for VFCC.
“VFCC Agent’s Account”: A special account (account number 2000002391825) in the
name of the VFCC Agent maintained at Wachovia.
“VFCC Breakage Costs”: Any amount or amounts as shall compensate VFCC for any
loss, cost or expense incurred by VFCC (as determined by the VFCC Agent on
behalf of VFCC, in the VFCC Agent’s sole discretion) as a result of (i) a
prepayment by the Seller of Advances Outstanding or Interest or (ii) any
difference between the VFCC CP Rate and the Adjusted Eurodollar Rate. All VFCC
Breakage Costs shall be due and payable hereunder upon demand.
“VFCC CP Rate”: For any day during any Accrual Period, the per annum rate
equivalent to the weighted average of the per annum rates paid or payable by
VFCC from time to time as interest on or otherwise (by means of interest rate
hedges or otherwise taking into consideration any incremental carrying costs
associated with short-term promissory notes issued by VFCC maturing on dates
other than those certain dates on which VFCC is to receive funds) in respect of
the promissory notes issued by VFCC that are allocated, in whole or in part, by
the VFCC Agent (on behalf of VFCC) to fund or maintain the Advances Outstanding
funded by VFCC during such period, as determined by the VFCC Agent (on behalf of
VFCC) and reported to the Seller

47



--------------------------------------------------------------------------------



 



and the Servicer, which rates shall reflect and give effect to (i) the
commissions of placement agents and dealers in respect of such promissory notes,
to the extent such commissions are allocated, in whole or in part, to such
promissory notes by the VFCC Agent (on behalf of VFCC) and (ii) other borrowings
by VFCC, including, without limitation, borrowings to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market;
provided that if any component of such rate is a discount rate, in calculating
the VFCC CP Rate, the VFCC Agent shall for such component use the rate resulting
from converting such discount rate to an interest bearing equivalent rate per
annum.
“VFCC Fee Letter”: The VFCC Fee Letter Agreement, dated as of the date hereof,
by and among the Seller, the Servicer, the Administrative Agent, and the VFCC
Agent, as amended, modified, waived, supplemented, restated or replaced from
time to time.
“Wachovia”: Wachovia Bank, National Association, a national banking association
in its individual capacity, and its successors and assigns.
“Warranty Asset”: Any Asset that fails to satisfy any criteria of the definition
of Eligible Asset; provided that notwithstanding the foregoing, for purposes of
determining what is a Warranty Asset, (i) the criteria set forth in clauses
(1)(c), (1)(d), 1(m)(i), 1(t) (but solely to the extent the criteria in such
clause 1(t) relates to any express representation and warranty that an Asset is
an Eligible Asset), 1(w), 1(x), (1)(y) and clauses (2)(c) and 2(d) (but solely
to the extent that the criteria in such clauses 2(c) and 2(d) would not be
satisfied as a result of the operation of law or an effective court order in
connection with an Insolvency Event) of the definition of Eligible Asset and
clauses (vi), (viii) and (ix) in the definition of Eligible Obligor shall apply
only as of the applicable Cut-Off Date of such Asset, and (ii) with respect to
any CS Funding III Asset, the criteria set forth in the definition of Eligible
Asset and Eligible Obligor shall apply only as of the applicable CS Funding III
Cut-Off Date (other than the criteria set forth in the definition of Eligible
Asset clauses (1)(a), (b)(i), (d), (e), (f), (j), (k), (r), (dd), (ff) and (gg)
which shall apply only as of the applicable Cut-Off Date).
“Warranty Event”: As to any Asset, the discovery that as of the related Cut-Off
Date or Funding Date there had existed a breach of any representation or
warranty relating to such Asset and the continuance of such breach through any
applicable determination date or beyond any applicable cure period.
“Watchlist Asset”: Any Asset (that is not a Charged-Off Asset or Delinquent
Asset) as to which the Servicer has discovered circumstances which lead the
Servicer to reasonably expect loss or non-payment by the Obligor thereof.
“Weighted Average Advance Rate”: For any Advances Outstanding on any day, the
weighted average of the Advance Rates applicable to the Eligible Assets backing
such Advances or Swingline Advance on such day, weighted according to the
proportion of the Aggregate Outstanding Asset Balance each type of Asset
represents.

48



--------------------------------------------------------------------------------



 



     Section 1.2 Other Terms.
     All accounting terms used but not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and used but not specifically defined herein, are used herein
as defined in such Article 9.
     Section 1.3 Computation of Time Periods.
     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
     Section 1.4 Interpretation.
     In each Transaction Document, unless a contrary intention appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;
     (iii) reference to any gender includes each other gender;
     (iv) reference to day or days without further qualification means calendar
days;
     (v) reference to any time means Charlotte, North Carolina time;
     (vi) reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and
     (vii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

49



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE OF THE VARIABLE FUNDING CERTIFICATES
     Section 2.1 The Variable Funding Certificates.
     (a) On the terms and conditions hereinafter set forth, Seller shall deliver
a duly executed variable funding certificate (each such certificate, a “Variable
Funding Certificate” or “VFC”), in substantially the form of Exhibit B-1, B-2 or
B-3, as applicable, (i) on the Closing Date, to the VFCC Agent and the Swingline
Purchaser at their respective addresses set forth on the signature pages of this
Agreement, and (ii) on each date on which an Additional Purchaser purchases a
Variable Funding Certificate, to the related Additional Agent at the address
designated by such Additional Agent. Each Variable Funding Certificate shall
evidence an undivided ownership interest (and the Seller does hereby sell,
transfer, assign and convey such undivided ownership interest to the Purchasers)
in the Collateral purchased by a Purchaser in an amount equal, at any time, to
the percentage equivalent of a fraction (i) the numerator of which is the
Advances outstanding under the applicable VFC on such day, and (ii) the
denominator of which is the total aggregate Advances Outstanding on such day.
Interest shall accrue, and each VFC shall be payable, as described herein. The
VFC purchased by (1) VFCC shall be in the name of “Wachovia Capital Markets,
LLC, as the VFCC Agent” and shall be in the face amount equal to $470,000,000
and otherwise duly completed, (2) the Swingline Purchaser shall be in the name
of Wachovia Bank, National Association, as the Swingline Purchaser and be in a
face amount equal to $0, and (3) an Additional Purchaser shall be in the name of
such Additional Purchaser and shall be in a face amount to be determined;
provided that the aggregate amount outstanding under all VFCs at any one time
shall not exceed the Facility Amount.
     (b) On the terms and conditions hereinafter set forth, from the Closing
Date to, but excluding the Termination Date, the Seller may, at its option,
request the Conduit Purchasers to make advances of funds under the VFCs (each,
an “Advance”) and the Conduit Purchasers shall make such Advance in an amount
equal to their Pro Rata Share of such requested Advance; provided that, in no
event shall the Conduit Purchasers make any Advance if, after giving effect to
such Advance the aggregate Advances Outstanding hereunder would exceed the
lesser of (i) the Facility Amount or (ii) the Maximum Availability.
Notwithstanding anything contained in this Section 2.1 or elsewhere in this
Agreement to the contrary, no Conduit Purchaser shall be obligated to provide
its Purchaser Agent or the Seller with aggregate funds in connection with an
Advance that would exceed such Conduit Purchaser’s unused Commitment then in
effect. Each Advance made by the Conduit Purchasers hereunder is subject to the
interests of the Hedge Counterparties under Section 2.9(a)(i) and
Section 2.10(a)(i) of this Agreement.
     (c) On the terms and conditions hereinafter set forth, from the Closing
Date to, but excluding the Termination Date, the Seller may, at its option,
request the Swingline Purchaser to advance funds to the Seller on an expedited
basis, each such Swingline Funding Request to be on the terms and conditions set
forth herein and substantially in the form of Exhibit A-1-S hereto, and the
Swingline Purchaser shall advance to the Seller the amount requested under a
Swingline Funding Request (each, a “Swingline Advance”). Notwithstanding
anything to the contrary contained herein, the Swingline Purchaser shall not be
obligated to provide the Seller with aggregate funds in connection with a
Swingline Advance that would exceed the aggregate

50



--------------------------------------------------------------------------------



 



unused Commitment then in effect. Each Swingline Advance made by the Swingline
Purchaser hereunder is subordinated to the interests of the Hedge Counterparties
under Section 2.9(a)(i) and Section 2.10(a)(i) of this Agreement.
     (d) The Seller may, within sixty (60) days but not less than forty-five
(45) days prior to the expiration of any Liquidity Agreement or this Agreement,
by written notice to each Purchaser Agent, make a request (i) for each
applicable Liquidity Bank to extend the term of such Liquidity Agreement for an
additional period of 364 days and (ii) for each Purchaser Agent to extend the
Facility Termination Date for an additional period of 364 days. Each Purchaser
Agent will give prompt notice to the applicable Purchaser and each applicable
Liquidity Bank of its receipt of such request, and each Purchaser and each
Liquidity Bank shall make a determination, in their sole discretion, not less
than fifteen (15) days prior to the Facility Termination Date or the expiration
of any Liquidity Agreement (as applicable) as to whether or not it will agree to
the extension requested. The failure of a Purchaser Agent or a Liquidity Bank to
provide timely notice of its decision to the Seller shall be deemed to
constitute a refusal by such Purchaser or such Liquidity Bank (as applicable) to
extend the Facility Termination Date or the term of the Liquidity Agreement,
respectively. The Seller confirms that each Liquidity Bank and each Purchaser,
in their sole and absolute discretion, without regard to the value or
performance of the Collateral or any other factor, may elect not to extend any
Liquidity Agreement or Facility Termination Date (as applicable).
     Section 2.2 Procedures for Swingline Advances by the Swingline Purchaser.
     (a) Subject to the limitations set forth in Section 2.1, the Seller may
request a Swingline Advance from the Swingline Purchaser by delivering to the
Administrative Agent and the Collateral Custodian, as applicable, at certain
times the information and documents set forth in this Section 2.2.
     (b) No later than 2:00 p.m. (Charlotte, North Carolina time) on the
Business Day of the proposed Funding Date the Seller (or the Servicer on its
behalf) shall deliver:
     (i) to the Administrative Agent and the Collateral Custodian written notice
of such proposed Funding Date;
     (ii) to the Administrative Agent a description of the Obligor and the
proposed Loan transaction that is the subject of the proposed Swingline Advance;
     (iii) to the Administrative Agent and the Collateral Custodian a duly
completed Borrowing Base Certificate and Tape updated to such date;
     (iv) to the administrative agent a wire disbursement and authorization
form;
     (v) to the Administrative Agent a certification substantially in the form
of Exhibit M from outside counsel to the Originator or the Obligor of such
Assets concerning the Collateral Custodian’s receipt of certain documentation
relating to the funding of Eligible Asset(s) related to such Swingline Advance;
and

51



--------------------------------------------------------------------------------



 



     (vi) to the Administrative Agent and the Collateral Custodian a duly
completed Swingline Funding Request, which shall (a) specify the aggregate
amount of the requested Swingline Advance, which shall be in an amount equal to
at least $0, (b) specify the date of the requested Swingline Advance,
(c) specify the amount of Advances Outstanding, (d) include a representation
that all conditions precedent for a funding have been met, (e) include a
calculation of the Borrowing Base as of the date the Swingline Advance is
requested, and (f) include an updated Asset List including each Asset that is
subject to the requested Swingline Advance. Any Swingline Funding Request shall
be irrevocable. If any Swingline Funding Request is received by the
Administrative Agent after 2:00 p.m. (Charlotte, North Carolina time) on the
Business Day for which such Swingline Advance is requested or on a day that is
not a Business Day, such Swingline Funding Request shall be deemed to be
received by the Administrative Agent at 9:00 a.m. (Charlotte, North Carolina
time) on the next following Business Day.
     (c) On the Funding Date, the Swingline Purchaser shall, subject to the
limitations set forth in Section 2.1, and upon satisfaction of the applicable
conditions set forth in Article III, make available to the Seller in same day
funds, at such bank or other location reasonably designated by the Seller in the
Swingline Funding Request given pursuant to this Section 2.2, an amount equal to
the least of (i) the amount requested by the Seller for such Swingline Advance,
(ii) $0 minus the amount of all Swingline Advances outstanding on such Funding
Date and (iii) the Availability on such Funding Date.
     (d) Notwithstanding anything to the contrary contained herein, this
Agreement shall constitute a single revolving debt facility with a single
maturity and in no event shall the Seller be permitted to (i) obtain or request
any Swingline Advances from the Swingline Purchaser hereunder or (ii) have
outstanding one or more debt obligations with two or more maturities hereunder.
For purposes of this section, debt obligations have “two or more maturities” if
they have different stated maturities or if the holders of the debt obligations
possess different rights concerning the acceleration of or delay in the
maturities of the obligations.
     Section 2.3 Procedures for Advances by Conduit Purchasers.
     (a) Each Advance from a Conduit Purchaser hereunder shall be effected by
the Seller (or the Servicer on its behalf) delivering to the Administrative
Agent, each Purchaser Agent and the Swingline Purchaser (with a copy to the
Collateral Custodian and the Backup Servicer) a duly completed Borrowing Notice
(along with a Borrowing Base Certificate) no later than 2:00 p.m. (Charlotte,
North Carolina time) at least one Business Day prior to the proposed Funding
Date. Each Borrowing Notice (along with a Borrowing Base Certificate) shall
(i) specify the desired amount of such Advance, which amount must be at least
equal to $250,000 per Conduit Purchaser, (ii) specify the date of such Advance,
(iii) specify the Assets to be financed on such Funding Date (including the
appropriate file number, Outstanding Asset Balance for each Asset and
identifying each Loan by type and whether such Loan is a Senior Secured ABL
Loan, Senior Secured Term Loan, Stretch Senior Secured Loan, Senior B-Note Loan,
Senior Subordinated Loan, Junior Subordinated Loan, Acquired Loan, Assigned
Loan, or Participation Loan) and (iv) include a representation that all
conditions precedent for an Advance described in Article III hereof have been
met. Each Borrowing Notice shall be irrevocable.

52



--------------------------------------------------------------------------------



 



     (b) On the date of each Advance, each Conduit Purchaser shall, upon
satisfaction of the applicable conditions set forth in Article III, make
available to the Seller in same day funds, at such bank or other location
reasonably designated by Seller in its Borrowing Notice given pursuant to this
Section 2.3, an amount equal to its Pro Rata Share of the lesser of (i) the
amount requested by the Seller for such Advance, (ii) an amount equal to the
Availability on such Funding Date or (iii) the Facility Amount.
     (c) On each Funding Date, the obligation of each Purchaser to remit its Pro
Rata Share of any such Advance shall be several from that of each other
Purchaser and the failure of any Purchaser to so make such amount available to
the Seller shall not relieve any other Purchaser of its obligation hereunder.
     Section 2.4 Reduction of the Facility Amount; Mandatory and Optional
Repayments.
     (a) The Seller may, upon at least twenty (20) Business Days’ prior written
notice (such notice to be received by the Administrative Agent and each
Purchaser Agent no later than 5:00 p.m. (Charlotte, North Carolina time) on such
day) to the Administrative Agent and each Purchaser Agent, terminate in whole or
reduce in part the portion of the Facility Amount that exceeds the sum of the
Advances Outstanding, accrued Interest, Breakage Costs and Hedge Breakage Costs;
provided that each partial reduction of the Facility Amount shall be in an
aggregate amount equal to at least $1,000,000. Each notice of reduction or
termination pursuant to this Section 2.4(a) shall be irrevocable.
     (b) The Seller may, upon one Business Days’ prior written notice (such
notice to be received by the Administrative Agent, each Hedge Counterparty and
each Purchaser Agent no later than 2:00 p.m. (Charlotte, North Carolina time) on
such day) to the Administrative Agent and each Purchaser Agent, reduce the
Advances Outstanding by remitting, in accordance with their Pro Rata Share, to
each Purchaser Agent, for payment to the respective Purchasers, (i) cash and
(ii) instructions to reduce such Advances Outstanding, related accrued Interest,
Breakage Costs and Hedge Breakage Costs; provided that no such reduction shall
be given effect (1) unless the Seller has complied with the terms of any Hedging
Agreement requiring that one or more Hedge Transactions be terminated in whole
or in part as the result of any such reduction of the Advances Outstanding, and
Seller has paid all Hedge Breakage Costs and any payments owing to the relevant
Hedge Counterparty for any such termination (2) if a Termination Event or
Unmatured Termination Event has occurred, is continuing or would result from
such reduction. Any reduction of the Advances Outstanding shall be in a minimum
amount of $500,000. Any such reduction will occur only if sufficient funds have
been remitted to pay all such amounts in the succeeding sentence in full. Upon
receipt of such amounts, the Purchaser Agents shall apply such amounts first to
the pro rata reduction of the Advances Outstanding, second to the payment of
related accrued Interest on the amount of the Advances Outstanding to be repaid
by paying such amounts to the respective Purchasers, and third to the payment of
any Breakage Costs and Hedge Breakage Costs and any other payments owing to the
applicable Hedge Counterparty in respect of the termination of any Hedge
Transaction. Any notice relating to any prepayment pursuant to this
Section 2.4(b) shall be irrevocable.

53



--------------------------------------------------------------------------------



 



     (c) If on any day (i) the Administrative Agent, as agent for the Secured
Parties, does not own or have a valid and perfected first priority security
interest in any of the Collateral or (ii) any Asset which has been represented
by the Seller to be an Eligible Asset is later determined not to have been an
Eligible Asset as of the related Cut-Off Date, upon the earlier of the Seller’s
receipt of notice from the Administrative Agent or the Seller becoming aware
thereof and the Seller’s failure to cure such breach within thirty (30) days,
the Seller shall be deemed to have received on such day a collection (a “Deemed
Collection”) of such Asset in full and shall on such day pay to the
Administrative Agent, on behalf of the Purchasers and each Hedge Counterparty,
an amount equal to (x) the Outstanding Asset Balance of the Asset to be applied
to the pro rata reduction of the principal of each VFC plus (y) any Breakage
Costs and Hedge Breakage Costs and any other payments owing to the applicable
Hedge Counterparty in respect of the termination of any Hedge Transaction
required as a result of the Deemed Collection and retransfer of the related
Asset contemplated by this Section 2.4(c). In connection with any such Deemed
Collection, the Administrative Agent, as agent for the Secured Parties, shall
automatically and without further action, be deemed to transfer to the Seller,
free and clear of any Lien created by the Administrative Agent, all of the
right, title and interest of the Administrative Agent, as agent for the Secured
Parties, in, to, and under the Asset with respect to which the Administrative
Agent has received such Deemed Collection, but without any other representation
and warranty of any kind, express or implied.
     Section 2.5 Determination of Interest.
     (a) The VFCC Agent shall determine the VFCC CP Rate and the Interest
(including unpaid Interest, if any, due and payable on a prior Payment Date but
excluding the Additional CP Rates) to be paid by the Seller with respect to each
Advance on each Payment Date for the related Accrual Period and shall advise the
Servicer thereof on or before the third (3rd) Business Day prior to such Payment
Date.
     (b) Each Additional Agent shall determine such Additional Agent’s
Additional Agent CP Rate (including unpaid Interest related to such Additional
Agent CP Rate, if any, due and payable to a prior Payment Date) to be paid by
the Seller with respect to each Advance on each Payment Date for the related
Accrual Period and shall advise the Servicer thereof on or before the third
(3rd) Business Day prior to such Payment Date.
     (c) The Administrative Agent shall determine the Interest (including unpaid
Interest, if any, due and payable on a prior Payment Date) to be paid by the
Seller with respect to each Swingline Advance on each Payment Date for the
related Accrual Period and shall advise the Servicer thereof on or before the
third (3rd) Business Day prior to such Payment Date.
     Section 2.6 Percentage Evidenced by each Variable Funding Certificate.
     The variable percentage ownership interest in the Collateral represented by
each VFC shall be initially computed on its date of purchase. Thereafter, until
the Termination Date, each VFC shall be automatically recomputed (or deemed to
be recomputed) on each day prior to the Termination Date. The variable
percentage ownership interest in the Collateral represented by each VFC as
computed (or deemed recomputed) as of the close of business on the day
immediately preceding the Termination Date shall remain constant at all times on
and after the

54



--------------------------------------------------------------------------------



 



Termination Date. The variable percentage ownership interest in the Collateral
represented by each VFC shall become zero when its Advances or Swingline
Advances and Interest have been indefeasibly paid in full.
     Section 2.7 Reimbursement of Swingline Advances.
     The Conduit Purchasers hereby agree that if the Swingline Purchaser funds
any Swingline Advance, the Conduit Purchasers shall reimburse the Swingline
Purchaser for such Swingline Advance not later than one Business Day after the
Swingline Purchaser funds such Swingline Advance. Such reimbursement shall be
accomplished by the Conduit Purchasers remitting to the Swingline Purchaser at
the Swingline Purchaser’s Account or such other account as designated in writing
by the Swingline Purchaser the amount (up to the amount of the outstanding
Swingline Advance) that the Conduit Purchasers otherwise would be required to
remit to the account designated by the Seller pursuant to Section 2.3(b) in
connection with the Advance being made on the date of such reimbursement. The
Seller and the Servicer hereby authorize and instruct the Conduit Purchasers to
reimburse the Swingline Purchaser in such manner.
     Section 2.8 Notations on Variable Funding Certificates.
     Each Purchaser Agent and the Swingline Purchaser is hereby authorized to
enter on a schedule attached to the VFC a notation (which may be computer
generated) with respect to each Advance or Swingline Advance under the VFC made
by the related Purchaser or Swingline Purchaser of: (a) the date and principal
amount thereof, and (b) each repayment of principal thereof, and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of any Purchaser Agent or the Swingline
Purchaser to make any such notation on the schedule attached to the VFC shall
not limit or otherwise affect the obligation of the Seller to repay the Advances
or Swingline Advances in accordance with their respective terms as set forth
herein.
     Section 2.9 Settlement Procedures During the Revolving Period.
     (a) On each Payment Date during the Revolving Period, the Servicer shall
direct the Collateral Custodian to pay pursuant to the Monthly Report to the
following Persons, from (1) the Collection Account, to the extent of Available
Funds, and (2) Servicer Advances received with respect to the immediately
preceding Collection Period that ended on the last day of the calendar month
immediately preceding the calendar month in which such Payment Date occurs, the
following amounts in the following order of priority:
     (i) FIRST, pro rata to each Hedge Counterparty, any amounts, (other than
any Hedge Breakage Costs and any payments due in respect of the termination of
any Hedging Transaction), owing to that Hedge Counterparty under its respective
Hedging Agreement in respect of any Hedge Transaction(s), for the payment
thereof;
     (ii) SECOND, to the Servicer, in an amount equal to any unreimbursed
Servicer Advances, for the payment thereof;

55



--------------------------------------------------------------------------------



 



     (iii) THIRD, to the Servicer, in an amount equal to any accrued and unpaid
Servicing Fees and Revolving Servicing Fees to the end of the preceding
Collection Period, for the payment thereof;
     (iv) FOURTH, to the extent not paid for by the Originator, pro rata to the
Backup Servicer and the Collateral Custodian, in an amount equal to any accrued
and unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition
Expenses, for the payment thereof;
     (v) FIFTH, to each Purchaser Agent and the Swingline Purchaser, pro rata in
accordance with the amount of Advances Outstanding hereunder for the account of
the applicable Purchaser, in an amount equal to any accrued and unpaid Interest,
Program Fee, Commitment Fee and Breakage Costs, for the payment thereof;
     (vi) SIXTH, to each Purchaser Agent and the Swingline Purchaser, if the
Required Advance Reduction Amount is greater than zero, an amount necessary to
reduce the Required Advance Reduction Amount to zero, pro rata in accordance
with the amount of Advances Outstanding hereunder for the account of the
applicable Purchaser, for the payment thereof;
     (vii) SEVENTH, pro rata to each Hedge Counterparty, any Hedge Breakage
Costs and payments due in termination of any Hedge Transaction, owing to that
Hedge Counterparty under its respective Hedging Agreement, for the payment
thereof;
     (viii) EIGHTH, to the Administrative Agent, each Purchaser Agent, the
applicable Purchaser, the Backup Servicer, the Collateral Custodian, the
Affected Parties, the Indemnified Parties or the Secured Parties, pro rata in
accordance with the amount owed to such Person under this EIGHTH clause, all
other amounts, including Increased Costs but other than Advances Outstanding,
then due under this Agreement, for the payment thereof; and
     (ix) NINTH, any remaining amount shall be distributed to the Seller.
     (b) On the terms and conditions hereinafter set forth, from time to time
during the Revolving Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collections Account, withdraw such funds
for the purpose of reinvesting in additional Eligible Assets, provided the
following conditions are satisfied:
     (i) all conditions precedent set forth in Section 3.2(b) have been
satisfied;
     (ii) the Servicer provides same day written notice to the Administrative
Agent and Collateral Custodian by facsimile (to be received no later than 2:00
p.m. (Charlotte, North Carolina time) on such day) of the request to withdraw
Principal Collections and the amount thereof;
     (iii) the notice required in clause (ii) above shall be accompanied by a
Borrowing Notice in the form of Exhibit A-2 and a Borrowing Base Certificate and
the same are executed by the Seller and at least one Responsible Officer of the
Servicer;

56



--------------------------------------------------------------------------------



 



     (iv) the Collateral Custodian provides to the Administrative Agent by
facsimile (to be received no later than 2:00 p.m. (Charlotte, North Carolina
time) on that same date) a statement reflecting the total amount on deposit on
such day in the Principal Collections Account; and
     (v) upon the satisfaction of the conditions set forth in clauses
(i) through (iv) above, and the Administrative Agent’s confirmation of available
funds, the Administrative Agent will instruct the Collateral Custodian by
facsimile on such day to release funds from the Principal Collections Account to
the Servicer in an amount not to exceed the lesser of (A) the amount requested
by the Servicer and (B) the amount on deposit in the Principal Collections
Account on such day.
     Section 2.10 Settlement Procedures During the Amortization Period.
     (a) On each Payment Date during the Amortization Period, the Servicer shall
direct the Collateral Custodian to pay pursuant to the Monthly Report to the
following Persons, from (i) the Collection Account, to the extent of Available
Funds, and (ii) Servicer Advances received with respect to the immediately
preceding Collection Period, the following amounts in the following order of
priority:
     (i) FIRST, pro rata to each Hedge Counterparty, any amounts, (including any
Hedge Breakage Costs and any payments due in respect of the termination of any
Hedge Transaction in an amount not to exceed $250,000 in the aggregate for all
Hedging Agreements), owing to that Hedge Counterparty under its respective
Hedging Agreement in respect of any Hedge Transaction(s), for the payment
thereof;
     (ii) SECOND, to the Servicer, in an amount equal to any unreimbursed
Servicer Advances, for the payment thereof;
     (iii) THIRD, to the Servicer, in an amount equal to any accrued and unpaid
Servicing Fees and Revolving Servicing Fees to the end of the preceding
Collection Period, for the payment thereof;
     (iv) FOURTH, to the extent not paid for by the Originator, pro rata to the
Backup Servicer and the Collateral Custodian, in an amount equal to any accrued
and unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition
Expenses, for the payment thereof;
     (v) FIFTH, to each Purchaser Agent and the Swingline Purchaser, pro rata in
accordance with the amount of Advances Outstanding hereunder for the account of
the applicable Purchaser, in an amount equal to any accrued and unpaid Interest,
Program Fee, Commitment Fee and Breakage Costs, for the payment thereof;
     (vi) SIXTH, to each Purchaser Agent and the Swingline Purchaser, pro rata
in accordance with the amount of Advances Outstanding hereunder for the account
of the applicable Purchaser, in an amount necessary to reduce the Advances
Outstanding and Aggregate Unpaids to zero, for the payment thereof;

57



--------------------------------------------------------------------------------



 



     (vii) SEVENTH, to each Purchaser Agent, if the Required Advance Reduction
Amount is greater than zero, an amount necessary to reduce the Required Advance
Reduction Amount to zero, pro rata in accordance with the amount of Advances
Outstanding hereunder for the account of the applicable Purchaser, for the
payment thereof;
     (viii) EIGHTH, pro rata to each Hedge Counterparty, any Hedge Breakage
Costs and payments due in termination of any Hedge Transaction, owing to that
Hedge Counterparty under its respective Hedging Agreement to the extent not
reimbursed pursuant to clause FIRST above, for the payment thereof;
     (ix) NINTH, to the Administrative Agent, each Purchaser Agent, the
applicable Purchaser, the Backup Servicer, the Collateral Custodian, the
Affected Parties, the Indemnified Parties or the Secured Parties, pro rata in
accordance with the amount owed to such Person under this NINTH clause, all
other amounts, including Increased Costs but other than Advances Outstanding,
then due under this Agreement, for the payment thereof; and
     (x) TENTH, any remaining amount shall be distributed to the Seller.
     Section 2.11 Collections and Allocations.
     (a) Collections. The Servicer shall promptly identify any collections
received as being on account of Interest Collections, Principal Collections or
other Collections and shall transfer, or cause to be transferred, all
Collections received directly by it or on deposit in the form of available funds
in the Lock-Box Accounts to the Collection Account by the close of business on
the second (2nd) Business Day after such Collections are received. In
transferring Collections to the Collection Account, the Servicer shall segregate
Principal Collections and transfer the same to the corresponding Principal
Collections Account. The Servicer shall make such deposits or payments on the
date indicated therein by wire transfer, in immediately available funds. The
Servicer shall further include a statement as to the amount of Principal
Collections and Interest Collections on deposit in the Collection Account on
each Reporting Date in the Monthly Report delivered pursuant to Section 6.10(b).
     (b) Initial Deposits. On the Closing Date and on each Addition Date
thereafter, the Servicer will deposit (in immediately available funds) into the
Collection Account all Collections received after the applicable Cut-Off Date
and through and including the Closing Date or Addition Date, as the case may be,
in respect of Eligible Assets being transferred to and included as part of the
Collateral on such date.
     (c) Excluded Amounts. With the prior written consent of the Administrative
Agent and each Purchaser Agent, which consent shall not be unreasonably withheld
(a copy of which will be provided by the Servicer to the Backup Servicer), the
Servicer may withdraw from the Collection Account any deposits thereto
constituting Excluded Amounts if the Servicer has, prior to such withdrawal and
consent, delivered to the Administrative Agent and each Purchaser Agent a report
setting forth the calculation of such Excluded Amounts in a format satisfactory
to the Administrative Agent and each Purchaser Agent in their sole discretion.

58



--------------------------------------------------------------------------------



 



     (d) Investment of Funds. Until the occurrence of a Termination Event, to
the extent there are uninvested amounts deposited in the Collection Account, all
amounts shall be invested in Permitted Investments selected by the Servicer that
mature no later than the Business Day immediately preceding the next Payment
Date; from and after the occurrence of a Termination Event, to the extent there
are uninvested amounts in the Collection Account (net of losses and investment
expenses), all amounts may be invested in Permitted Investments selected by the
Administrative Agent that mature no later than the Business Day immediately
preceding the next Payment Date. All earnings (net of losses and investment
expenses) thereon shall be retained or deposited into the Collection Account and
shall be applied pursuant to the provisions of Section 2.9 and Section 2.10.
     Section 2.12 Payments, Computations, Etc.
     (a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof no later than 2:00 p.m. (Charlotte, North
Carolina time) on the day when due in lawful money of the United States in
immediately available funds to the applicable Purchaser Agent’s Account or
Swingline Purchaser’s Account and if not received before such time shall be
deemed received on the next Business Day. The Seller shall, to the extent
permitted by law, pay to the Secured Parties interest on all amounts not paid or
deposited when due hereunder at 2% per annum above the Base Rate, payable on
demand; provided that such interest rate shall not at any time exceed the
maximum rate permitted by Applicable Law. Such interest shall be for the account
of, and distributed to, each applicable Purchaser. All computations of interest
and all computations of Interest and other fees hereunder shall be made on the
basis of a year consisting of 360 days (other than calculations with respect to
the Base Rate which shall be based on a year consisting of 365 or 366 days, as
applicable) for the actual number of days (including the first but excluding the
last day) elapsed.
     (b) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to clause EIGHTH of Section 2.9(a) or clause NINTH of
Section 2.10, such unpaid amounts shall remain due and owing and shall accrue
Interest until repaid in full.
     (c) If any Advance or Swingline Advance requested by the Seller and
approved by the applicable Purchaser or Swingline Purchaser and the Purchaser
Agents or, in the case of a Swingline Advance, the Administrative Agent,
pursuant to Section 2.2 or 2.3 is not, for any reason made or effectuated, as
the case may be, on the date specified therefor, the Seller shall indemnify the
applicable Purchaser or the Swingline Purchaser against any reasonable loss,
cost or expense incurred by the applicable Purchaser or the Swingline Purchaser
including, without limitation, any loss (including loss of anticipated profits,
net of anticipated profits in the reemployment of such funds in the manner
determined by each Purchaser or the Swingline Purchaser, as applicable), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the applicable Purchaser or Swingline Purchaser to fund
or maintain such Advance or Swingline Advance.

59



--------------------------------------------------------------------------------



 



     Section 2.13 Optional Repurchase.
     At any time following the Termination Date when the Borrowing Base is less
than fifteen (15%) percent of the Borrowing Base as of the Termination Date, the
Seller may notify the Administrative Agent and each Purchaser Agent in writing
of its intention to purchase all remaining Collateral; provided that all Hedge
Transactions have been terminated in accordance with their terms. On the Payment
Date next succeeding any such notice, the Seller shall purchase all such
Collateral for a price equal to the Aggregate Unpaids and the proceeds of such
purchase will be deposited into the Collection Account and paid in accordance
with Section 2.10.
     Section 2.14 Fees.
     (a) The Servicer on behalf of the Seller shall pay in accordance with
Section 2.9(a)(v) and Section 2.10(a)(v), as applicable, to the applicable
Purchaser Agent from the Collection Account to the extent funds are available on
each Payment Date, monthly in arrears, the applicable Program Fee and the
applicable Commitment Fee agreed to between the Seller and such Purchaser Agent
in the VFCC Fee Letter and the relevant Additional Agent Fee Letter, as
applicable.
     (b) The Servicer shall be entitled to receive a fee (the “Servicing Fee”),
monthly in arrears in accordance with Section 2.9(a)(iii) and
Section 2.10(a)(iii), as applicable, which fee shall be equal to the product of
(i) the Servicing Fee Rate, (ii) the Aggregate Outstanding Asset Balance, as of
the first day of the immediately preceding Collection Period and (iii) the
actual number of days in such Collection Period divided by 360.
     (c) The Servicer shall be entitled to receive a fee (the “Revolving
Servicing Fee”), monthly in arrears in accordance with Section 2.9(a)(iii) and
Section 2.10(a)(iii), as applicable, which fee shall be equal to the product of
(i) the Revolving Servicing Fee Rate, (ii) the aggregate Outstanding Asset
Balance of all Revolving Loans as of the first day of the immediately preceding
Collection Period and (iii) the actual number of days in such Collection Period
divided by 360.
     (d) The Backup Servicer shall be entitled to receive the Backup Servicing
Fee in accordance with Section 2.9(a)(iv) and Section 2.10(a)(iv), as
applicable.
     (e) The Collateral Custodian shall be entitled to receive the Collateral
Custodian Fee in accordance with Section 2.9(a)(iv) and Section 2.10(a)(iv), as
applicable.
     (f) The Seller shall pay to Dechert LLP as counsel to the Administrative
Agent, on the Closing Date, its reasonable estimated fees and out-of-pocket
expenses in immediately available funds and shall pay all additional reasonable
fees and out-of-pocket expenses of Dechert LLP within thirty (30) Business Days
after receiving an invoice for such amounts.
     Section 2.15 Increased Costs; Capital Adequacy; Illegality.
     (a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request

60



--------------------------------------------------------------------------------



 



from any central bank or other Governmental Authority (whether or not having the
force of law), shall (a) subject an Affected Party to any Tax (except for Taxes
on the overall net income of such Affected Party), duty or other charge with
respect to any ownership interest in the Collateral, or any right to make
Advances or Swingline Advances hereunder, or on any payment made hereunder,
(b) impose, modify or deem applicable any reserve requirement (including,
without limitation, any reserve requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (c) impose any other condition affecting the
ownership interest in the Collateral conveyed to the Purchasers hereunder or the
Purchasers’ rights hereunder, the result of which is to increase the cost to any
Affected Party or to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement, then within ten days after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Servicer shall pay (and to the extent the
Servicer does not make such payment the Seller shall pay) directly to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost incurred or such reduction
suffered.
     (b) If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy) by an amount deemed by such Affected Party to be material,
then from time to time, within ten days after demand by such Affected Party
(which demand shall be accompanied by a statement setting forth the basis for
such demand), the Servicer shall pay (and to the extent the Servicer does not
make such payment the Seller shall pay) directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction. For the avoidance of doubt, if the issuance of Interpretation No. 46
by the Financial Accounting Standards Board or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of the Originator or Seller with the assets and liabilities of the
Administrative Agent, any Purchaser Agent, any Purchaser or any Liquidity Bank,
such event shall constitute a circumstance on which such Affected Party may base
a claim for reimbursement under this Section 2.15.
     (c) If as a result of any event or circumstance similar to those described
in clause (a) or (b) of this Section 2.15, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances or Swingline
Advances hereunder, then within ten days after demand by such Affected Party,
the Servicer shall pay (or to the extent the Servicer does not make such payment
the Seller shall pay)

61



--------------------------------------------------------------------------------



 



to such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.
     (d) In determining any amount provided for in this Section 2.15, the
Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.15 shall submit to the
Servicer a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent demonstrable error.
     (e) If the applicable Purchaser or Swingline Purchaser shall notify their
respective Purchaser Agent (or, in the case of the Swingline Purchaser, the
Administrative Agent) that a Eurodollar Disruption Event as described in clause
(a) of the definition of “Eurodollar Disruption Event” has occurred, the
applicable Purchaser Agent or the Administrative Agent shall in turn so notify
the Seller, whereupon all Advances Outstanding of the affected Purchaser or
Swingline Purchaser in respect of which Interest accrues at the Adjusted
Eurodollar Rate shall immediately be converted into Advances Outstanding in
respect of which Interest accrues at the Base Rate.
     Section 2.16 Taxes.
     (a) All payments made by an Obligor in respect of an Asset and all payments
made by the Seller or the Servicer under this Agreement will be made free and
clear of and without deduction or withholding for or on account of any Taxes. If
any Taxes are required to be withheld from any amounts payable to the
Administrative Agent, the Purchaser Agents, any Affected Party or any Secured
Party, then the amount payable to such Person will be increased (such increase,
the “Additional Amount”) such that every net payment made under this Agreement
after withholding for or on account of any Taxes (including, without limitation,
any Taxes on such increase) is not less than the amount that would have been
paid had no such deduction or withholding been deducted or withheld. The
foregoing obligation to pay Additional Amounts, however, will not apply with
respect to net income or franchise taxes imposed on the Purchasers, any Affected
Party, the Administrative Agent or the Purchaser Agents, respectively, with
respect to payments required to be made by the Seller or Servicer under this
Agreement, by a taxing jurisdiction in which the Purchasers, any Affected Party,
the Administrative Agent or the Purchaser Agents, are organized, conducts
business or is paying taxes (as the case may be).
     (b) The Servicer will indemnify (and to the extent the indemnification
provided by the Servicer is insufficient the Seller will indemnify) each
Affected Party for the full amount of Taxes payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within ten days from the date a written
invoice therefor is delivered to the Seller.
     (c) Within thirty (30) days after the date of any payment by the Seller and
the Servicer of any Taxes, the Seller and the Servicer will furnish to the
Administrative Agent and each of the Purchaser Agents at its address set forth
under its name on the signature pages hereof, appropriate evidence of payment
thereof.

62



--------------------------------------------------------------------------------



 



     (d) If a Purchaser is not created or organized under the laws of the United
States or a political subdivision thereof, such Purchaser shall deliver to the
Seller, with a copy to the Administrative Agent, (i) within fifteen (15) days
after the date hereof, two (or such other number as may from time to time be
prescribed by Applicable Laws) duly completed copies of IRS Form W-8BEN or Form
W-8ECI (or any successor forms or other certificates or statements that may be
required from time to time by the relevant United States taxing authorities or
Applicable Laws), as appropriate, to permit the Seller to make payments
hereunder for the account of such Purchaser without deduction or withholding of
United States federal income or similar Taxes and (ii) upon the obsolescence of
or after the occurrence of any event requiring a change in, any form or
certificate previously delivered pursuant to this Section 2.16(d), copies (in
such numbers as may from time to time be prescribed by Applicable Laws or
regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Laws or regulations to permit the
Seller and the Servicer to make payments hereunder for the account of such
Purchaser without deduction or withholding of United States federal income or
similar Taxes.
     (e) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Purchasers
in connection with this Agreement or the funding or maintenance of Advances
hereunder, the Purchasers are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.16, then, within ten days after demand by the Purchasers, the
Servicer shall pay (or to the extent the Servicer does not make such payment the
Seller shall pay) to the Purchasers such additional amount or amounts as may be
necessary to reimburse the Purchasers for any amounts paid by them.
     (f) Without prejudice to the survival of any other agreement of the Seller
and the Servicer hereunder, the agreements and obligations of the Seller and the
Servicer contained in this Section 2.16 shall survive the termination of this
Agreement.
     Section 2.17 Assignment of the Sale Agreement.
     The Seller hereby assigns to the Administrative Agent, for the ratable
benefit of the Secured Parties hereunder, all of the Seller’s right, title and
interest in and to, but none of its obligations under, the Sale Agreement and
any UCC financing statements filed under or in connection therewith. In
furtherance and not in limitation of the foregoing, the Seller hereby assigns to
the Administrative Agent for the benefit of the Secured Parties its right to
indemnification under Article VIII of the Sale Agreement. The Seller confirms
that the Administrative Agent on behalf of the Secured Parties shall have the
sole right to enforce the Seller’s rights and remedies under the Sale Agreement
and any UCC financing statements filed under or in connection therewith for the
benefit of the Secured Parties.
     Section 2.18 Substitution of Assets.
     On any day prior to the occurrence of a Termination Event (and after the
Termination Date at the discretion of the Administrative Agent with the consent
of the Purchaser Agents), the Seller may, subject to the conditions set forth in
this Section 2.18 and subject to the other restrictions contained herein,
replace any Asset with one or more Eligible Assets (each, a

63



--------------------------------------------------------------------------------



 



“Substitute Asset”); provided that no such replacement shall occur unless each
of the following conditions is satisfied as of the date of such replacement and
substitution:
     (a) the Seller has recommended to the Administrative Agent (with a copy to
the Collateral Custodian) in writing that the Asset to be replaced should be
replaced (each a “Replaced Asset”);
     (b) each Substitute Asset is an Eligible Asset on the date of substitution;
     (c) after giving effect to any such substitution, the Advances Outstanding
do not exceed the lesser of (i) the Facility Amount and (ii) the Maximum
Availability;
     (d) for purposes only of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset, the aggregate Outstanding Asset
Balance of such Substitute Assets shall be equal to or greater than the
aggregate Outstanding Asset Balances of the Replaced Assets;
     (e) for purposes only of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset, such Substitute Assets, at the
time of substitution by the Seller, shall have no greater weighted average life
than the Replaced Asset;
     (f) all representations and warranties of the Seller contained in
Section 4.1 and Section 4.2 shall be true and correct as of the date of
substitution of any such Substitute Asset;
     (g) the substitution of any Substitute Asset does not cause a Termination
Event or Unmatured Termination Event to occur;
     (h) the sum of the Outstanding Asset Balance of all Assets that are
Substitute Assets does not exceed 20% of the Facility Amount, calculated on an
annualized basis commencing with the Closing Date;
     (i) the sum of the Outstanding Asset Balance of all Substitute Assets
substituted for Delinquent Assets, Charged-Off Assets and Warranty Assets shall
not exceed 10% of the Facility Amount, calculated on an annualized basis
commencing with the Closing Date;
     (j) the Seller shall deliver to the Administrative Agent on the date of
such substitution a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date; and
     (k) each Asset that is replaced pursuant to the terms of this Section 2.18
shall be substituted only with another Asset that meets the foregoing
conditions.
     In addition, the Seller shall in connection with such substitution deliver
to the Collateral Custodian the related Required Asset Documents. In connection
with any such substitution, the Administrative Agent, as agent for the Secured
Parties, shall, automatically and without further action, be deemed to transfer
to the Seller, free and clear of any Lien created pursuant to this Agreement,
all of the right, title and interest of the Administrative Agent, as agent for
the

64



--------------------------------------------------------------------------------



 



Secured Parties, in, to and under such Replaced Asset, but without any
representation and warranty of any kind, express or implied.
     Section 2.19 Optional Sales.
     (a) On any Optional Sale Date, the Seller shall have the right to prepay
all or a portion of the Advances Outstanding in connection with the sale and
assignment to the Seller by the Administrative Agent, on behalf of the Secured
Parties, of the Collateral (each, an “Optional Sale”), subject to the following
terms and conditions:
     (i) The Seller shall have given the Administrative Agent at least
forty-five (45) Business Days’ prior written notice of its intent to effect an
Optional Sale, unless such notice is waived or reduced by the Administrative
Agent;
     (ii) Any Optional Sale shall be in connection with a Permitted
Securitization Transaction;
     (iii) Unless an Optional Sale is to be effected on a Payment Date (in which
case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Monthly Report), the Servicer shall deliver to the
Administrative Agent a certificate and evidence to the reasonable satisfaction
of the Administrative Agent (which evidence may consist solely of a certificate
from the Servicer) that the Seller shall have sufficient funds on the related
Optional Sale Date to effect the contemplated Optional Sale in accordance with
this Agreement. In effecting an Optional Sale, the Seller may use the Proceeds
of sales of the Collateral;
     (iv) After giving effect to the Optional Sale and the assignment to the
Seller of the Collateral on any Optional Sale Date, (a) the remaining Advances
Outstanding shall not exceed the lesser of the Facility Amount and the Maximum
Availability, (b) the representations and warranties contained in Section 4.1
hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date, (c) the eligibility of any Asset remaining
as part of the Collateral after the Optional Sale will be redetermined as of the
Optional Sale Date, (d) the Pool Concentration Criteria will be redetermined as
of the Optional Sale Date, and (e) neither an Unmatured Termination Event nor a
Termination Event shall have resulted;
     (v) On the related Optional Sale Date, the Administrative Agent, the
Swingline Purchaser, each Purchaser Agent, on behalf of the applicable Purchaser
and the Hedge Counterparties, shall have received, as applicable, in immediately
available funds, an amount equal to the sum of (a) the portion of the Advances
Outstanding to be prepaid plus (b) an amount equal to all unpaid Interest to the
extent reasonably determined by the Administrative Agent and the Purchaser
Agents to be attributable to that portion of the Advances Outstanding to be paid
in connection with the Optional Sale plus (c) an aggregate amount equal to the
sum of all other amounts due and owing to the Administrative Agent, the
Collateral Custodian, the Backup Servicer, the Purchaser Agents, the applicable
Purchaser, the Affected Parties and the Hedge Counterparties, as applicable,
under this Agreement and the other Transaction Documents, to the extent

65



--------------------------------------------------------------------------------



 



accrued to such date and to accrue thereafter (including, without limitation,
Breakage Costs, Hedge Breakage Costs and any other payments owing to the
applicable Hedge Counterparty in respect of the termination of any Hedge
Transaction); provided that the Administrative Agent and each Purchaser Agent
shall have the right to determine whether the amount paid (or proposed to be
paid) by the Seller on the Optional Sale Date is sufficient to satisfy the
requirements of clauses (iii), (iv) and (v) and is sufficient to reduce the
Advances Outstanding to the extent requested by the Seller in connection with
the Optional Sale; and
     (vi) On or prior to each Optional Sale Date, the Seller shall have
delivered to the Administrative Agent a list specifying all Assets to be sold
and assigned pursuant to such Optional Sale.
     (b) In connection with any Optional Sale, following receipt by the
Purchaser Agents of the amounts referred to in clause (v) above, there shall be
sold and assigned to the Seller without recourse, representation or warranty all
of the right, title and interest of the Administrative Agent, the Purchaser
Agents, the Purchasers and the Secured Parties in, to and under the portion of
the Collateral so retransferred and such portion of the Collateral so
retransferred shall be released from the Lien of this Agreement (subject to the
requirements of clause (iv) above).
     (c) The Seller hereby agrees to pay the reasonable legal fees and expenses
of the Administrative Agent, each Purchaser Agent and the Secured Parties in
connection with any Optional Sale (including, but not limited to, expenses
incurred in connection with the release of the Lien of the Administrative Agent,
the Secured Parties and any other party having an interest in the Collateral in
connection with such Optional Sale).
     (d) In connection with any Optional Sale, on the related Optional Sale
Date, the Administrative Agent, on behalf of the Secured Parties, shall, at the
expense of the Seller (i) execute such instruments of release with respect to
the portion of the Collateral to be retransferred to the Seller, in recordable
form if necessary, in favor of the Seller as the Seller may reasonably request,
(ii) deliver any portion of the Collateral to be retransferred to the Seller in
its possession to the Seller and (iii) otherwise take such actions, and cause or
permit the Collateral Custodian to take such actions, as are necessary and
appropriate to release the Lien of the Administrative Agent and the Secured
Parties on the portion of the Collateral to be retransferred to the Seller and
release and deliver to the Seller such portion of the Collateral to be
retransferred to the Seller.
ARTICLE III
CONDITIONS TO ADVANCES AND SWINGLINE ADVANCES
     Section 3.1 Conditions to Closing and Initial Advance.
     The Purchasers shall not be obligated to make any Advance hereunder on the
occasion of the Initial Advance, nor shall any Purchaser, Administrative Agent,
the Purchaser Agents, the Backup Servicer and the Collateral Custodian be
obligated to take, fulfill or perform any other

66



--------------------------------------------------------------------------------



 



action hereunder, until the following conditions have been satisfied, in the
sole discretion of, or waived in writing by, the Administrative Agent and each
Purchaser Agent:
     (a) Each Transaction Document shall have been duly executed by, and
delivered to, the parties thereto, and the Administrative Agent and each
Purchaser Agent shall have received such other documents, instruments,
agreements and legal opinions as the Administrative Agent and each Purchaser
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement, including, without limitation, all those specified in the
Schedule of Documents attached hereto as Schedule I, each in form and substance
satisfactory to the Administrative Agent and each Purchaser Agent;
     (b) The Administrative Agent and each Purchaser Agent shall have received
(i) satisfactory evidence that the Seller and the Servicer have obtained all
required consents and approvals of all Persons, including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Transaction Documents to which each is a party and the
consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Seller and the Servicer in form and
substance reasonably satisfactory to the Administrative Agent and each Purchaser
Agent affirming that no such consents or approvals are required; it being
understood that the acceptance of such evidence or officer’s certificate shall
in no way limit the recourse of the Administrative Agent, each Purchaser Agent
or any Secured Party against the Originator or the Seller for a breach of the
Originator’s and the Seller’s representation or warranty that all such consents
and approvals have, in fact, been obtained;
     (c) The Seller, the Servicer and the Originator shall each be in compliance
in all material respects with all Applicable Laws and shall have delivered to
the Administrative Agent and each Purchaser Agent as to this and other closing
matters certification in the form of Exhibits F-1 and F-2;
     (d) The Seller and the Servicer shall have delivered to the Administrative
Agent and each Purchaser Agent duly executed Powers of Attorney in the form of
Exhibits G-1 and G-2;
     (e) The Seller and the Servicer shall each have delivered to the
Administrative Agent and each Purchaser Agent a certificate as to Solvency in
the form of Exhibits E-1 and E-2 and a perfection certificate in form reasonably
acceptable to the Administrative Agent; and
     (f) The Administrative Agent shall have received evidence satisfactory to
it that (i) the sum of all amounts payable to VFCC under the CS Funding III
Transaction and the amount of the commitment of VFCC under the CS Funding III
Transaction does not exceed $280,000,000 and (ii) the amount of the commitment
of Wachovia as “Swingline Purchaser” under the CS Funding III Transaction does
not exceed $28,000,000.
     Section 3.2 Conditions Precedent to All Advances and Swingline Advances.
     Each Advance or Swingline Advance to the Seller by the applicable Purchaser
(each, a “Transaction”) shall be subject to the further conditions precedent
that:

67



--------------------------------------------------------------------------------



 



     (a) (i) With respect to any Advance (including the Initial Advance) or
Swingline Advance, the Servicer shall have delivered to the Administrative Agent
and each Purchaser Agent (with a copy to the Collateral Custodian and the Backup
Servicer), (x) in the case of an Advance, no later than 2:00 p.m. (Charlotte,
North Carolina time), one Business Day prior to the related Funding Date, and
(y) in the case of a Swingline Advance, no later than 2:00 p.m. (Charlotte,
North Carolina time) on the related Funding Date, in a form and substance
satisfactory to the Administrative Agent and each Purchaser Agent, (1) a
Borrowing Notice (Exhibit A-1 or A-1-S, as applicable), Borrowing Base
Certificate (Exhibit A-3), Asset List and Monthly Report, if applicable, and
(2) a Certificate of Assignment (Exhibit A to the Sale Agreement including
Schedule I, thereto) and containing such additional information as may be
reasonably requested by the Administrative Agent and each Purchaser Agent, and
(ii) with respect to any reduction in Advances Outstanding pursuant to
Section 2.4(b) or any reinvestment of Principal Collections permitted by
Section 2.9(b), the Servicer shall have delivered to the Administrative Agent
and each Purchaser Agent (with a copy to the Backup Servicer) at least one
Business Day prior to any reduction of Advances Outstanding or same day notice
no later than 2:00 p.m. (Charlotte, North Carolina time) on such day for any
reinvestment of Principal Collections a Borrowing Notice (Exhibit A-2) and a
Borrowing Base Certificate (Exhibit A-3) executed by the Servicer and the
Seller;
     (b) On the date of such Transaction the following statements shall be true,
and the Seller shall be deemed to have certified that:
     (i) The representations and warranties contained in Section 4.1, Section
4.2 and Section 4.3 are true and correct on and as of such day as though made on
and as of such day and shall be deemed to have been made on such day;
     (ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event;
     (iii) On and as of such day, after giving effect to such Transaction, the
Advances Outstanding shall not exceed the lesser of (x) the Facility Amount and
(y) the Maximum Availability, and, if such Transaction involves a Swingline
Advance, the aggregate amount of Swingline Advances outstanding does not exceed
$0;
     (iv) On and as of such day, the Seller and the Servicer each has performed
all of the covenants and agreements contained in this Agreement to be performed
by such person at or prior to such day; and
     (v) No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advance,
incremental Advance or Swingline Advance by the Purchaser or the Swingline
Purchaser in accordance with the provisions hereof, the reduction of Advances
Outstanding, the reinvestment of Principal Collections or any other transaction
contemplated herein;
     (c) The Seller shall have delivered to the Collateral Custodian (with a
copy to the Backup Servicer and the Administrative Agent) (i) in the case of an
Advance, no later than 2:00

68



--------------------------------------------------------------------------------



 



p.m. (Charlotte, North Carolina time) one Business Day prior to any Funding
Date, and (ii) in the case of a Swingline Advance, no later than 2:00 p.m.
(Charlotte, North Carolina time) on the related Funding Date, a faxed copy of
the duly executed original promissory notes, master purchase agreement and
purchase statements or a copy of the Loan Register, as applicable, for the
Loans, and, if any Assets are closed in escrow, a certificate (in the form of
Exhibit M) from the counsel to the Originator or the Obligor of such Assets
certifying the possession of the Required Asset Documents, provided that
notwithstanding the foregoing, the Required Asset Documents (including any UCCs
included in the Required Asset Documents) shall be in the possession of the
Collateral Custodian within two Business Days of any related Funding Date as to
any Additional Assets;
     (d) The Seller shall not have requested the Termination Date to occur;
     (e) The Facility Termination Date shall not have occurred;
     (f) On the date of such Transaction, the Administrative Agent and each
Purchaser Agent shall have received such other approvals, opinions or documents
as the Administrative Agent and each Purchaser Agent may reasonably require;
     (g) The Required Equity Contribution, if any, shall have been made to the
Seller;
     (h) The Administrative Agent shall have received from the Seller all
hedging confirms related to any Hedging Agreement required by this Agreement;
     (i) The Seller and Servicer shall have delivered to the Administrative
Agent and each Purchaser Agent all reports required to be delivered as of the
date of such Transaction including, without limitation, all deliveries required
by Section 2.2 or 2.3, as applicable;
     (j) With respect to any Acquired Loan intended to be included as a part of
the Collateral, the Administrative Agent and each Purchaser Agent shall have
received an opinion of counsel in accordance with Schedule I;
     (k) The Seller shall have paid all fees required to be paid, including all
fees required hereunder and under the VFCC Fee Letter and any Additional Agent
Fee Letter and shall have reimbursed the Purchasers, the Administrative Agent
and each Purchaser Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Transaction Documents,
including the reasonable attorney fees and any other legal and document
preparation costs incurred by the Purchasers, the Administrative Agent and each
Purchaser Agent;
     (l) In the case of each Swingline Advance, the Administrative Agent shall
have consented to such Swingline Advance;
     (m) The Seller shall have delivered to the Administrative Agent and each
Purchaser Agent an Officer’s Certificate (which may be part of the Borrowing
Notice) in form and substance reasonably satisfactory to the Administrative
Agent and each Purchaser Agent certifying that each of the foregoing conditions
precedent has been satisfied; and

69



--------------------------------------------------------------------------------



 



     (n) Before the close of business on January 13, 2006, the Originator shall
have delivered an Opinion of Counsel, in form and substance satisfactory to the
Administrative Agent and each Purchaser Agent, with respect to the existence of
no conflicts with Contractual Obligations.
     The failure of the Seller to satisfy any of the foregoing conditions
precedent in respect of any Advance or Swingline Advance shall give rise to a
right of the Administrative Agent and the applicable Purchaser Agent (or, in the
case of a Swingline Advance, the Administrative Agent), which right may be
exercised at any time on the demand of the applicable Purchaser Agent (or, in
the case of a Swingline Advance, the Administrative Agent), to rescind the
related Advance or Swingline Advance and direct the Seller to pay to the
Administrative Agent for the benefit of the applicable Purchaser or Swingline
Purchaser an amount equal to the Advances or Swingline Advances made during any
such time that any of the foregoing conditions precedent were not satisfied.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties of the Seller.
     The Seller represents and warrants as follows:
     (a) Organization and Good Standing. The Seller has been duly organized, and
is validly existing as a limited liability company in good standing, under the
laws of the State of Delaware, with all requisite company power and authority to
own or lease its properties and conduct its business as such business is
presently conducted, and had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own and sell the Collateral.
     (b) Due Qualification. The Seller is duly qualified to do business and is
in good standing as a limited liability company, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualification, licenses or
approvals.
     (c) Power and Authority; Due Authorization; Execution and Delivery. The
Seller (i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, (c) sell and assign an ownership interest in the Collateral, and
(d) receive Advances and Swingline Advances and sell the Collateral on the terms
and conditions provided herein and (ii) has duly authorized by all necessary
company action the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the sale and assignment
of an ownership interest in the Collateral on the terms and conditions herein
provided. This Agreement and each other Transaction Document to which the Seller
is a party have been duly executed and delivered by the Seller.
     (d) Binding Obligation. This Agreement and each other Transaction Document
to which the Seller is a party constitutes a legal, valid and binding obligation
of the Seller enforceable against the Seller in accordance with its respective
terms, except as such

70



--------------------------------------------------------------------------------



 



enforceability may be limited by Insolvency Laws and by general principles of
equity (whether considered in a suit at law or in equity).
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Seller’s operating
agreement or any Contractual Obligation of the Seller, (ii) result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of the
Seller’s properties pursuant to the terms of any such Contractual Obligation,
other than this Agreement, or (iii) violate any Applicable Law.
     (f) No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best knowledge of the Seller, threatened against the Seller,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Seller is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.
     (g) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or of any Governmental Authority (if any)
required for the due execution, delivery and performance by the Seller of this
Agreement and any other Transaction Document to which the Seller is a party have
been obtained.
     (h) Bulk Sales. The execution, delivery and performance of this Agreement
and the transactions contemplated hereby do not require compliance with any
“bulk sales” act or similar law by Seller.
     (i) Solvency. The Seller is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Seller is a party do not and will not render
the Seller not Solvent and the Seller shall deliver to the Administrative Agent
and each Purchaser Agent on the Closing Date a certification in the form of
Exhibit E-1.
     (j) Selection Procedures. No procedures believed by the Seller to be
adverse to the interests of the Purchaser were utilized by the Seller in
identifying and/or selecting the Assets in the Collateral. In addition, each
Asset shall have been underwritten in accordance with and satisfy the standards
of any Credit and Collection Policy that has been established by the Seller or
the Originator and is then in effect.
     (k) Taxes. The Seller has filed or caused to be filed all tax returns that
are required to be filed by it. The Seller has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the Seller),
and

71



--------------------------------------------------------------------------------



 



no tax lien has been filed and, to the Seller’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge.
     (l) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
proceeds from the sale of the Collateral) will violate or result in a violation
of Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Seller does
not own or intend to carry or purchase, and no proceeds from the Advances or the
Swingline Advances will be used to carry or purchase, any “margin stock” within
the meaning of Regulation U or to extend “purpose credit” within the meaning of
Regulation U.
     (m) Security Interest.
     (i) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Administrative
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Seller;
     (ii) the Asset, along with the related Asset Files, constitute a “general
intangible,” an “instrument,” an “account,” or “chattel paper,” within the
meaning of the applicable UCC;
     (iii) the Seller owns and has good and marketable title to the Collateral
free and clear of any Lien (other than Permitted Liens), claim or encumbrance of
any Person;
     (iv) the Seller has received all consents and approvals required by the
terms of any Asset to the sale and granting of a security interest in the Assets
hereunder to the Administrative Agent, on behalf of the Secured Parties;
     (v) the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Administrative Agent, on behalf of the Secured Parties, under
this Agreement;
     (vi) other than the security interest granted to the Administrative Agent,
on behalf of the Secured Parties, pursuant to this Agreement, the Seller has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of the Collateral. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Collateral other than any financing statement
(A) relating to the security interest granted to the Seller under the Sale
Agreement, or (B) that have been terminated. The Seller is not aware of the
filing of any judgment or tax lien filings against the Seller;
     (vii) all original executed copies of each underlying promissory note or
copies of each Loan Register, as applicable, that constitute or evidence each
Loan has been, or

72



--------------------------------------------------------------------------------



 



subject to the delivery requirements contained herein, will be delivered to the
Collateral Custodian;
     (viii) the Seller has received a written acknowledgment from the Collateral
Custodian that the Collateral Custodian or its bailee is holding the underlying
promissory notes (if any), the copies of the Loan Registers that constitute or
evidence the Assets solely on behalf of and for the benefit of the Secured
Parties provided that, notwithstanding the foregoing, with respect to any Asset
to be funded with the proceeds of a Swingline Advance, the Seller shall have
received a written acknowledgment from the Collateral Custodian (A) that the
Collateral Custodian has received a faxed copy of the applicable underlying
promissory note or Loan Register, as applicable, and (B) within two Business
Days after such Funding Date, that the Collateral Custodian or its bailee is
holding the applicable underlying promissory note or Loan Register, as
applicable, that constitute or evidence the Assets included in the Collateral
solely on behalf of, and for the benefit of, the Secured Parties;
     (ix) none of the underlying promissory notes or Loan Registers, as
applicable, that constitute or evidence the Assets has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Administrative Agent, on behalf of the Secured Parties;
and
     (x) none of the Collateral has been pledged or otherwise made subject to a
Lien in favor of Bear, Stearns & Co. Inc., Bear, Stearns Securities Corp. or any
of their now or hereafter existing affiliates, except for such pledge or Lien as
shall have been previously released or terminated.
     (n) Reports Accurate. All Monthly Reports (if prepared by the Seller, or to
the extent that information contained therein is supplied by the Seller),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Seller to the Administrative Agent,
each Purchaser Agent or any Purchaser in connection with this Agreement are
true, complete and correct.
     (o) Location of Offices. The Seller’s location (within the meaning of
Article 9 of the UCC) is Delaware. The office where the Seller keeps all the
Records is at the address of the Seller referred to in Section 13.2 hereof (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(g) shall have been satisfied). The Seller’s Federal Employee
Identification Number is 30-3991722. The Seller has not changed its name,
whether by amendment of its certificate of formation, by reorganization or
otherwise, and has not changed its location within the four months preceding the
Closing Date.
     (p) Lock-Boxes. The names and addresses of all the Lock-Box Banks, together
with the account numbers of the Lock-Box Accounts of the Seller at such Lock-Box
Banks and the names, addresses and account numbers of all accounts to which
Collections of the Collateral outstanding before the Initial Advance hereunder
have been sent, are specified in Schedule II (which shall be deemed to be
amended in respect of terminating or adding any Lock-Box Account or Lock-Box
Bank upon satisfaction of the notice and other requirements specified in
Section 5.2(k)). The Seller has not granted any Person other than the
Administrative Agent and

73



--------------------------------------------------------------------------------



 



Collateral Custodian an interest in any Lock-Box Account at a future time or
upon the occurrence of a future event.
     (q) Tradenames. The Seller has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.
     (r) Sale Agreement. The Sale Agreement is the only agreement pursuant to
which the Seller purchases Collateral.
     (s) Value Given. The Seller shall have given reasonably equivalent value to
the Originator in consideration for the transfer to the Seller of the Collateral
under the Sale Agreement, no such transfer shall have been made for or on
account of an antecedent debt owed by the Originator to the Seller, and no such
transfer is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.
     (t) Accounting. The Seller accounts for the transfers to it from the
Originator of interests in Collateral under the Sale Agreement as financings of
such Collateral for tax and consolidated accounting purposes (with a notation
that it is treating the transfers as a sale for legal and all other purposes on
its books, records and financial statements, in each case consistent with GAAP
and with the requirements set forth herein).
     (u) Special Purpose Entity. The Seller has not and shall not:
     (i) engage in any business or activity other than the purchase and receipt
of Collateral and related assets from the Originator under the Sale Agreement,
the sale of Collateral under the Transaction Documents, and such other
activities as are incidental thereto;
     (ii) acquire or own any material assets other than (a) the Collateral and
related assets from the Originator under the Sale Agreement and (b) incidental
property as may be necessary for the operation of the Seller;
     (iii) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case first obtaining the consent of the Administrative Agent and each Purchaser
Agent;
     (iv) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the
Administrative Agent and each Purchaser Agent, amend, modify, terminate or fail
to comply with the provisions of its operating agreement, or fail to observe
limited liability company formalities;
     (v) own any Subsidiary or make any investment in any Person without the
consent of the Administrative Agent and each Purchaser Agent;
     (vi) except as permitted by this Agreement and the Lock-Box Agreement,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;

74



--------------------------------------------------------------------------------



 



     (vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than indebtedness to the Secured Parties
hereunder or in conjunction with a repayment of all Advances or Swingline
Advances owed to the Purchasers or the Swingline Purchaser, except for trade
payables in the ordinary course of its business; provided that such debt is not
evidenced by a note and is paid when due;
     (viii) become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;
     (ix) fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;
     (x) enter into any contract or agreement with any Person, except upon terms
and conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than such Person;
     (xi) seek its dissolution or winding up in whole or in part;
     (xii) fail to correct any known misunderstandings regarding the separate
identity of Seller and the Originator or any principal or Affiliate thereof or
any other Person;
     (xiii) guarantee, become obligated for, or hold itself out to be
responsible for the debt of another Person;
     (xiv) make any loan or advances to any third party, including any principal
or Affiliate, or hold evidence of indebtedness issued by any other Person (other
than cash and investment-grade securities);
     (xv) fail to file its own separate tax return, or file a consolidated
federal income tax return with any other Person, except as may be required by
the Internal Revenue Code and regulations;
     (xvi) fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name in order not (a) to mislead others as to the identity with which
such other party is transacting business, or (b) to suggest that it is
responsible for the debts of any third party (including any of its principals or
Affiliates);
     (xvii) fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
     (xviii) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;

75



--------------------------------------------------------------------------------



 



     (xix) except as may be required by the Internal Revenue Code and
regulations, share any common logo with or hold itself out as or be considered
as a department or division of (a) any of its principals or affiliates, (b) any
Affiliate of a principal or (c) any other Person;
     (xx) permit any transfer (whether in one or more transactions) of any
direct or indirect ownership interest in the Seller to the extent it has the
ability to control the same, unless the Seller delivers to the Administrative
Agent and each Purchaser Agent an acceptable non-consolidation opinion and the
Administrative Agent consents to such transfer;
     (xxi) fail to maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person;
     (xxii) fail to pay its own liabilities and expenses only out of its own
funds;
     (xxiii) fail to pay the salaries of its own employees in light of its
contemplated business operations;
     (xxiv) acquire the obligations or securities of its Affiliates or
stockholders;
     (xxv) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;
     (xxvi) fail to use separate invoices and checks bearing its own name;
     (xxvii) pledge its assets for the benefit of any other Person, other than
with respect to payment of the indebtedness to the Secured Parties hereunder;
     (xxviii) fail at any time to have at least one independent director who is
not and has not been for at least five years a director, officer, employee,
trade credit or shareholder (or spouse, parent, sibling or child of the
foregoing) of (a) the Servicer, (b) the Seller, (c) any principal of the
Servicer, (d) any Affiliate of the Servicer, or (e) any Affiliate of any
principal of the Servicer (an “Independent Director”); provided that such
Independent Director may be an independent director of another special purpose
entity affiliated with the Servicer or fail to ensure that all limited liability
company action relating to the selection, maintenance or replacement of the
Independent Director are duly authorized by the unanimous vote of the board of
directors (including the Independent Director);
     (xxix) to provide that the unanimous consent of all directors (including
the consent of the Independent Director) is required for the Seller to
(a) dissolve or liquidate, in whole or part, or institute proceedings to be
adjudicated bankrupt or insolvent, (b) institute or consent to the institution
of bankruptcy or insolvency proceedings against it, (c) file a petition seeking
or consent to reorganization or relief under any applicable federal or state law
relating to bankruptcy or insolvency, (d) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any

76



--------------------------------------------------------------------------------



 



similar official for the Seller, (e) make any assignment for the benefit of the
Seller’s creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any action in furtherance of any of
the foregoing; and
     (xxx) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Patton Boggs LLP, dated as of the
date hereof, upon which the conclusions expressed therein are based.
     (v) Confirmation from the Originator. The Seller has received in writing
from the Originator confirmation that the Originator will not cause the Seller
to file a voluntary petition under the Bankruptcy Code or Insolvency Laws. Each
of the Seller and the Originator is aware that in light of the circumstances
described in the preceding sentence and other relevant facts, the filing of a
voluntary petition under the Bankruptcy Code for the purpose of making any
Collateral or any other assets of the Seller available to satisfy claims of the
creditors of the Originator would not result in making such assets available to
satisfy such creditors under the Bankruptcy Code.
     (w) Investment Company Act. The Seller is not, and is not controlled by, an
“investment company” within the meaning of the 1940 Act, as amended, or is
exempt from the provisions of the 1940 Act.
     (x) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Seller, or in which employees of the Seller are entitled to
participate, as from time to time in effect (herein called the “Pension Plans”),
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Seller to any material tax, penalty or
other liability. No notice of intent to terminate a Pension Plan has been
billed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.
     (y) PUHCA. The Seller is not a “holding company” or a “subsidiary holding
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or any successor statute.
     (z) Compliance with Law. The Seller has complied in all respects with all
Applicable Laws to which it may be subject, and no item of Collateral
contravenes any Applicable Laws (including, without limitation, all applicable
predatory and abusive lending laws and all laws, rules and regulations relating
to licensing, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices, and privacy).
     (aa) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy with respect to all of the
Collateral.

77



--------------------------------------------------------------------------------



 



     (bb) Collections. The Seller acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral sold hereunder are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account within two Business Days from receipt as required
herein.
     (cc) Set-Off, etc. Other than Senior Subordinated Loans or Junior
Subordinated Loans, no Collateral has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Seller, the
Originator or the Obligor thereof, and no Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Seller, the Originator or the Obligor with
respect thereto, except for amendments to such Collateral otherwise permitted
under Section 6.4(a) of this Agreement and in accordance with the Credit and
Collection Policy.
     (dd) Full Payment. The Seller has no knowledge of any fact which should
lead it to expect that any Collateral will not be paid in full.
     (ee) Accuracy of Representations and Warranties. Each representation or
warranty by the Seller contained herein or in any certificate or other document
furnished by the Seller pursuant hereto or in connection herewith is true and
correct in all material respects.
     (ff) Representations and Warranties in Sale Agreement. The representations
and warranties made by the Originator to the Seller in the Sale Agreement are
hereby remade by the Seller on each date to which they speak in the Sale
Agreement as if such representations and warranties were set forth herein. For
purposes of this Section 4.1(ff), such representations and warranties are
incorporated herein by reference as if made by the Seller to the Administrative
Agent, each Purchaser Agent and each of the Secured Parties under the terms
hereof mutatis mutandis.
     (gg) Reaffirmation of Representations and Warranties by the Seller. On each
day that any Advance or Swingline Advance is made hereunder, the Seller shall be
deemed to have certified that all representations and warranties described in
Section 4.1 hereof are correct on and as of such day as though made on and as of
such day.
     (hh) Participation, Acquired and Assigned Loans. The participations created
with respect to the Participation Loans and the sale to the Originator with
respect to the Acquired and Assigned Loans do not violate any provisions of the
underlying Required Asset Documents and such documents do not contain any
express or implied prohibitions on participations or sales of such Loans.
     (ii) Environmental.
     (i) Each item of the Related Property is in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to such Related Property and there are no conditions relating to such
Related Property that could give rise to liability under any applicable
Environmental Laws.

78



--------------------------------------------------------------------------------



 



     (ii) None of the Related Property contains, or has previously contained,
any Materials of Environmental Concern at, on or under the Related Property in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.
     (iii) None of the Seller, the Originator nor the Servicer has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does any such
Person have knowledge or reason to believe that any such notice will be received
or is being threatened.
     (iv) Materials of Environmental Concern have not been transported or
disposed of from the Related Property, or generated, treated, stored or disposed
of at, on or under any of the Related Property or any other location, in each
case by or on behalf of the Seller, the Originator and/or the Servicer in
violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.
     (v) No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Seller, the Originator and/or the
Servicer, threatened, under any Environmental Law to which any of the Seller,
the Originator and/or the Servicer is or will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements, outstanding
under any Environmental Law with respect to any of the Seller, the Originator,
the Servicer or the Related Property.
     (vi) There has been no release or threat of release of Materials of
Environmental Concern at or from any of the Related Property, or arising from or
related to the operations (including, without limitation, disposal) of any of
the Seller, the Originator and/or the Servicer in connection with the Related
Property in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
     (jj) USA PATRIOT Act. Neither the Seller nor any Affiliate of the Seller is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
     The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

79



--------------------------------------------------------------------------------



 



     Section 4.2 Representations and Warranties of the Seller Relating to the
Agreement and the Collateral.
     The Seller hereby represents and warrants, as of the Closing Date and as of
each Addition Date:
     (a) Binding Obligation, Valid Transfer and Security Interest.
     (i) This Agreement and each other Transaction Document to which the Seller
is a party each constitute a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
     (ii) This Agreement constitutes a valid transfer to the Administrative
Agent, as agent for the Secured Parties, of all right, title and interest of the
Seller in, to and under all of the Collateral, free and clear of any Lien of any
Person claiming through or under the Seller or its Affiliates, except for
Permitted Liens. If the conveyances contemplated by this Agreement are
determined to be transfer for security, then this Agreement constitutes a grant
of a security interest in all of the Collateral to the Administrative Agent, as
agent for the Secured Parties, which upon the delivery of the Required Asset
Documents to the Collateral Custodian and the filing of the financing statements
described in Section 4.1(m) and, in the case of Additional Assets on the
applicable Addition Date, shall be a first priority perfected security interest
in all Collateral, subject only to Permitted Liens. Neither the Seller nor any
Person claiming through or under Seller shall have any claim to or interest in
the Collection Account and, if this Agreement constitutes the grant of a
security interest in such property, except for the interest of Seller in such
property as a debtor for purposes of the UCC.
     (b) Eligibility of Collateral. As of the Closing Date and each Addition
Date, (i) the Asset List and the information contained in the Borrowing Notice
delivered pursuant to Section 2.2 or Section 2.3, as applicable, is an accurate
and complete listing in all material respects of all Collateral as of the
Cut-Off Date and the information contained therein with respect to the identity
of such Collateral and the amounts owing thereunder is true and correct in all
material respects as of the related Cut-Off Date, (ii) each such Asset that is
part of the Borrowing Base is an Eligible Asset as of such date, (iii) each such
item of Collateral is free and clear of any Lien of any Person (other than
Permitted Liens) and in compliance with all Applicable Laws, (iv) with respect
to each such item of Collateral, all consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
required to be obtained, effected or given by the Seller in connection with the
transfer of an ownership interest in such Collateral to the Administrative Agent
as agent for the Secured Parties have been duly obtained, effected or given and
are in full force and effect, and (v) the representations and warranties set
forth in Section 4.2(a) are true and correct with respect to each item of
Collateral.

80



--------------------------------------------------------------------------------



 



     (c) No Fraud. Each Asset was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Seller’s knowledge,
on the part of the Obligor.
     Section 4.3 Representations and Warranties of the Servicer.
     The Servicer represents and warrants as follows:
     (a) Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite company power and
authority to own or lease its properties and to conduct its business as such
business is presently conducted and to enter into and perform its obligations
pursuant to this Agreement.
     (b) Due Qualification. The Servicer is duly qualified to do business as a
limited liability company and is in good standing as a limited liability
company, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals.
     (c) Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary company action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.
     (d) Binding Obligation. This Agreement and each other Transaction Document
to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Servicer’s
operating agreement or any Contractual Obligation of the Servicer, (ii) result
in the creation or imposition of any Lien upon any of the Servicer’s properties
pursuant to the terms of any such Contractual Obligation, other than this
Agreement, or (iii) violate any Applicable Law.
     (f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Servicer, threatened against the
Servicer, before any Governmental Authority (i) asserting the invalidity of this
Agreement or any other Transaction Document to which the Servicer is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Transaction Document to which the Servicer is a

81



--------------------------------------------------------------------------------



 



party or (iii) seeking any determination or ruling that could reasonably be
expected to have Material Adverse Effect.
     (g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.
     (h) Reports Accurate. All Servicer Certificates and other written and
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent, each
Purchaser Agent or any Purchaser in connection with this Agreement are accurate,
true and correct.
     (i) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Assets.
     (j) Collections. The Servicer acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral sold hereunder are held and
shall be held in trust for the benefit of the Secured Parties until deposited
into the Collection Account within two Business Days from receipt as required
herein.
     (k) Bulk Sales. The execution, delivery and performance of this Agreement
do not require compliance with any “bulk sales” act or similar law by the
Servicer.
     (l) Solvency. The Servicer is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent and the Servicer shall deliver to the Administrative
Agent and each Purchaser Agent on the Closing Date a certification in the form
of Exhibit E-2.
     (m) Taxes. The Servicer has filed or caused to be filed all tax returns
that are required to be filed by it. The Servicer has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.
     (n) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
Proceeds from the sale of the Collateral) will violate or result in a violation
of Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Servicer
does not own or intend to carry or purchase, and no proceeds from the Advances
or Swingline Advances will be used to carry or purchase, any “margin stock”
within the meaning of Regulation U or to extend “purpose credit” within the
meaning of Regulation U.

82



--------------------------------------------------------------------------------



 



     (o) Security Interest. The Servicer will take all steps necessary to ensure
that the Seller has granted a security interest (as defined in the UCC) to the
Administrative Agent, as agent for the Secured Parties, in the Collateral, which
is enforceable in accordance with Applicable Law upon execution and delivery of
this Agreement. Upon the filing of UCC-1 financing statements naming the
Administrative Agent as secured party and the Seller as debtor, the
Administrative Agent, as agent for the Secured Parties, shall have a first
priority perfected security interest in the Collateral (except for any Permitted
Liens). All filings (including, without limitation, such UCC filings) as are
necessary for the perfection of the Secured Parties’ security interest in the
Collateral have been (or prior to the date of the applicable Advance or
Swingline Advance will be) made.
     (p) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Servicer, or in which employees of the Servicer are entitled
to participate, as from time to time in effect (herein called the “Pension
Plans”), does not exceed the value of the assets of the Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Servicer to any material tax, penalty
or other liability. No notice of intent to terminate a Pension Plan has been
billed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer, a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.
     (q) Investment Company Act. The Servicer is not, and is not controlled by,
an “investment company” within the meaning of the 1940 Act, as amended, or is
exempt from the provisions of the 1940 Act.
     (r) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer
is (i) a country, territory, organization, person or entity named on an OFAC
list, (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction;
     (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT Act,
i.e., a foreign bank that does not have a physical presence in any country and
that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
     Section 4.4 Representations and Warranties of the Backup Servicer.
     The Backup Servicer in its individual capacity and as Backup Servicer
represents and warrants as follows:

83



--------------------------------------------------------------------------------



 



     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Backup Servicer under this
Agreement.
     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Backup Servicer, as the case may be.
     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Backup Servicer is a party or by which
it or any of its property is bound.
     (d) No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Backup Servicer, required in connection with the execution and delivery of this
Agreement, the performance by the Backup Servicer of the transactions
contemplated hereby and the fulfillment by the Backup Servicer of the terms
hereof have been obtained.
     (f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Backup Servicer, enforceable against the Backup Servicer in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws or general principles of equity (whether considered
in a suit at law or in equity).
     Section 4.5 Representations and Warranties of the Collateral Custodian.
     The Collateral Custodian in its individual capacity and as Collateral
Custodian represents and warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.
     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.

84



--------------------------------------------------------------------------------



 



     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Collateral Custodian is a party or by
which it or any of its property is bound.
     (d) No Violation. The execution and delivery of this Agreement, the
performance of the Transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.
     (f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).
     Section 4.6 Breach of Certain Representations and Warranties.
     If on any day an Asset is (or becomes) a Warranty Asset, no later than two
Business Days following the earlier of knowledge by the Seller of such Asset
becoming a Warranty Asset or receipt by the Seller from the Administrative Agent
or the Servicer of written notice thereof, the Seller shall either: (a) make a
deposit to the Collection Account (for allocation pursuant to Section 2.9 or
Section 2.10, as applicable) in immediately available funds in an amount equal
to the sum of (i) the amount which, if deposited to the Collection Account on
such date, would cause the Availability as of such date (after giving effect to
such Warranty Asset) to be greater than or equal to zero, (ii) any outstanding
Servicer Advances thereon, (iii) any accrued and unpaid interest, (iv) all Hedge
Breakage Costs owed to the relevant Hedge Counterparty for any termination of
one or more Hedge Transactions, in whole or in part, as required by the terms of
any Hedging Agreement and (v) in the case of a Loan, any costs and damages
incurred in connection with any violation by such Loan of any predatory- or
abusive-lending law; or (b) subject to the satisfaction of the conditions in
Section 2.18, substitute for such Warranty Asset a Substitute Asset. In either
of the foregoing instances, the Seller may (in its discretion) accept retransfer
of each such Warranty Asset and any Related Security and the Borrowing Base
shall be reduced by the Outstanding Asset Balance of each such Warranty Asset
and, if applicable, increased by the Outstanding Asset Balance of each
Substitute Asset. Upon confirmation of the deposit of such Retransfer Price into
the Collection Account or the delivery by the Seller of a Substitute Asset for
each Warranty Asset (the “Retransfer Date”), such Warranty Asset shall not be
included in the Borrowing Base (and, if and when the Seller elects to accept the
retransfer of such Warranty Asset, the Collateral) and, as applicable, the
Substitute Asset shall be included in the Collateral. Upon the Retransfer Date
of each Warranty Asset, the Administrative Agent, as agent for the Secured
Parties, shall (if and when the Seller elects to accept the retransfer of such

85



--------------------------------------------------------------------------------



 



Warranty Asset) automatically and without further action be deemed to transfer,
assign and set-over to the Seller, without recourse, representation or warranty,
all the right, title and interest of the Administrative Agent, as agent for the
Secured Parties in, to and under such Warranty Asset and all future monies due
or to become due with respect thereto, the Related Security, all Proceeds of
such Warranty Asset, Recoveries and Insurance Proceeds relating thereto, all
rights to security for any such Warranty Asset, and all Proceeds and products of
the foregoing. The Administrative Agent, as agent for the Secured Parties, shall
(if and when the Seller elects to accept the retransfer of such Warranty Asset),
at the sole expense of the Servicer, execute such documents and instruments of
transfer as may be prepared by the Servicer on behalf of the Seller and take
other such actions as shall reasonably be requested by the Seller to effect the
transfer of such Warranty Asset pursuant to this Section 4.6.
ARTICLE V
GENERAL COVENANTS
     Section 5.1 Affirmative Covenants of the Seller.
     From the date hereof until the Collection Date:
     (a) Compliance with Laws. The Seller will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
     (b) Preservation of Company Existence. The Seller will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
     (c) Performance and Compliance with Collateral. The Seller will, at its
expense, timely and fully perform and comply (or cause the Originator to perform
and comply pursuant to the Sale Agreement) with all provisions, covenants and
other promises required to be observed by it under the Collateral and all other
agreements related to such Collateral.
     (d) Keeping of Records and Books of Account. The Seller will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Collateral.
     (e) Originator’s Collateral. With respect to the Collateral acquired by the
Seller, the Seller will (i) acquire such Collateral pursuant to and in
accordance with the terms of the Sale Agreement, (ii) (at the Servicer’s
expense) take all action necessary to perfect, protect and more fully evidence
the Seller’s ownership of such Collateral free and clear of any Lien other than
the Lien created hereunder and Permitted Liens, including, without limitation,
(a) filing and maintaining (at the Servicer’s expense), effective financing
statements against the Originator in all necessary or appropriate filing
offices, and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, and (b) executing or causing to be

86



--------------------------------------------------------------------------------



 



executed such other instruments or notices as may be necessary or appropriate,
(iii) permit the Administrative Agent, each Purchaser Agent or their respective
agents or representatives to visit the offices of the Seller during normal
office hours and upon reasonable notice examine and make copies of all
documents, books, records and other information concerning the Collateral and
discuss matters related thereto with any of the officers or employees of the
Seller having knowledge of such matters, and (iv) take all additional action
that the Administrative Agent or any Purchaser Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Collateral.
     (f) Delivery of Collections. The Seller will pay to the Servicer promptly
(but in no event later than two Business Days after receipt) all Collections
received by Seller in respect of the Collateral and cause the same to be
promptly deposited into the Collection Account by the Servicer in accordance
with Section 5.4(l).
     (g) Separate Limited Liability Company Existence. The Seller shall be in
compliance with the Special Purpose Entity requirements set forth in
Section 4.1(u).
     (h) Credit and Collection Policy. The Seller will (a) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral, and (b) furnish to the Administrative Agent and each Purchaser
Agent, prior to its effective date, prompt notice of any material changes in the
Credit and Collection Policy. The Seller will not agree to or otherwise permit
to occur any material change in the Credit and Collection Policy, which change
would impair the collectibility of any of the Collateral or otherwise adversely
affect the interests or remedies of the Administrative Agent, each Purchaser
Agent or the Secured Parties under this Agreement or any other Transaction
Document, without the prior consent of the Administrative Agent and each
Purchaser Agent (which consent shall not be unreasonably withheld).
     (i) Termination Events. The Seller will provide the Administrative Agent
and each Purchaser Agent with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event of which the Seller has
knowledge or has received notice. In addition, no later than two Business Days
following the Seller’s knowledge or notice of the occurrence of any Termination
Event or Unmatured Termination Event, the Seller will provide to the
Administrative Agent and each Purchaser Agent a written statement of the chief
financial officer or chief accounting officer of Seller setting forth the
details of such event and the action that the Seller proposes to take with
respect thereto.
     (j) Taxes. The Seller will file and pay any and all Taxes required to meet
the obligations of the Transaction Documents.
     (k) Use of Proceeds. The Seller will use the proceeds of the Advances or
Swingline Advances only to acquire Collateral or to make distributions to its
members in accordance with the terms hereof.
     (l) Obligor Notification Forms. The Seller shall furnish the Administrative
Agent with an appropriate power of attorney to send (at the Administrative
Agent’s discretion after the occurrence of a Termination Event or an Unmatured
Termination Event) Obligor notification

87



--------------------------------------------------------------------------------



 



forms to give notice to the Obligors of the Secured Parties’ interest in the
Collateral and the obligation to make payments as directed by the Administrative
Agent.
     (m) Adverse Claims. The Seller will not create, or participate in the
creation of, or permit to exist, any Liens in relation to each Lock-Box Account
other than as disclosed to the Administrative Agent and each Purchaser Agent.
     (n) Seller’s Collateral. With respect to each item of Collateral acquired
by the Secured Parties, the Seller will (i) take all action necessary to
perfect, protect and more fully evidence the Secured Parties’ ownership of such
Collateral, including, without limitation, (a) filing and maintaining (at the
Servicer’s expense), effective financing statements against the Seller in all
necessary or appropriate filing offices, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices, and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate and (ii) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in such
Collateral.
     (o) Notices. The Seller will furnish to the Administrative Agent and each
Purchaser Agent:
     (i) Income Tax Liability. Within ten Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of
any Affiliated group (within the meaning of Section 1504(a)(l) of the Internal
Revenue Code of 1986 (as amended from time to time)) which equal or exceed
$1,000,000 in the aggregate, telephonic, telex or telecopy notice (confirmed in
writing within five Business Days) specifying the nature of the items giving
rise to such adjustments and the amounts thereof;
     (ii) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Seller or by its accountants;
     (iii) Representations. Forthwith upon receiving knowledge of same, the
Seller shall notify the Administrative Agent and each Purchaser Agent if any
representation or warranty set forth in Section 4.1 was incorrect at the time it
was given or deemed to have been given and at the same time deliver to the
Administrative Agent and each Purchaser Agent a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Seller shall notify the Administrative Agent
and each Purchaser Agent in the manner set forth in the preceding sentence
before any Funding Date of any facts or circumstances within the knowledge of
the Seller which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been made;

88



--------------------------------------------------------------------------------



 



     (iv) ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA) with respect to the Seller (or any Affiliate
thereof), a copy of such notice;
     (v) Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Seller receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any of their Affiliates; provided that, notwithstanding the
foregoing, any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any of their Affiliates in excess of $2,500,000 or more shall be
deemed to be material for purposes of this Section 5.1(o); and
     (vi) Notice of Material Events. Promptly upon becoming aware thereof,
notice of any other event or circumstances that, in the reasonable judgment of
the Seller, is likely to have a Material Adverse Effect.
     (p) Other. The Seller will furnish to the Administrative Agent and each
Purchaser Agent promptly, from time to time, such other information, documents,
records or reports respecting the Collateral or the condition or operations,
financial or otherwise, of Seller or Originator as the Administrative Agent and
each Purchaser Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, each Purchaser Agent or the
Secured Parties under or as contemplated by this Agreement.
     Section 5.2 Negative Covenants of the Seller.
     From the date hereof until the Collection Date:
     (a) Other Business. Seller will not (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) incur any
Indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement or under any Hedging Agreement required by
Section 5.3(a), or (iii) form any Subsidiary or make any Investments in any
other Person.
     (b) Collateral Not to be Evidenced by Instruments. The Seller will take no
action to cause any Collateral that is not, as of the Closing Date or the
related Addition Date, as the case may be, evidenced by an Instrument, to be so
evidenced except in connection with the enforcement or collection of such
Collateral.
     (c) Security Interests. Except as otherwise permitted herein and in respect
of any Optional Sale and Permitted Securitization, the Seller will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien on any Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Seller

89



--------------------------------------------------------------------------------



 



will not sell, pledge, assign or suffer to exist any Lien on its interest, if
any, hereunder. The Seller will promptly notify the Administrative Agent and
each Purchaser Agent of the existence of any Lien on any Collateral and the
Seller shall defend the right, title and interest of the Administrative Agent as
agent for the Secured Parties in, to and under the Collateral against all claims
of third parties; provided that nothing in this Section 5.2(c) shall prevent or
be deemed to prohibit the Seller from suffering to exist Permitted Liens upon
any of the Collateral.
     (d) Mergers, Acquisitions, Sales, etc. The Seller will not be a party to
any merger or consolidation, or purchase or otherwise acquire any of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person, or sell, transfer, convey or lease any of its assets, or sell
or assign with or without recourse any Collateral or any interest therein (other
than pursuant hereto or to the Sale Agreement).
     (e) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Seller will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of the Collateral.
     (f) Restricted Payments. The Seller shall not make any Restricted Junior
Payment, except that, so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing or would result therefrom, the Seller may
declare and make distributions to its members on their membership interests.
     (g) Change of Name or Location of Loan Files. The Seller shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps the records from the
location referred to in Section 13.2, or change the jurisdiction of its
formation, or (y) move, or consent to the Collateral Custodian or Servicer
moving, the Required Asset Documents and the Asset Files from the location
thereof on the Closing Date, unless the Seller has given at least thirty
(30) days’ written notice to the Administrative Agent and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Administrative Agent, as agent
for the Secured Parties, in the Collateral.
     (h) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Collateral by the Seller to the Secured Parties.
Other than for tax and consolidated accounting purposes, the Seller will not
account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the Sale Agreement in any manner other than as a
sale of the Collateral by the Originator to the Seller.
     (i) ERISA Matters. The Seller will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan, (c) fail to
make any payments to a Multiemployer Plan that the Seller or any ERISA

90



--------------------------------------------------------------------------------



 



Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Benefit Plan
so as to result in any liability, or (e) permit to exist any occurrence of any
reportable event described in Title IV of ERISA.
     (j) Operating Agreement; Sale Agreement. The Seller will not amend, modify,
waive or terminate any provision of its operating agreement or the Sale
Agreement without the prior written consent of the Administrative Agent and each
Purchaser Agent.
     (k) Changes in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Lock-Box Bank or any Lock-Box Account from those listed
in Schedule II or make any change, or permit Servicer to make any change, in its
instructions to Obligors regarding payments to be made to Seller or Servicer or
payments to be made to any Lock-Box Bank, unless the Administrative Agent has
consented to such addition, termination or change (which consent shall not be
unreasonably withheld) and has received duly executed copies of Lock-Box
Agreements with each new Lock-Box Bank or with respect to each new Lock-Box
Account, as the case may be.
     (l) Extension or Amendment of Collateral. The Seller will not, except as
otherwise permitted in Section 6.4(a), waive, extend, amend or otherwise modify,
or permit the Servicer to extend, amend or otherwise modify, the terms of any
Collateral (including the Related Security) provided that no waiver, extension,
modification or alteration otherwise permitted under Section 6.4(a) shall
(i) alter the status of any Asset as a Delinquent Asset or Charged-Off Asset,
(ii) in the reasonable judgment of the Administrative Agent, prevent or delay
any Asset from becoming a Delinquent Asset or Charged-Off Asset, or (iii) limit
and/or impair the rights of the Administrative Agent or the Secured Parties
under this Agreement.
     (m) Credit and Collection Policy. The Seller will not materially amend,
modify, restate or replace, in whole or in part, the Credit and Collection
Policy, which amendment, modification, restatement or replacement would impair
the collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent, each Purchaser Agent or the
Secured Parties under this Agreement or any other Transaction Document, without
the prior written consent of the Administrative Agent and each Purchaser Agent
(which consent will not be unreasonably withheld).
     (n) Other Indedtedness. The Seller will not issue or extend any class or
type of Indebtedness whether senior, pari passu or subordinated to the
Indebtedness arising under this Agreement, unless an opinion of special tax
counsel is first rendered to the effect that such issuance of additional
Indebtedness will not cause the Seller to be treated as a taxable mortgage pool.
     Section 5.3 Covenants of the Seller Relating to the Hedging of Assets.
     (a) On or prior to each Funding Date, the Seller shall enter into one or
more Hedge Transactions for that Advance or Swingline Advance; provided that
each such Hedge Transaction shall:
     (i) be entered into with a Hedge Counterparty and governed by a Hedging
Agreement;

91



--------------------------------------------------------------------------------



 



     (ii) have a schedule of monthly calculation periods the first of which
commences on the Funding Date of that Advance or Swingline Advance and the last
of which ends on the last Scheduled Payment due to occur under or with respect
to the Assets included in the Aggregate Outstanding Asset Balance to which that
Advance or Swingline Advance relates;
     (iii) have an amortizing notional amount such that the Hedge Notional
Amount shall be at least equal to the product of the Hedge Percentage and the
portion of the Hedge Amount represented by such Advance or Swingline Advances;
and
     (iv) provide for two series of monthly payments to be netted against each
other, one such series being payments to be made by the Seller to a Hedge
Counterparty (solely on a net basis) by reference to a fixed rate for that
Advance or Swingline Advance, and the other such series being payments to be
made by such Hedge Counterparty to the Administrative Agent (solely on a net
basis) at a floating rate equal to “USD-LIBOR-BBA” (as defined in the ISDA
Definitions), the net amount of which shall be paid into the Collection Account
(if payable by such Hedge Counterparty) or from the Collection Account to the
extent funds are available under Section 2.9(a)(i) and Section 2.10(a)(i) (if
payable by the Seller).
     (b) As additional security hereunder, Seller hereby assigns to the
Administrative Agent, as agent for the Secured Parties, all right, title and
interest but none of the obligations of the Seller in each Hedging Agreement,
each Hedge Transaction, and all present and future amounts payable by a Hedge
Counterparty to Seller under or in connection with the respective Hedging
Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Administrative Agent, as
agent for the Secured Parties, in the Hedge Collateral. Seller acknowledges
that, as a result of that assignment, Seller may not, without the prior written
consent of the Administrative Agent, exercise any rights under any Hedging
Agreement or Hedge Transaction, except for Seller’s right under any Hedging
Agreement to enter into Hedge Transactions in order to meet the Seller’s
obligations under Section 5.3(a) hereof. Nothing herein shall have the effect of
releasing the Seller from any of its obligations under any Hedging Agreement or
any Hedge Transaction, nor be construed as requiring the consent of the
Administrative Agent or any Secured Party for the performance by Seller of any
such obligations.
     Section 5.4 Affirmative Covenants of the Servicer.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
     (b) Preservation of Company Existence. The Servicer will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.

92



--------------------------------------------------------------------------------



 



     (c) Obligations and Compliance with Collateral. The Servicer will duly
fulfill and comply with all obligations on the part of the Seller to be
fulfilled or complied with under or in connection with each Collateral and will
do nothing to impair the rights of the Administrative Agent, as agent for the
Secured Parties, or of the Secured Parties in, to and under the Collateral.
     (d) Keeping of Records and Books of Account.
     (i) The Servicer will maintain and implement administrative and operating
procedures (including without limitation, an ability to recreate records
evidencing Collateral in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Collateral and the
identification of the Collateral.
     (ii) The Servicer shall permit the Administrative Agent, each Purchaser
Agent or their respective agents or representatives, to visit the offices of the
Servicer during normal office hours and upon reasonable notice and examine and
make copies of all documents, books, records and other information concerning
the Collateral and discuss matters related thereto with any of the officers or
employees of the Servicer having knowledge of such matters.
     (iii) The Servicer will on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Collateral
with a legend, acceptable to the Administrative Agent and each Purchaser Agent,
describing the sale of the Collateral (A) from the Originator to the Seller, and
(B) from the Seller to the Purchaser.
     (e) Preservation of Security Interest. The Servicer (at its own expense)
will execute and file such financing and continuation statements and any other
documents that may be required by any law or regulation of any Governmental
Authority to preserve and protect fully the security interest of the
Administrative Agent as agent for the Secured Parties in, to and under the
Collateral.
     (f) Credit and Collection Policy. The Servicer will (i) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral, and (ii) furnish to the Administrative Agent and each Purchaser
Agent, prior to its effective date, prompt notice of any proposed material
change in the Credit and Collection Policy. Without the prior written consent of
the Administrative Agent and each Purchaser Agent (which consent will not be
unreasonably withheld), the Servicer will not agree to or otherwise permit to
occur any material change in the Credit and Collection Policy, which change
would impair the collectibility of any of the Collateral or otherwise adversely
affect the interests or remedies of the Administrative Agent, each Purchaser
Agent or the Secured Parties under this Agreement or any other Transaction
Document.
     (g) Termination Events. The Servicer will provide the Administrative Agent
and each Purchaser Agent with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event of which the Servicer has
knowledge or has received notice. In addition, no later than two Business Days
following the Servicer’s

93



--------------------------------------------------------------------------------



 



knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event, the Servicer will provide to the Administrative Agent and
each Purchaser Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.
     (h) Taxes. The Servicer will file and pay any and all Taxes required to
meet the obligations of the Seller and the Servicer under the Transaction
Documents.
     (i) Other. The Servicer will promptly furnish to the Administrative Agent
and each Purchaser Agent such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of the Seller or the Servicer as the Administrative Agent and each
Purchaser Agent may from time to time reasonably request in order to protect the
interests of the Administrative Agent, each Purchaser Agent or Secured Parties
under or as contemplated by this Agreement.
     (j) Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Servicer receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any of their Affiliates; provided that, notwithstanding the
foregoing, any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any of their Affiliates in excess of $2,500,000 or more shall be
deemed to be material for purposes of this Section 5.4(j).
     (k) Deposit of Collections. The Servicer shall promptly (but in no event
later than two Business Days after receipt) deposit into the Collection Account
any and all Collections received by the Seller, the Servicer or any of their
Affiliates.
     (l) Servicing of Participation, Acquired and Assigned Loans. With respect
to Participation Loans, Acquired Loans and Assigned Loans, the Servicer shall:
(i) segregate all Loan Files with respect to such Loans; (ii) keep separate
records with respect to such Loans; and (iii) identify each such Type of Loan on
the Servicing Reports required hereunder with respect to such Loans.
     (m) Change-in-Control. Upon the occurrence of a Change-in-Control
(including any merger or consolidation of the Originator or transfer of
substantially all of its assets and its business), the Servicer shall provide
the Administrative Agent, each Purchaser Agent and the Hedge Counterparties with
notice of such Change-in-Control within thirty (30) days after completion of the
same.
     (n) Loan Register.
     (i) The Servicer shall maintain with respect to each Noteless Loan a
register (each, a “Loan Register”) in which it will record (v) the amount of
such Loan, (w) the

94



--------------------------------------------------------------------------------



 



amount of any principal or interest due and payable or to become due and payable
from the Obligor thereunder, (x) the amount of any sum in respect of such Loan
received from the Obligor and each Purchaser’s share thereof, (y) the date of
origination of such Loan and (z) the maturity date of such Loan. The entries
made in each Loan Register maintained pursuant to this Section 5.04(n) shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of the Servicer to maintain any such Loan
Register or any error therein shall not in any manner affect the obligations of
the Obligor to repay the related Loans in accordance with their terms or any
Purchaser’s interest therein.
     (ii) At any time a Noteless Loan is included as part of the Collateral
pursuant to this Agreement, the Servicer shall deliver to the Collateral
Custodian a copy of the related Loan Register, together with a certificate of a
Responsible Officer of the Servicer certifying to the accuracy of such Loan
Register as of the date such Loan is included as part of the Collateral.
     Section 5.5 Negative Covenants of the Servicer.
     From the date hereof until the Collection Date.
     (a) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Servicer will not deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of the Collateral.
     (b) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Servicer is the
surviving entity and unless:
     (i) the Servicer has delivered to the Administrative Agent and each
Purchaser Agent an Officer’s Certificate and an Opinion of Counsel each stating
that any consolidation, merger, conveyance or transfer and such supplemental
agreement comply with this Section 5.5 and that all conditions precedent herein
provided for relating to such transaction have been complied with and, in the
case of the Opinion of Counsel, that such supplemental agreement is legal, valid
and binding with respect to the Servicer and such other matters as the
Administrative Agent may reasonably request;
     (ii) the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Purchaser
Agent;
     (iii) after giving effect thereto, no Termination Event or Servicer Default
or event that with notice or lapse of time would constitute either a Termination
Event or a Servicer Default shall have occurred; and
     (iv) the Administrative Agent and each Purchaser Agent have consented in
writing to such consolidation, merger, conveyance or transfer.

95



--------------------------------------------------------------------------------



 



     (c) Change of Name or Location of Loan Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Collateral from the location referred to in Section 13.2, or change the
jurisdiction of its formation, or (y) move, or consent to the Collateral
Custodian moving, the Required Asset Documents and Asset Files from the location
thereof on the Closing Date, unless the Servicer has given at least thirty
(30) days’ written notice to the Administrative Agent and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Administrative Agent as agent
for the Secured Parties in the Collateral.
     (d) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate any bank as a Lock-Box Bank or any Lock-Box Account from those
listed in Schedule II or make any change in its instructions to Obligors
regarding payments to be made to the Seller or the Servicer or payments to be
made to any Lock-Box Bank, unless the Administrative Agent has consented to such
addition, termination or change (which consent shall not be unreasonably
withheld) and has received duly executed copies of Lock-Box Agreements with each
new Lock-Box Bank or with respect to each new Lock-Box Account, as the case may
be.
     (e) Extension or Amendment of Assets. The Servicer will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Assets; provided that no waiver, extension, modification or
alteration otherwise permitted under Section 6.4(a) shall (i) alter the status
of any Asset as a Delinquent Asset or Charged-Off Asset, (ii) in the reasonable
judgment of the Administrative Agent, prevent or delay any Asset from becoming a
Delinquent Asset or Charged-Off Asset, or (iii) limit and/or impair the rights
of the Administrative Agent or the Secured Parties under this Agreement.
     Section 5.6 Affirmative Covenants of the Backup Servicer.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.
     (b) Preservation of Existence. The Backup Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
     Section 5.7 Negative Covenants of the Backup Servicer.
     From the date hereof until the Collection Date:
     (a) No Changes in Backup Servicer Fee. The Backup Servicer will not make
any changes to the Backup Servicer Fee set forth in the Backup Servicer Fee
Letter without the prior written approval of the Administrative Agent and each
Purchaser Agent.

96



--------------------------------------------------------------------------------



 



     Section 5.8 Affirmative Covenants of the Collateral Custodian.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Laws.
     (b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
     (c) Location of Required Asset Documents. The Required Asset Documents
shall remain at all times in the possession of the Collateral Custodian at the
address set forth herein unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Asset Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof.
     Section 5.9 Negative Covenants of the Collateral Custodian.
     From the date hereof until the Collection Date:
     (a) Required Asset Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Asset Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.
     (b) No Changes in Collateral Custodian Fee. The Collateral Custodian will
not make any changes to the Collateral Custodian Fee set forth in the Collateral
Custodian Fee Letter without the prior written approval of the Administrative
Agent and each Purchaser Agent.
ARTICLE VI
ADMINISTRATION AND SERVICING OF CONTRACTS
     Section 6.1 Designation of the Servicer.
     (a) Initial Servicer. The servicing, administering and collection of the
Collateral shall be conducted by the Person designated as the Servicer hereunder
from time to time in accordance with this Section 6.1. Until the Administrative
Agent gives to the Originator a Servicer Termination Notice, the Originator is
hereby designated as, and hereby agrees to perform the duties and
responsibilities of, the Servicer pursuant to the terms hereof.
     (b) Successor Servicer. Upon the Servicer’s receipt of a Servicer
Termination Notice (with a copy to the Backup Servicer) from the Administrative
Agent pursuant to the terms of Section 6.15, the Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner that the
Administrative Agent reasonably believes will facilitate the transition of the

97



--------------------------------------------------------------------------------



 



performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Collateral, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best reasonable efforts to assist the
successor Servicer in assuming such obligations.
     (c) Subcontracts. The Servicer may, with the prior consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral; provided that the Servicer shall
remain liable for the performance of the duties and obligations of the Servicer
pursuant to the terms hereof and that any such subcontract may be terminated
upon the occurrence of a Servicer Default.
     (d) Servicing Programs. In the event that the Servicer uses any software
program in servicing the Collateral that it licenses from a third party, the
Servicer shall use its best reasonable efforts to obtain, either before the
Closing Date or as soon as possible thereafter, whatever licenses or approvals
are necessary to allow the Administrative Agent or the Servicer to use such
program.
     Section 6.2 Duties of the Servicer.
     (a) Appointment. The Seller hereby appoints the Servicer as its agent, as
from time to time designated pursuant to Section 6.1, to service the Collateral
and enforce its respective rights in and under such Collateral. The Servicer
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto as set forth herein. The Servicer and the Seller hereby
acknowledge that the Administrative Agent, each Purchaser Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.
     (b) Duties. The Servicer shall take or cause to be taken all such actions
as may be necessary or advisable to collect on the Collateral from time to time,
all in accordance with Applicable Laws, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy. Without limiting the
foregoing, the duties of the Servicer shall include the following:
     (i) preparing and submitting of claims to, and post-billing liaison with,
Obligors on each Asset;
     (ii) maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent and each
Purchaser Agent in respect of the servicing of the Collateral (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Administrative Agent and each Purchaser Agent may reasonably
request;
     (iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;

98



--------------------------------------------------------------------------------



 



     (iv) promptly delivering to the Administrative Agent, each Purchaser Agent
or the Collateral Custodian, from time to time, such information and servicing
records (including information relating to its performance under this Agreement)
as the Administrative Agent, each Purchaser Agent or the Collateral Custodian
may from time to time reasonably request;
     (v) identifying each Asset clearly and unambiguously in its servicing
records to reflect that such Asset is owned by the Seller and that the Seller is
selling an undivided ownership interest therein to the Secured Parties pursuant
to this Agreement;
     (vi) notifying the Administrative Agent and each Purchaser Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Asset (or portion thereof) of which it has knowledge or has
received notice; or (2) that is reasonably expected to have a Material Adverse
Effect;
     (vii) notifying the Administrative Agent and each Purchaser Agent of any
proposed change in the Credit and Collection Policy that could have an adverse
effect on the collectibility of the Collateral, on the Seller or on the
interests of the Administrative Agent, each Purchaser Agent or any Secured
Party;
     (viii) using its reasonable best efforts to maintain the perfected security
interest of the Administrative Agent, as agent for the Secured Parties, in the
Collateral;
     (ix) maintaining in the same manner as the Collateral Custodian holds the
Required Asset Documents, the Asset File (other than Required Asset Documents)
with respect to each Asset included as part of the Collateral; and
     (x) the Servicer shall make payments pursuant to the terms of the Monthly
Report in accordance with Section 2.9 and Section 2.10.
     (c) Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent, each Purchaser Agent and the Secured Parties of
their rights hereunder shall not release the Servicer, the Originator or the
Seller from any of their duties or responsibilities with respect to the
Collateral. The Secured Parties, the Administrative Agent, each Purchaser Agent
and the Collateral Custodian (except in the role of Backup Servicer) shall not
have any obligation or liability with respect to any Collateral, nor shall any
of them be obligated to perform any of the obligations of the Servicer
hereunder.
     (d) Any payment by an Obligor in respect of any Indebtedness owed by it to
the Originator or the Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of an item of Collateral
of such Obligor (starting with the oldest such Collateral) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

99



--------------------------------------------------------------------------------



 



     Section 6.3 Authorization of the Servicer.
     (a) Each of the Seller, the Administrative Agent, each Purchaser Agent,
each Purchaser and each Hedge Counterparty hereby authorizes the Servicer
(including any successor thereto) to take any and all reasonable steps in its
name and on its behalf necessary or desirable and not inconsistent with the sale
of the Collateral to the Purchasers and each Hedge Counterparty, in the
determination of the Servicer, to collect all amounts due under any and all
Collateral, including, without limitation, endorsing any of their names on
checks and other instruments representing Collections, executing and delivering
any and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Collateral and, after the delinquency of any Collateral and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Originator
could have done if it had continued to own such Collateral. The Originator, the
Seller and the Administrative Agent on behalf of the Secured Parties and each
Hedge Counterparty shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents necessary or appropriate to enable
the Servicer to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Servicer to the fullest extent in order to ensure the
collectibility of the Collateral. In no event shall the Servicer be entitled to
make the Secured Parties, any Hedge Counterparty, the Collateral Custodian, the
Administrative Agent or the Purchaser Agents a party to any litigation without
such party’s express prior written consent, or to make the Seller a party to any
litigation (other than any routine foreclosure or similar collection procedure)
without the Administrative Agent’s and each Purchaser Agent’s consent.
     (b) After a Termination Event has occurred and is continuing, at the
direction the Administrative Agent, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral; provided that the Administrative Agent may, at any time that a
Termination Event or Unmatured Termination Event has occurred and is continuing,
notify any Obligor with respect to any Collateral of the assignment of such
Collateral to the Administrative Agent and direct that payments of all amounts
due or to become due be made directly to the Administrative Agent and each
Purchaser Agent or any servicer, collection agent or lock-box or other account
designated by the Administrative Agent and each Purchaser Agent and, upon such
notification and at the expense of the Seller, the Administrative Agent may
enforce collection of any such Collateral, and adjust, settle or compromise the
amount or payment thereof.
     Section 6.4 Collection of Payments.
     (a) Collection Efforts, Modification of Collateral. The Servicer will use
its reasonable best efforts to collect all payments called for under the terms
and provisions of the Assets included in the Collateral as and when the same
become due in accordance with the Credit and Collection Policy, and will follow
those collection procedures that it follows with respect to all comparable
Collateral that it services for itself or others. The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral in a manner
that, in its reasonable judgment, would impair the collectibility of the
Collateral or in any manner contrary to the Credit and Collection Policy.

100



--------------------------------------------------------------------------------



 



     (b) Prepaid Asset. Prior to a Termination Event, upon any Asset becoming a
Prepaid Asset, the Servicer shall either (x) provide a Substitute Asset in
accordance with Section 2.18 or (y) deposit to the Collection Account (in
addition to all amounts received from the related Obligor upon the prepayment of
such Asset) an amount equal to the excess, if any, of the sum of (a) the
Outstanding Asset Balance on the date of such payment, (b) any outstanding
Servicer Advances thereon, (c) any accrued and unpaid interest, and (d) all
Hedge Breakage Costs owing to the relevant Hedge Counterparty for any
termination of one or more Hedge Transactions, in whole or in part, as required
by the terms of any Hedging Agreement as the result of any such Asset becoming a
Prepaid Asset, over the amount received from the related Obligor upon such
prepayment (such excess, the “Prepayment Amount”), in each case, only to the
extent necessary to cause the Availability as of such date (after giving effect
to such substitution or deposit, as applicable) to be greater than or equal to
zero. After a Termination Event has occurred, upon any Asset becoming a Prepaid
Asset, the Servicer shall deposit to the Collection Account all amounts received
from the related Obligor upon the prepayment of such Asset plus the Prepayment
Amount, if any.
     (c) Acceleration. If required by the Credit and Collection Policy, the
Servicer shall accelerate the maturity of all or any Scheduled Payments and
other amounts due under any Asset in which a default under the terms thereof has
occurred and is continuing (after the lapse of any applicable grace period)
promptly after such Asset becomes a Charged-Off Asset.
     (d) Taxes and other Amounts. To the extent provided for in any Asset, the
Servicer will use its reasonable best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Asset and remit such amounts to the appropriate Governmental Authority or
insurer on or prior to the date such payments are due.
     (e) Payments to Lock-Box Account. Subject to Section 5.1(p), on or before
the applicable Cut-Off Date, the Servicer shall have instructed all Obligors to
make all payments in respect of the Collateral to the Lock-Box or directly to
the Lock-Box Account.
     (f) Establishment of the Collection Account. The Servicer shall cause to be
established, on or before the Closing Date, with the Collateral Custodian, and
maintained in the name of the Administrative Agent as agent for the Secured
Parties, with an office or branch of a depository institution or trust company a
segregated corporate trust account entitled Collection Account for Wachovia
Capital Markets, LLC, as Administrative Agent for the Secured Parties (the
“Collection Account”), and the Servicer shall further maintain a subaccount
within the Collection Account for the purpose of segregating, within two
Business Days of the receipt of any Collections, Principal Collections (the
“Principal Collections Account”), over which the Collateral Custodian as agent
for the Secured Parties shall have control and from which neither the
Originator, Servicer nor the Seller shall have any right of withdrawal except in
accordance with Section 2.9(b); provided that at all times such depository
institution or trust company shall be acceptable to the Administrative Agent and
a depository institution organized under the laws of the United States of
America or any one of the States thereof or the District of Columbia (or any
domestic branch of a foreign bank), (i) (a) that has either (1) a long-term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P or “P-1” or better by Moody’s, (b) the parent corporation of
which has either (1) a long-term unsecured debt rating of “A” or

101



--------------------------------------------------------------------------------



 



better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent and
(ii) whose deposits are insured by the Federal Deposit Insurance Corporation
(any such depository institution or trust company, a “Qualified Institution”).
     (g) Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of an item of Collateral and such Collection
was received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.
     Section 6.5 Servicer Advances.
     For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to an Asset
during such Collection Period was not received prior to the last day of such
Collection Period, the Servicer may (in its sole and absolute discretion) make
an advance in an amount up to the amount of such delinquent Scheduled Payment.
The Servicer will deposit any Servicer Advances into the Collection Account on
or prior to 9:00 a.m. (Charlotte, North Carolina time) on the Business Day prior
to the related Payment Date, in immediately available funds. Notwithstanding
anything to the contrary contained herein, no Successor Servicer shall have any
responsibility to make Servicer Advances.
     Section 6.6 Realization Upon Charged-Off Assets.
     The Servicer will use reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property relating to a
Charged-Off Asset and will act as sales and processing agent for Related
Property that it repossesses. The Servicer will follow such other practices and
procedures as it deems necessary or advisable and as are customary and usual in
its servicing of contracts and other actions by the Servicer in order to realize
upon such Related Property, which practices and procedures may include
reasonable efforts to enforce all obligations of Obligors and repossessing and
selling such Related Property at public or private sale in circumstances other
than those described in the preceding sentence. Without limiting the generality
of the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Servicer may sell any such Related Property to
the Servicer or its Affiliates for a purchase price equal to the then fair
market value thereof, any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
setting forth the Asset, the Related Property, the sale price of the Related
Property and certifying that such sale price is the fair market value of such
Related Property. In any case in which any such Related Property has suffered
damage, the Servicer will not expend funds in connection with any repair or
toward the repossession of such Related Property unless it reasonably determines
that such repair and/or repossession will increase the Recoveries by an amount
greater than the amount of such expenses. The Servicer will remit to the
Collection Account the Recoveries

102



--------------------------------------------------------------------------------



 



received in connection with the sale or disposition of Related Property relating
to a Charged-Off Asset.
     Section 6.7 Maintenance of Insurance Policies.
     The Servicer will use its reasonable best efforts to ensure that each
Obligor maintains an Insurance Policy with respect to any Related Property
(other than accounts receivable) in an amount at least equal to the Servicer’s
good faith and commercially reasonable estimate of the value of the real
property, inventory, and/or equipment constituting such Related Property and
shall ensure that each such Insurance Policy names the Servicer as loss payee
and as an insured thereunder and all of the Seller’s right, title and interest
therein is fully assigned to the Administrative Agent, as agent for the Secured
Parties. Additionally, the Servicer will require that each Obligor maintain
property damage liability insurance during the term of each Asset in amounts and
against risks customarily insured against by the Obligor on property owned by
it. If an Obligor fails to maintain property damage insurance, the Servicer may
in its discretion purchase and maintain such insurance on behalf of, and at the
expense of, the Obligor. In connection with its activities as Servicer, the
Servicer agrees to present, on behalf of the Administrative Agent, claims to the
insurer under each Insurance Policy and any such liability policy, and to
settle, adjust and compromise such claims, in each case, consistent with the
terms of each Asset. The Servicer’s Insurance Policies with respect to the
Related Property will insure against liability for physical damage relating to
such Related Property in accordance with the requirements of the Credit and
Collection Policy. The Servicer hereby disclaims any and all right, title and
interest in and to any Insurance Policy and Insurance Proceeds with respect to
any Related Property, including any Insurance Policy with respect to which it is
named as loss payee and as an insured, and agrees that it has no equitable,
beneficial or other interest in the Insurance Polices and Insurance Proceeds
other than being named as loss payee and as an insured. The Servicer
acknowledges that with respect to the Insurance Policies and Insurance Proceeds
thereof that it is acting solely in the capacity as agent for the Administrative
Agent, as agent for the Secured Parties.
     Section 6.8 Servicing Compensation.
     As compensation for its servicing activities hereunder and reimbursement
for its expenses, the Servicer shall be entitled to receive the Servicing Fee
and the Revolving Servicing Fee to the extent of funds available therefor
pursuant to the provisions of Section 2.9(a)(iii) or Section 2.10(a)(iii), as
applicable.
     Section 6.9 Payment of Certain Expenses by Servicer.
     The Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of independent accountants, Taxes imposed on the Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Seller, but excluding Liquidation Expenses
incurred as a result of activities contemplated by Section 6.6; provided that
for avoidance of doubt, to the extent Liquidation Expenses relate to a Loan and
a Retained Interest such Liquidation Expenses shall be allocated pro rata. The
Servicer will be required to pay all reasonable fees and expenses owing

103



--------------------------------------------------------------------------------



 



to any bank or trust company in connection with the maintenance of the
Collection Account and the Lock-Box Account. The Servicer shall be required to
pay such expenses for its own account and shall not be entitled to any payment
therefor other than the Servicing Fee and, as applicable, the Revolving
Servicing Fee.
     Section 6.10 Reports.
     (a) Borrowing Notice. On each Funding Date, on each reduction of Advances
Outstanding pursuant to Section 2.4(b) and on each reinvestment of Principal
Collections pursuant to Section 2.9(b), the Seller (and the Servicer on its
behalf) will provide a Borrowing Notice, updated as of such date, to the
Administrative Agent and each Purchaser Agent (with a copy to the Collateral
Custodian).
     (b) Monthly Report. On each Reporting Date, the Servicer will provide to
the Seller, the Administrative Agent, each Purchaser Agent, the Backup Servicer
and any Liquidity Bank, a monthly statement including a Borrowing Base
calculated as of the most recent Determination Date, with respect to the related
Collection Period signed by a Responsible Officer of the Servicer and the Seller
and substantially in the form of Exhibit C (a “Monthly Report”).
     (c) Servicer’s Certificate. Together with each Monthly Report, the Servicer
shall submit to the Administrative Agent, each Purchaser Agent and any Liquidity
Bank a certificate (a “Servicer’s Certificate”), signed by a Responsible Officer
of the Servicer and substantially in the form of Exhibit J.
     (d) Financial Statements. The Servicer will submit to the Administrative
Agent, each Purchaser Agent, each Purchaser, the Backup Servicer and any
Liquidity Bank, (i) within forty-five (45) days after the end of each of its
first three fiscal quarters, commencing with the fiscal quarter ending March 31,
2006, a copy of the quarterly report on Form 10-Q of CapitalSource Inc. for the
most recent fiscal quarter, and (ii) within ninety (90) days after the end of
each fiscal year, commencing with the fiscal year ending December 31, 2005, a
copy of the annual report on Form 10-K of CapitalSource Inc., in each case in
the form as filed with the Securities and Exchange Commission.
     (e) Tax Returns. Upon demand by the Administrative Agent, each Purchaser
Agent and any Liquidity Bank, copies of all federal, state and local Tax returns
and reports filed by the Seller and Servicer, or in which the Seller or Servicer
was included on a consolidated or combined basis (excluding sales, use and like
taxes).
     Section 6.11 Annual Statement as to Compliance.
     The Servicer will provide to the Administrative Agent and each Purchaser
Agent, within ninety (90) days following the end of each fiscal year of the
Servicer, commencing with the fiscal year ending on December 31, 2006, a fiscal
report signed by a Responsible Officer of the Servicer certifying that (a) a
review of the activities of the Servicer, and the Servicer’s performance
pursuant to this Agreement, for the fiscal period ending on the last day of such
fiscal year has been made under such Person’s supervision and (b) the Servicer
has performed or has caused to be performed in all material respects all of its
obligations under this Agreement throughout such year and no Servicer Default
has occurred and is continuing.

104



--------------------------------------------------------------------------------



 



     Section 6.12 Annual Independent Public Accountant’s Servicing Reports.
     The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Purchaser Agent, the Collateral Custodian and the
Backup Servicer, within ninety (90) days following the end of each fiscal year
of the Servicer, commencing with the fiscal year ending on December 31, 2006:
(i) a report relating to such fiscal year to the effect that (a) such firm has
reviewed certain documents and records relating to the servicing of the
Collateral, and (b) based on such examination, such firm is of the opinion that
the Monthly Reports for such year were prepared in compliance with this
Agreement, except for such exceptions as it believes to be immaterial and such
other exceptions as will be set forth in such firm’s report and (ii) a report
covering such fiscal year to the effect that such accountants have applied
certain agreed-upon procedures (which procedures shall have been approved by the
Administrative Agent and each Purchaser Agent) to certain documents and records
relating to the Collateral under any Transaction Document, compared the
information contained in the Monthly Reports and the Servicer’s Certificates
delivered during the period covered by such report with such documents and
records and that no matters came to the attention of such accountants that
caused them to believe that such servicing was not conducted in compliance with
this Article VI, except for such exceptions as such accountants shall believe to
be immaterial and such other exception as shall be set forth in such statement.
     Section 6.13 Limitation on Liability of the Servicer and Others
     Except as provided herein, the Servicer shall not be under any liability to
the Administrative Agent, each Purchaser Agent, the Secured Parties or any other
Person for any action taken or for refraining from the taking of any action
pursuant to this Agreement whether arising from express or implied duties under
this Agreement; provided that notwithstanding anything to the contrary contained
herein nothing shall protect the Servicer against any liability that would
otherwise be imposed by reason of its willful misfeasance, bad faith or
negligence in the performance of duties or by reason of its willful misconduct
hereunder.
     Section 6.14 The Servicer Not to Resign.
     The Servicer shall not resign from the obligations and duties hereby
imposed on it except upon the Servicer’s determination that (i) the performance
of its duties hereunder is or becomes impermissible under Applicable Law and
(ii) there is no reasonable action that the Servicer could take to make the
performance of its duties hereunder permissible under Applicable Law. Any such
determination permitting the resignation of the Servicer shall be evidenced as
to clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent, each Purchaser Agent and the Backup Servicer. No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 6.2.
     Section 6.15 Servicer Defaults.
     If any one of the following events (a “Servicer Default”) shall occur and
be continuing:

105



--------------------------------------------------------------------------------



 



     (a) any failure by the Servicer to make any payment, transfer or deposit
(including without limitation with respect to Collections) as required by this
Agreement which continues unremedied for a period of one Business Day;
     (b) any failure by the Servicer to give instructions or notice to the
Administrative Agent and each Purchaser Agent as required by this Agreement, or
to deliver any required Monthly Report or other Required Reports hereunder on or
before the date occurring two Business Days after the date such instruction,
notice or report is required to be made or given, as the case may be, under the
terms of this Agreement;
     (c) any failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or the other Transaction Documents to which the Servicer is a
party and the same continues unremedied for a period of thirty (30) days after
the earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent and each Purchaser Agent and (ii) the date on which the
Servicer becomes aware thereof;
     (d) any representation, warranty or certification made by the Servicer in
any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which has a
Material Adverse Effect on the Administrative Agent, any Purchaser Agent or the
Secured Parties and which continues to be unremedied for a period of thirty
(30) days after the earlier to occur of (i) the date on which written notice of
such incorrectness requiring the same to be remedied shall have been given to
the Servicer by the Administrative Agent or any Purchaser Agent and (ii) the
date on which the Servicer becomes aware thereof;
     (e) an Insolvency Event shall occur with respect to the Servicer;
     (f) any material delegation of the Servicer’s duties that is not permitted
by Section 6.1;
     (g) any financial or other information reasonably requested by the
Administrative Agent, any Purchaser Agent or any Purchaser is not provided as
requested within a reasonable amount of time following such request;
     (h) the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of $7,500,000, individually
or in the aggregate, and the continuance of such judgment, decree or order
unsatisfied and in effect for any period of more than sixty (60) consecutive
days without a stay of execution;
     (i) the failure of the Servicer to make any payment due with respect to any
recourse debt or other obligations, which debt or other obligations are in
excess of $7,500,000, individually or in the aggregate, or the occurrence of any
event or condition that would permit acceleration of such recourse debt or other
obligations whether or not waived;
     (j) CapitalSource Inc. fails to maintain GAAP stockholders’ equity equal to
at least $700,000,000 plus 80% of the proceeds of any equity offerings
subsequent to April 8, 2004;

106



--------------------------------------------------------------------------------



 



     (k) [Reserved];
     (l) the Servicer fails in any material respect to comply with the Credit
and Collection Policy regarding the servicing of the Collateral;
     (m) the Servicer consents or agrees to, or otherwise permits to occur, any
amendment, modification, change, supplement or rescission of or to the Credit
and Collection Policy (after the adoption of same) in whole or in part that
could be reasonably expected to have a Material Adverse Effect upon the
Collateral, the Administrative Agent, any Purchaser Agent or the Secured
Parties, without the prior written consent of the Administrative Agent and each
Purchaser Agent;
     (n) CSE Mortgage ceases to be the Servicer; or
     (o) the Servicer fails to maintain the Asset Loss Reserve for any Watchlist
Assets;
then notwithstanding anything herein to the contrary, so long as any such
Servicer Default shall not have been remedied within any applicable cure period
prior to the date of the Servicer Termination Notice (defined below), the
Administrative Agent, by written notice to the Servicer (with a copy to the
Backup Servicer) (a “Servicer Termination Notice”), may terminate all of the
rights and obligations of the Servicer as Servicer under this Agreement.
     Section 6.16 Appointment of Successor Servicer.
     (a) On and after the receipt by the Servicer of a Servicer Termination
Notice pursuant to Section 6.15, the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Servicer Termination Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in such Servicer Termination Notice
or otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent. The Administrative Agent may
at the time described in the immediately preceding sentence in its sole
discretion, appoint the Backup Servicer as the Servicer hereunder, and the
Backup Servicer shall on such date assume all obligations of the Servicer
hereunder, and all authority and power of the Servicer under this Agreement
shall pass to and be vested in the Backup Servicer. As compensation therefor,
the Backup Servicer shall be entitled to the Servicing Fee and the Revolving
Servicing Fee, together with other servicing compensation in the form of
assumption fees, late payment charges or otherwise as provided herein;
including, without limitation, Transition Expenses. In the event that the
Administrative Agent does not so appoint the Backup Servicer, there is no Backup
Servicer or the Backup Servicer is unable to assume such obligations on such
date, the Administrative Agent shall as promptly as possible appoint a successor
servicer (the “Successor Servicer”), and such Successor Servicer shall accept
its appointment by a written assumption in a form acceptable to the
Administrative Agent and each Purchaser Agent. In the event that a Successor
Servicer has not accepted its appointment at the time when the Servicer ceases
to act as Servicer, the Administrative Agent shall petition a court of competent
jurisdiction to appoint any established financial institution, having a net
worth of not less than $50,000,000 and whose regular business includes the
servicing of Collateral, as the Successor Servicer hereunder.

107



--------------------------------------------------------------------------------



 



     (b) Upon its appointment, the Backup Servicer (subject to Section 6.16(a))
or the Successor Servicer, as applicable, shall be the successor in all respects
to the Servicer with respect to servicing functions under this Agreement and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable; provided that the
Backup Servicer or Successor Servicer, as applicable, shall have (i) no
liability with respect to any action performed by the terminated Servicer prior
to the date that the Backup Servicer or Successor Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to
perform any advancing obligations, if any, of the Servicer unless it elects to
in its sole discretion, (iii) no obligation to pay any taxes required to be paid
by the Servicer (provided that the Backup Servicer or Successor Servicer, as
applicable, shall pay any income taxes for which it is liable), (iv) no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of the Backup
Servicer or the Successor Servicer, as applicable, upon becoming a Successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
the Backup Servicer or Successor Servicer, as applicable, shall have no
liability relating to the representations and warranties of the Servicer
contained in Article IV. Further, for so long as the Backup Servicer shall be
the Successor Servicer, the provisions of Section 2.15, Section 2.16(b) and
Section 2.16(e) of this Agreement shall not apply to it in its capacity as
Servicer.
     (c) All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of this Agreement and
shall pass to and be vested in the Seller and, without limitation, the Seller is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Seller in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Collateral.
     (d) Upon the Backup Servicer receiving notice that it is required to serve
as the Servicer hereunder pursuant to the foregoing provisions of this
Section 6.16, the Backup Servicer will promptly begin the transition to its role
as Servicer. Notwithstanding the foregoing, the Backup Servicer may, in its
discretion, appoint, or petition a court of competent jurisdiction to appoint,
any established servicing institution as the successor to the Servicer hereunder
in the assumption of all or any part of the responsibilities, duties or
liabilities of the Servicer hereunder. As compensation, any Successor Servicer
(including, without limitation, the Administrative Agent) so appointed shall be
entitled to receive the Servicing Fee and the Revolving Servicing Fee, together
with any other servicing compensation in the form of assumption fees, late
payment charges or otherwise as provided herein that accrued prior thereto,
including, without limitation, Transition Expenses. In the event the Backup
Servicer is required to solicit bids as provided herein, the Backup Servicer
shall solicit, by public announcement, bids from banks and mortgage servicing
institutions meeting the qualifications set forth in Section 6.16(a). Such
public announcement shall specify that the Successor Servicer shall be entitled
to the full amount

108



--------------------------------------------------------------------------------



 



of the Servicing Fee and the Revolving Servicing Fee as servicing compensation,
together with the other servicing compensation in the form of assumption fees,
late payment charges or otherwise that accrued prior thereto. Within thirty
(30) days after any such public announcement, the Backup Servicer shall
negotiate and effect the sale, transfer and assignment of the servicing rights
and responsibilities hereunder to the qualified party submitting the highest
qualifying bid. The Backup Servicer shall deduct from any sum received by the
Backup Servicer from the successor to the Servicer in respect of such sale,
transfer and assignment all costs and expenses of any public announcement and of
any sale, transfer and assignment of the servicing rights and responsibilities
hereunder and the amount of any unreimbursed Servicing Advances. After such
deductions, the remainder of such sum shall be paid by the Backup Servicer to
the Servicer at the time of such sale, transfer and assignment to the Servicer’s
successor. The Backup Servicer and such successor shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. No appointment of a successor to the Servicer hereunder shall be
effective until written notice of such proposed appointment shall have been
provided by the Backup Servicer to the Administrative Agent and each Purchaser
Agent and the Backup Servicer shall have consented thereto. The Backup Servicer
shall not resign as servicer until a Successor Servicer has been appointed and
accepted such appointment. Notwithstanding anything to the contrary contained
herein, in no event shall Wells Fargo, in any capacity, be liable for any
Servicing Fee, Revolving Servicing Fee or for any differential in the amount of
the Servicing Fee or Revolving Servicing Fee paid hereunder and the amount
necessary to induce any Successor Servicer under this Agreement and the
transactions set forth or provided for by this Agreement.
ARTICLE VII
THE BACKUP SERVICER
     Section 7.1 Designation of the Backup Servicer.
     (a) Initial Backup Servicer. The backup servicing role with respect to the
Collateral shall be conducted by the Person designated as Backup Servicer
hereunder from time to time in accordance with this Section 7.1. Until the
Administrative Agent shall give to Wells Fargo a Backup Servicer Termination
Notice, Wells Fargo is hereby designated as, and hereby agrees to perform the
duties and obligations of, a Backup Servicer pursuant to the terms hereof.
     (b) Successor Backup Servicer. Upon the Backup Servicer’s receipt of Backup
Servicer Termination Notice from the Administrative Agent of the designation of
a replacement Backup Servicer pursuant to the provisions of Section 7.5, the
Backup Servicer agrees that it will terminate its activities as Backup Servicer
hereunder.
     Section 7.2 Duties of the Backup Servicer.
     (a) Appointment. The Seller and the Administrative Agent, as agent for the
Secured Parties, each hereby appoints Wells Fargo to act as Backup Servicer, for
the benefit of the Administrative Agent, each Purchaser Agent and the Secured
Parties, as from time to time designated pursuant to Section 7.1. The Backup
Servicer hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein.

109



--------------------------------------------------------------------------------



 



     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 7.5, the Backup Servicer shall perform, on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:
     (i) On or before the Closing Date, the Backup Servicer shall accept from
the Servicer delivery of the information required to be set forth in the Monthly
Reports (if any) in hard copy and on computer tape; provided that the computer
tape is in an MS DOS, PC readable ASCII format or other format to be agreed upon
by the Backup Servicer and the Servicer on or prior to closing.
     (ii) Not later than 12:00 noon Charlotte, North Carolina time on each
Reporting Date, the Servicer shall deliver to the Backup Servicer the asset
tape, which shall include but not be limited to the following information:
(x) for each Asset, the name and number of the related Obligor, the collection
status, the loan status, the date of each Scheduled Payment and the Outstanding
Asset Balance, (y) the Borrowing Base and (z) the Aggregate Outstanding Asset
Balance (the “Tape”). The Backup Servicer shall accept delivery of the Tape.
     (iii) Prior to the related Payment Date, the Backup Servicer shall review
the Monthly Report to ensure that it is complete on its face and that the
following items in such Monthly Report have been accurately calculated, if
applicable, and reported: (A) the Borrowing Base, (B) the Backup Servicing Fee,
(C) the Assets that are current and not past due, (D) the Assets that are 1 —
30 days past due, (E) the Assets that are 31 — 60 days past due, (F) the Assets
that are 61 — 90 days past due, (G) the Assets that are 90+ days past due,
(H) the Pool Charged-Off Ratio, and (I) the Aggregate Outstanding Asset Balance.
The Backup Servicer by a separate written report shall notify the Administrative
Agent and the Servicer of any disagreements with the Monthly Report based on
such review not later than the Business Day preceding such Payment Date to such
Persons.
     (iv) If the Servicer disagrees with the report provided under paragraph
(iii) above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such discrepancy with the Servicer if
possible, and notify the Administrative Agent of the resolution thereof. The
Servicer hereby agrees to cooperate at its own expense with the Backup Servicer
in reconciling any discrepancies herein. If within twenty (20) days after the
delivery of the report provided under paragraph (iii) above by the Backup
Servicer, such discrepancy is not resolved, the Backup Servicer shall promptly
notify the Administrative Agent of the continued existence of such discrepancy.
Following receipt of such notice by the Administrative Agent, the Servicer shall
deliver to the Administrative Agent, the Secured Parties and the Backup Servicer
no later than the related Payment Date a certificate describing the nature and
amount of such discrepancies and the actions the Servicer proposes to take with
respect thereto.
     (c) Reliance on Tape. With respect to the duties described in
Section 7.2(b), the Backup Servicer, is entitled to rely conclusively, and shall
be fully protected in so relying, on the

110



--------------------------------------------------------------------------------



 



contents of each Tape, including, but not limited to, the completeness and
accuracy thereof, provided by the Servicer.
     Section 7.3 Merger or Consolidation.
     Any Person (i) into which the Backup Servicer may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Backup Servicer shall be a party, or (iii) that may succeed to the properties
and assets of the Backup Servicer substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement provided such Person is organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), (i) (a) that has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent.
     Section 7.4 Backup Servicing Compensation.
     As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.9(a)(iv) and Section 2.10(a)(iv), as applicable. The Backup Servicer’s
entitlement to receive the Backup Servicing Fee shall cease (excluding any
unpaid outstanding amounts as of that date) on the earliest to occur of: (i) it
becoming the Successor Servicer, (ii) its removal as Backup Servicer pursuant to
Section 7.5, or (iii) the termination of this Agreement. Upon becoming Successor
Servicer pursuant to Section 6.16, the Backup Servicer shall be entitled to the
Servicing Fee and the Revolving Servicing Fee.
     Section 7.5 Backup Servicer Removal.
     The Backup Servicer may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Backup Servicer (the
“Backup Servicer Termination Notice”). In the event of any such removal, a
replacement Backup Servicer may be appointed by the Administrative Agent.
     Section 7.6 Limitation on Liability.
     (a) The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the

111



--------------------------------------------------------------------------------



 



Servicer. The Backup Servicer may act through its agents, nominees, attorneys
and custodians in performing any of its duties and obligations under this
Agreement, it being understood by the parties hereto that the Backup Servicer
will be responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians acting on the routine and ordinary day-to-day operations
for and on behalf of the Backup Servicer. Neither the Backup Servicer nor any of
its officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.
     (b) The Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Secured Parties, the Administrative
Agent and the Collateral Custodian each agree to look only to the Servicer to
perform such obligations. The Backup Servicer shall have no responsibility and
shall not be in default hereunder or incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties under this Agreement
if such failure or delay results from the Backup Servicer acting in accordance
with information prepared or supplied by a Person other than the Backup Servicer
or the failure of any such other Person to prepare or provide such information.
The Backup Servicer shall have no responsibility, shall not be in default and
shall incur no liability for (i) any act or failure to act of any third party,
including the Servicer, (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party, (iii) the
invalidity or unenforceability of any Collateral under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Collateral, or (v) the acts or omissions of any successor Backup Servicer.
     Section 7.7 The Backup Servicer Not to Resign.
     The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon the Backup Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Backup Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Backup Servicer shall be evidenced as to clause (i) above by
an Opinion of Counsel to such effect delivered to the Administrative Agent and
each Purchaser Agent. No such resignation shall become effective until a
successor Backup Servicer shall have assumed the responsibilities and
obligations of the Backup Servicer hereunder.

112



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE COLLATERAL CUSTODIAN
     Section 8.1 Designation of Collateral Custodian.
     (a) Initial Collateral Custodian. The role of collateral custodian with
respect to the Required Asset Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 8.1. Until the Administrative Agent shall give to Wells Fargo
a Collateral Custodian Termination Notice, Wells Fargo is hereby designated as,
and hereby agrees to perform the duties and obligations of, Collateral Custodian
pursuant to the terms hereof.
     (b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt
of a Collateral Custodian Termination Notice from the Administrative Agent of
the designation of a successor Collateral Custodian pursuant to the provisions
of Section 8.5, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.
     Section 8.2 Duties of Collateral Custodian.
     (a) Appointment. The Seller and the Administrative Agent each hereby
appoints Wells Fargo to act as Collateral Custodian, for the benefit of the
Administrative Agent, as agent for the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligation
with respect thereto set forth herein.
     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 8.5, the Collateral Custodian shall perform on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:
     (i) The Collateral Custodian shall take and retain custody of the Required
Asset Documents delivered by the Seller pursuant to Section 3.2 in accordance
with the terms and conditions of this Agreement, all for the benefit of the
Secured Parties and subject to the Lien thereon in favor of the Administrative
Agent as agent for the Secured Parties. Within five Business Days of its receipt
of any Required Asset Documents, the Collateral Custodian shall review the
related Collateral and Required Asset Documents to confirm that (A) such
Collateral has been properly executed and has no missing or mutilated pages,
(B) any UCC and other filings (as set forth on the Asset Checklists) have been
made, (C) an Insurance Policy exists with respect to any real or personal
property constituting the Related Property, and (D) confirming the related
Outstanding Asset Balance, Asset number and Obligor name with respect to such
Asset is referenced on the related Asset List and is not a duplicate Asset
(collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Asset Documents hereunder to the Collateral Custodian, the Servicer shall
provide to the Collateral Custodian an electronic file (in EXCEL or a comparable
format) that contains the related Asset List or that otherwise contains the
Asset identification number and the name of the Obligor with respect to each
related Asset. If, at the conclusion of such review, the Collateral Custodian
shall determine that

113



--------------------------------------------------------------------------------



 



(i) the Outstanding Asset Balances of the Collateral it has received Required
Asset Documents with respect to is less than as set forth on the electronic
file, the Collateral Custodian shall immediately notify the Administrative Agent
of such discrepancy, and (ii) any Review Criteria is not satisfied, the
Collateral Custodian shall within one Business Day notify the Servicer of such
determination and provide the Servicer with a list of the non-complying Assets
and the applicable Review Criteria that they fail to satisfy. The Servicer shall
have five Business Days to correct any non-compliance with a Review Criteria. If
after the conclusion of such time period the Servicer has still not cured any
non-compliance by an Asset with a Review Criteria, the Collateral Custodian
shall promptly notify the Seller and the Administrative Agent of such
determination by providing a written report to such persons identifying, with
particularity, each Asset and each of the applicable Review Criteria that such
Asset fails to satisfy. In addition, if requested in writing by the Servicer and
approved by the Administrative Agent within ten Business Days of the Collateral
Custodian’s delivery of such report, the Collateral Custodian shall return any
Asset which fails to satisfy a Review Criteria to the Seller. Other than the
foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Asset Documents.
     (ii) In taking and retaining custody of the Required Asset Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the
Administrative Agent and the Secured Parties; provided that the Collateral
Custodian makes no representations as to the existence, perfection or priority
of any Lien on the Required Asset Documents or the instruments therein; and
provided further that, the Collateral Custodian’s duties as agent shall be
limited to those expressly contemplated herein.
     (iii) All Required Asset Document shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on Schedule III attached hereto, or
at such other office as shall be specified to the Administrative Agent by the
Collateral Custodian in a written notice delivered at least forty-five (45) days
prior to such change. All Required Asset Documents shall be placed together with
an appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. All Required Asset Documents shall be clearly segregated
from any other documents or instruments maintained by the Collateral Custodian.
     (iv) The Collateral Custodian shall make payments pursuant to the terms of
the Monthly Report in accordance with Section 2.9 and Section 2.10 (the “Payment
Duties”).
     (v) On each Reporting Date, the Collateral Custodian shall provide a
written report to the Administrative Agent and the Servicer (in a form
acceptable to the Administrative Agent) identifying each Asset for which it
holds Required Asset Documents, the non-complying Assets and the applicable
Review Criteria that any non-complying Asset fails to satisfy.
     (vi) In performing its duties, the Collateral Custodian shall use the same
degree of care and attention as it employs with respect to similar Collateral
that it holds as Collateral Custodian.

114



--------------------------------------------------------------------------------



 



     Section 8.3 Merger or Consolidation.
     Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.
     Section 8.4 Collateral Custodian Compensation.
     As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a Collateral Custodian Fee (the
“Collateral Custodian Fee”) from the Servicer. To the extent that such
Collateral Custodian Fee is not paid by the Servicer, the Collateral Custodian
shall be entitled to receive the unpaid balance of its Collateral Custodian Fee
to the extent of funds available therefor pursuant to the provision of Section
2.9(a)(iv) or Section 2.10(a)(iv), as applicable. The Collateral Custodian’s
entitlement to receive the Collateral Custodian Fee shall cease on the earlier
to occur of: (i) its removal as Collateral Custodian pursuant to Section 8.5 or
(ii) the termination of this Agreement.
     Section 8.5 Collateral Custodian Removal.
     The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed, has agreed to act as Collateral Custodian hereunder, and has
received all Required Asset Documents held by the previous Collateral Custodian.
     Section 8.6 Limitation on Liability.
     (1) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.
     (2) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.
     (3) The Collateral Custodian shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or

115



--------------------------------------------------------------------------------



 



law, or for anything that it may do or refrain from doing in connection herewith
except in the case of its willful misconduct or grossly negligent performance or
omission of its duties and in the case of the negligent performance of its
Payment Duties and in the case of its negligent performance of its duties in
taking and retaining custody of the Required Asset Documents.
     (4) The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.
     (5) The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.
     (6) The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.
     (7) It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.
     Section 8.7 The Collateral Custodian Not to Resign.
     The Collateral Custodian shall not resign from the obligations and duties
hereby imposed on it except upon the Collateral Custodian’s determination that
(i) the performance of its duties hereunder is or becomes impermissible under
Applicable Law and (ii) there is no reasonable action that the Collateral
Custodian could take to make the performance of its duties hereunder permissible
under Applicable Law. Any such determination permitting the resignation of the
Collateral Custodian shall be evidenced as to clause (i) above by an Opinion of
Counsel to such effect delivered to the Administrative Agent and each Purchaser
Agent. No such resignation shall become effective until a successor Collateral
Custodian shall have assumed the responsibilities and obligations of the
Collateral Custodian hereunder.
     Section 8.8 Release of Documents.
     (a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing any of the Collateral, the Collateral Custodian is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Servicer of a request for
release of documents and receipt in the form annexed hereto as Exhibit H to
release to the Servicer the related Required Asset Documents or the documents
set forth in such request and receipt to the Servicer. All documents so released
to the Servicer shall be held by the Servicer in trust for the benefit of the
Administrative Agent in accordance with the

116



--------------------------------------------------------------------------------



 



terms of this Agreement. The Servicer shall return to the Collateral Custodian
the Required Asset Documents or other such documents (i) immediately upon the
request of the Administrative Agent, or (ii) when the Servicer’s need therefor
in connection with such foreclosure or servicing no longer exists, unless the
Asset shall be liquidated, in which case, upon receipt of an additional request
for release of documents and receipt certifying such liquidation from the
Servicer to the Collateral Custodian in the form annexed hereto as Exhibit H,
the Servicer’s request and receipt submitted pursuant to the first sentence of
this subsection shall be released by the Collateral Custodian to the Servicer.
     (b) Limitation on Release. The foregoing provision respecting release to
the Servicer of the Required Asset Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that at any time the Collateral Custodian shall not have released to the
Servicer active Required Asset Documents (including those requested) pertaining
to more than fifteen (15) Assets at the time being serviced by the Servicer
under this Agreement. Any additional Required Asset Documents or documents
requested to be released by the Servicer may be released only upon written
authorization of the Administrative Agent. The limitations of this paragraph
shall not apply to the release of Required Asset Documents to the Servicer
pursuant to the immediately succeeding subsection.
     (c) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit H(which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Asset Documents
to the Servicer.
     Section 8.9 Return of Required Asset Documents.
     The Seller may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Asset Document (a) delivered to the Collateral
Custodian in error, (b) for which a Substitute Asset has been substituted in
accordance with Section 2.18, (c) as to which the lien on the Related Property
has been so released pursuant to Section 9.2, (d) that has been repaid by the
Seller pursuant to Section 4.6 or (e) that is required to be redelivered to the
Seller in connection with the termination of this Agreement, in each case by
submitting to the Collateral Custodian and the Administrative Agent a written
request in the form of Exhibit H hereto (signed by both the Seller and the
Administrative Agent) specifying the Collateral to be so returned and reciting
that the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release). The Collateral
Custodian shall upon its receipt of each such request for return executed by the
Seller and the Administrative Agent promptly, but in any event within five
Business Days, return the Required Asset Documents so requested to the Seller.

117



--------------------------------------------------------------------------------



 



    Section 8.10 Access to Certain Documentation and Information Regarding the
Collateral; Audits.

     The Collateral Custodian shall provide to the Administrative Agent and each
Purchaser Agent access to the Required Asset Documents and all other
documentation regarding the Collateral including in such cases where the
Administrative Agent and each Purchaser Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and Collateral Custodian’s normal security and confidentiality procedures. Prior
to the Closing Date and periodically thereafter at the discretion of the
Administrative Agent and each Purchaser Agent, the Administrative Agent and each
Purchaser Agent may review the Servicer’s collection and administration of the
Collateral in order to assess compliance by the Servicer with the Credit and
Collection Policy, as well as with this Agreement and may conduct an audit of
the Collateral, Required Asset Documents in conjunction with such a review. Such
review shall be reasonable in scope and shall be completed in a reasonable
period of time. Without limiting the foregoing provisions of this Section 8.10,
from time to time on request of the Administrative Agent, the Collateral
Custodian shall permit certified public accountants or other auditors acceptable
to the Administrative Agent to conduct, at the Servicer’s expense, a review of
the Required Asset Documents and all other documentation regarding the
Collateral.
ARTICLE IX
SECURITY INTEREST
     Section 9.1 Grant of Security Interest.
     The parties to this Agreement intend that the conveyance of the Collateral
by the Seller to the applicable Purchasers be treated as sales for all purposes
(other than for the purposes described in Section 13.19). If, despite such
intention, a determination is made that such transactions not be treated as
sales, then the parties hereto intend that this Agreement constitute a security
agreement and the transactions effected hereby constitute secured loans by the
applicable Purchasers to the Seller under Applicable Law. For such purpose, the
Seller hereby transfers, conveys, assigns and grants as of the Closing Date to
the Administrative Agent, as agent for the Secured Parties, a lien and
continuing security interest in all of the Seller’s right, title and interest
in, to and under (but none of the obligations under) all Collateral (including
any Hedging Agreements), whether now existing or hereafter arising or acquired
by the Seller, and wherever the same may be located, to secure the prompt,
complete and indefeasible payment and performance in full when due, whether by
lapse of time, acceleration or otherwise, of the Aggregate Unpaids of the Seller
arising in connection with this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, including, without limitation, all Aggregate Unpaids.
The assignment under this Section 9.1 does not constitute and is not intended to
result in a creation or an assumption by the Administrative Agent, the Purchaser
Agents, any Hedge Counterparty, the Liquidity Banks or any of the Secured
Parties of any obligation of the Seller or any other Person in connection with
any or all of the Collateral or under any agreement or instrument relating

118



--------------------------------------------------------------------------------



 



thereto. Anything herein to the contrary notwithstanding, (a) the Seller shall
remain liable under the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Administrative Agent,
as agent for the Secured Parties, of any of its rights in the Collateral shall
not release the Seller from any of its duties or obligations under the
Collateral, and (c) none of the Administrative Agent, the Purchaser Agents, any
Hedge Counterparty, the Liquidity Banks or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent, the Purchaser Agents, any Hedge Counterparty,
the Liquidity Banks or any Secured Party be obligated to perform any of the
obligations or duties of the Seller thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
     Section 9.2 Release of Lien on Collateral.
     At the same time as (i) any Collateral expires by its terms and all amounts
in respect thereof have been paid in full by the related Obligor and deposited
in the Collection Account, (ii) any Asset becomes a Prepaid Asset and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account, (iii) such Asset is replaced in accordance
with Section 2.18, or (iv) this agreement terminates in accordance with Section
13.6, the Administrative Agent as agent for the Secured Parties will, to the
extent requested by the Servicer, release its interest in such Collateral. In
connection with any sale of such Related Property, the Administrative Agent as
agent for the Secured Parties will after the deposit by the Servicer of the
Proceeds of such sale into the Collection Account, at the sole expense of the
Servicer, execute and deliver to the Servicer any assignments, bills of sale,
termination statements and any other releases and instruments as the Servicer
may reasonably request in order to effect the release and transfer of such
Related Property; provided that the Administrative Agent as agent for the
Secured Parties will make no representation or warranty, express or implied,
with respect to any such Related Property in connection with such sale or
transfer and assignment. Nothing in this section shall diminish the Servicer’s
obligations pursuant to Section 6.6 with respect to the Proceeds of any such
sale.
     Section 9.3 Further Assurances.
     The provisions of Section 13.12 shall apply to the security interest
granted under Section 9.1 as well as to the Advances and Swingline Advances
hereunder.
     Section 9.4 Remedies.
     Upon the occurrence of a Termination Event, the Administrative Agent and
Secured Parties shall have, with respect to the Collateral granted pursuant to
Section 9.1, and in addition to all other rights and remedies available to the
Administrative Agent and Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC.
     Section 9.5 Waiver of Certain Laws.
     Each of the Seller and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take

119



--------------------------------------------------------------------------------



 



advantage of any appraisement, valuation, stay, extension or redemption law now
or hereafter in force in any locality where any Collateral may be situated in
order to prevent, hinder or delay the enforcement or foreclosure of this
Agreement, or the absolute sale of any of the Collateral or any part thereof, or
the final and absolute putting into possession thereof, immediately after such
sale, of the purchasers thereof, and each of the Seller and the Servicer, for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may be lawful so to do, the benefit of all such laws,
and any and all right to have any of the properties or assets constituting the
Collateral marshaled upon any such sale, and agrees that the Administrative
Agent or any court having jurisdiction to foreclose the security interests
granted in this Agreement may sell the Collateral as an entirety or in such
parcels as the Administrative Agent or such court may determine.
     Section 9.6 Power of Attorney.
     Each of the Seller and the Servicer hereby irrevocably appoints the
Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral in connection with any such sale or
other disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Seller and the Servicer
hereby ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document or Hedging Agreement. Nevertheless, if so requested by the
Administrative Agent or a Purchaser Agent, the Seller shall ratify and confirm
any such sale or other disposition by executing and delivering to the
Administrative Agent or such purchaser all proper bills of sale, assignments,
releases and other instruments as may be designated in any such request.
ARTICLE X
TERMINATION EVENTS
     Section 10.1 Termination Events.
     The following events shall be Termination Events (“Termination Events”)
hereunder:
     (a) as of any Determination Date, the Average Portfolio Delinquency Ratio
exceeds 5.0%; or
     (b) as of any Determination Date, the Average Pool Charged-Off Ratio
exceeds 2.0%; or
     (c) as of any Determination Date, the Average Portfolio Charged-Off Ratio
exceeds 2.5%; or

120



--------------------------------------------------------------------------------



 



     (d) the Advances Outstanding on any day exceeds the lesser of the Facility
Amount and Maximum Availability and the same continues unremedied for two
Business Days; provided that during the period of time that such event remains
unremedied, no additional Advances or Swingline Advances will be made under this
Agreement and any payments required to be made by the Servicer on a Payment Date
shall be made under Section 2.10; or
     (e) a Servicer Default occurs and is continuing; or
     (f) the Facility Termination Date shall have occurred; or
     (g) failure on the part of the Seller or Originator to make any payment or
deposit (including without limitation with respect to Collections) required by
the terms of any Transaction Document on the day such payment or deposit is
required to be made and the same continues unremedied for two Business Days; or
     (h) the occurrence of an Insolvency Event relating to the Originator, the
Seller, the Servicer or any Affiliate of the Originator which is a party to a
Permitted Securitization Transaction; or
     (i) the Seller shall become required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act; or
     (j) a regulatory, tax or accounting body has ordered that the activities of
the Seller or any Affiliate of the Seller contemplated hereby be terminated or,
as a result of any other event or circumstance, the activities of the Seller
contemplated hereby may reasonably be expected to cause the Seller or any of its
respective Affiliates to suffer materially adverse regulatory, accounting or tax
consequences; or
     (k) there shall exist any event or occurrence that has caused a Material
Adverse Effect; or
     (l) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Seller or the
Originator and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Seller or the
Originator and such lien shall not have been released within five Business Days;
or
     (m) any Change-in-Control shall occur; or
     (n) (i) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Seller, the Originator, or the Servicer,

121



--------------------------------------------------------------------------------



 



     (ii) the Seller, the Originator, the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or
     (iii) any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a perfected first priority
security interest; or
     (o) on any date of determination, the aggregate Hedge Notional Amount in
effect for that day under all Hedge Transactions is less than the product of the
Hedge Percentage on such day and the Hedge Amount on that day, and the same
continues unremedied for a period of two Business Days; or
     (p) any failure on the part of the Seller or the Originator duly to observe
or perform in any material respect any other covenants or agreements of the
Seller or the Originator set forth in this Agreement or the other Transaction
Documents to which the Seller or the Originator is a party and the same
continues unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Seller or the Originator by the
Administrative Agent and (ii) the date on which the Seller or the Originator
becomes aware thereof; or
     (q) any representation, warranty or certification made by the Seller or the
Originator in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made, which
has a Material Adverse Effect on the Secured Parties and which continues to be
unremedied for a period of thirty (30) days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Seller or the Originator by the
Administrative Agent and (ii) the date on which the Seller or the Originator
becomes aware thereof; or
     (r) any failure by the Seller to give instructions or notice to the
Administrative Agent as required by this Agreement, or to deliver any required
Monthly Report or other Required Reports hereunder on or before the date
occurring two Business Days after the date such instruction, notice or report is
required to be made or given, as the case may be, under the terms of this
Agreement; or
     (s) the failure of the Seller, the Servicer or the Originator to make any
payment due with respect to recourse debt or other obligations, in the case of
the Servicer or the Originator, in excess of $7,500,000, or the occurrence of
any event or condition that would permit acceleration of such recourse debt or
other obligations whether or not such event or condition has been waived; or
     (t) (1) the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess of $7,500,000, individually or in the aggregate, against the Originator,
or $2,000,000 against the Seller, individually or in the aggregate, and the
Originator shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or

122



--------------------------------------------------------------------------------



 



(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
Originator or the Seller shall have made payments of amounts in excess of
$5,000,000 by the Originator, or $2,000,000 by the Seller, in the settlement of
any litigation, claim or dispute (excluding payments made from insurance
proceeds); or
     (u) as of any Determination Date, the Pool Yield does not equal or exceed
the Minimum Pool Yield and the same continues unremedied by the following
Determination Date; or
     (v) [Reserved]; or
     (w) as of any Quarterly Determination Date, the Originator’s ratio of
Consolidated Funded Indebtedness to Consolidated Tangible Net Worth is more than
5 to 1; provided that such ratio shall exclude investments (and related debt
financing) in residential mortgage assets acquired for real estate investment
trust compliance purposes.
     Section 10.2 Remedies.
     (a) Upon the occurrence of a Termination Event (other than a Termination
Event described in Section 10.1(i)), the Administrative Agent shall, at the
request of, or may, with the consent of, any of the Purchasers, by notice to the
Seller, declare the Termination Date to have occurred and the Amortization
Period to have commenced.
     (b) Upon the occurrence of a Termination Event described in
Section 10.1(i), the Termination Date shall occur immediately and the
Amortization Period shall commence automatically.
     (c) Upon the occurrence of any Termination Event described in Section 10.1,
no Advances or Swingline Advances will thereafter be made, and the
Administrative Agent and the Secured Parties shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided under the UCC of each applicable jurisdiction and other
Applicable Laws, which rights shall be cumulative, and also may require the
Seller and Servicer to, and the Seller and Servicer hereby agree that they will
at the Servicer’s expense and upon request of the Administrative Agent
forthwith, (i) assemble all or any part of the Collateral as directed by the
Administrative Agent and make the same available to the Administrative Agent at
a place to be designated by the Administrative Agent and (ii) without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at a public or private sale, at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable. The
Seller agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to the Seller of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. All cash Proceeds
received by the

123



--------------------------------------------------------------------------------



 



Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral (after payment of any
amounts incurred in connection with such sale) shall be deposited into the
Collection Account and to be applied against all or any part of the Aggregate
Unpaids pursuant to Section 2.10 or otherwise in such order as the
Administrative Agent shall elect in its discretion.
ARTICLE XI
INDEMNIFICATION
     Section 11.1 Indemnities by the Seller.
     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian, the Secured Parties, the Affected Parties and each of their
respective assigns and officers, directors, employees and agents thereof
(collectively, the “Indemnified Parties”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party and other non-monetary damages of any such
Indemnified Party or any of them arising out of or as a result of this Agreement
or the ownership of an interest in the Collateral or in respect of any Asset
included in the Collateral, excluding, however, (a) Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Indemnified Party or (b) Indemnified Amounts that have the effect of recourse
for non-payment of the Assets included in the Collateral due to credit problems
of the Obligors (except as otherwise specifically provided in this Agreement).
If the Seller has made any indemnity payment pursuant to this Section 11.1 and
such payment fully indemnified the recipient thereof and the recipient
thereafter collects any payments from others in respect of such Indemnified
Amounts then, the recipient shall repay to the Seller an amount equal to the
amount it has collected from others in respect of such indemnified amounts.
Without limiting the foregoing, the Seller shall indemnify each Indemnified
Party for Indemnified Amounts relating to or resulting from:
     (i) any representation or warranty made or deemed made by the Seller, the
Servicer (if the Originator or one of its Affiliates is the Servicer) or any of
their respective officers under or in connection with this Agreement or any
other Transaction Document, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;
     (ii) the failure by the Seller or the Servicer (if the Originator or one of
its Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law, with respect to any Collateral or the
nonconformity of any Collateral with any such Applicable Law;
     (iii) the failure to vest and maintain vested in the Administrative Agent,
as agent for the Secured Parties, an undivided ownership interest in the
Collateral, together

124



--------------------------------------------------------------------------------



 



     with all Collections, free and clear of any Lien (other than Permitted
Liens) whether existing at the time of any Advance or Swingline Advance or at
any time thereafter;
     (iv) the failure to maintain, as of the close of business on each Business
Day prior to the Termination Date, an amount of Advances Outstanding that is
less than or equal to the lesser of (x) the Facility Amount and (y) the Maximum
Availability on such Business Day;
     (v) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Collateral, whether at the time of any Advance or Swingline Advance or at any
subsequent time;
     (vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Collateral or the furnishing or
failure to furnish such merchandise or services;
     (vii) any failure of the Seller or the Servicer (if the Originator or one
of its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Originator, the Seller or
any Affiliate thereof to perform its respective duties under any Collateral;
     (viii) the failure of any Lock-Box Bank to remit any amounts held in a
Lock-Box Account pursuant to the instructions of the Servicer or the
Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of any applicable Lock-Box
Agreement) whether by reason of the exercise of set-off rights or otherwise;
     (ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Seller or the Originator to qualify to do business or file
any notice or business activity report or any similar report;
     (x) any action taken by the Seller or the Originator (in its capacity as
Servicer) in the enforcement or collection of any Collateral;
     (xi) any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with the Related Property or services that are the subject of
any Collateral;
     (xii) any claim, suit or action of any kind arising out of or in connection
with Environmental Laws including any vicarious liability;

125



--------------------------------------------------------------------------------



 



     (xiii) the failure by Seller to pay when due any Taxes for which the Seller
is liable, including without limitation, sales, excise or personal property
taxes payable in connection with the Collateral;
     (xiv) any repayment by the Administrative Agent, the Purchaser Agents or a
Secured Party of any amount previously distributed in reduction of Advances
Outstanding or payment of Interest or any other amount due hereunder or under
any Hedging Agreement, in each case which amount the Administrative Agent, the
Purchaser Agents or a Secured Party believes in good faith is required to be
repaid;
     (xv) the commingling of Collections on the Collateral at any time with
other funds;
     (xvi) any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Advances or Swingline Advances or the security
interest in the Collateral;
     (xvii) any failure by the Seller to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Seller of
any item of Collateral or any attempt by any Person to void or otherwise avoid
any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code;
     (xviii) the use of the proceeds of any Advance or Swingline Advance in a
manner other than as provided in this Agreement and the Sale Agreement;
     (xix) the failure of the Seller, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Administrative Agent
or the Purchaser Agents, Collections on the Collateral remitted to the Seller,
the Originator, the Servicer or any such agent or representative; or
     (xx) the failure by the Seller to comply with any of the covenants relating
to any Hedging Agreement in accordance with the Transaction Documents.
     (b) Any amounts subject to the indemnification provisions of this
Section 11.1 shall be paid by the Seller to the Indemnified Party within five
Business Days following such Person’s demand therefor.
     (c) If for any reason the indemnification provided above in this
Section 11.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller or the Servicer, as the case may
be, shall contribute to the amount paid or payable by such Indemnified Party as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Seller or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

126



--------------------------------------------------------------------------------



 



     (d) The obligations of the Seller under this Section 11.1 shall survive the
resignation or removal of the Administrative Agent, the Purchaser Agents, the
Servicer, the Backup Servicer or the Collateral Custodian and the termination of
this Agreement.
     Section 11.2 Indemnities by the Servicer.
     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts awarded against or incurred by any such Indemnified Party by reason of
any acts, omissions or alleged acts or omissions of the Servicer, including, but
not limited to (i) any representation or warranty made by the Servicer under or
in connection with any Transaction Document, any Monthly Report, Servicer’s
Certificate or any other information or report delivered by or on behalf of the
Servicer pursuant hereto, which shall have been false, incorrect or misleading
in any material respect when made or deemed made, (ii) the failure by the
Servicer to comply with any Applicable Law, (iii) the failure of the Servicer to
comply with its duties or obligations in accordance with the Agreement, (iv) the
failure by the Servicer to comply with any of the covenants relating to any
Hedging Agreement in accordance with the Transaction Documents, or (v) any
litigation, proceedings or investigation against the Servicer. The provisions of
this indemnity shall run directly to and be enforceable by an injured party
subject to the limitations hereof.
     (b) Any amounts subject to the indemnification provisions of this
Section 11.2 shall be paid by the Servicer to the Indemnified Party within five
Business Days following such Person’s demand therefor.
     (c) The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Assets.
     (d) The obligations of the Servicer under this Section 11.2 shall survive
the resignation or removal of the Administrative Agent, the Purchaser Agents,
the Backup Servicer or the Collateral Custodian and the termination of this
Agreement.
     (e) Any indemnification pursuant to this Section 11.2 shall not be payable
from the Collateral.
     Section 11.3 After-Tax Basis.
     Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.

127



--------------------------------------------------------------------------------



 



ARTICLE XII
THE ADMINISTRATIVE AGENT
AND PURCHASER AGENTS
     Section 12.1 The Administrative Agent.
     (a) Each Purchaser Agent and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent and bailee for purposes of
perfection pursuant to the applicable UCC or other Applicable Law and hereby
further authorizes the Administrative Agent to appoint additional agents and
bailees to act on its behalf and for the benefit of each of the Purchaser Agents
and each Secured Party. Each of the Purchaser Agents and each Secured Party
further authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality, of the foregoing,
each Secured Party hereby appoints the Administrative Agent as its agent to
execute and deliver all further instruments and documents, and take all further
action that the Administrative Agent may deem necessary or appropriate or that a
Secured Party may reasonably request in order to perfect, protect or more fully
evidence the security interests granted by the Seller hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Administrative Agent as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the
Collateral now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.
The Purchaser Agents and the Purchasers may direct the Administrative Agent to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Administrative Agent
hereunder, the Administrative Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Purchaser Agents and the Purchasers; provided that that the
Administrative Agent shall not be required to take any action hereunder if the
taking of such action, in the reasonable determination of the Administrative
Agent, shall be in violation of any Applicable Law or contrary to any provision
of this Agreement or shall expose the Administrative Agent to liability
hereunder or otherwise. In the event the Administrative Agent requests the
consent of a Purchaser Agent or a Purchaser pursuant to the foregoing provisions
and the Administrative Agent does not receive a consent (either positive or
negative) from such Person within ten Business Days of such Person’s receipt of
such request, then such Purchaser Agent or Purchaser shall be deemed to have
declined to consent to the relevant amendments.
     (b) The Administrative Agent shall exercise such rights and powers vested
in it by this Agreement and the other Transaction Documents, and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.
     (c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be

128



--------------------------------------------------------------------------------



 



taken by it or them as Administrative Agent under or in connection with this
Agreement or any of the other Transaction Documents, except for its or their own
gross negligence or willful misconduct. Without limiting the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
the Seller or the Originator), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation and shall not
be responsible for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of the Seller, the Originator, or the Servicer or to inspect the property
(including the books and records) of the Seller, the Originator, or the
Servicer; (iv) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any of the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall incur no liability under or
in respect of this Agreement or any of the other Transaction Documents by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telex) believed by it to be genuine and
signed or sent by the proper party or parties.
     (d) Credit Decision with Respect to the Administrative Agent. Each
Purchaser Agent and Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Purchaser Agent and Secured Party also acknowledges that it will, independently
and without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.
     (e) Indemnification of the Administrative Agent. Each Purchaser Agent and
Purchaser agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Seller or the Servicer), ratably in accordance with its Pro
Rata Share from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder; provided that
none of the Purchaser Agents or Purchasers shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Purchaser Agent and Purchaser agrees to reimburse the
Administrative Agent, ratably in accordance with its Pro Rata Share promptly
upon demand for any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or

129



--------------------------------------------------------------------------------



 



otherwise in respect of the Purchaser Agents, or the Purchasers hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Seller or the Servicer.
     (f) Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Purchaser Agent, the Swingline Purchaser and the Seller
and may be removed at any time with cause by the Purchaser Agents and the
Swingline Purchaser acting jointly. Upon any such resignation or removal, the
Purchaser Agents acting jointly shall appoint a successor Administrative Agent.
Each of the Purchaser Agents agrees that it shall not unreasonably withhold or
delay its approval of the appointment of a successor Administrative Agent. If no
such successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation or the removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent which
successor Administrative Agent shall be either (i) a commercial bank organized
under the laws of the United States or of any state thereof and have a combined
capital and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
     (g) Payments by the Administrative Agent. Unless specifically allocated to
a specific Purchaser Agent or the Swingline Purchaser pursuant to the terms of
this Agreement, all amounts received by the Administrative Agent on behalf of
the Purchaser Agents and the Swingline Purchaser shall be paid by the
Administrative Agent to the Purchaser Agents and the Swingline Purchaser in
accordance with their respective Pro Rata Shares in the applicable Advances
Outstanding, or if there are no Advances Outstanding then to the Purchaser
Agents in accordance with the most recent applicable Commitment, on the Business
Day received by the Administrative Agent, unless such amounts are received after
12:00 noon on such Business Day, in which case the Administrative Agent shall
use its reasonable efforts to pay such amounts to each Purchaser Agent on such
Business Day, but, in any event, shall pay such amounts to such Purchaser Agent
not later than the following Business Day.
     Section 12.2 VFCC Agent.
     (a) Authorization and Action. VFCC hereby designates and appoints WCM as
the VFCC Agent hereunder, and authorizes the VFCC Agent to take such actions as
agent on its behalf and to exercise such powers as are delegated to the VFCC
Agent by the terms of this Agreement together with such powers as are reasonably
incidental thereto. The VFCC Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with VFCC, and no implied covenants, functions, responsibilities,
duties,

130



--------------------------------------------------------------------------------



 



obligations or liabilities on the part of the VFCC Agent shall be read into this
Agreement or otherwise exist for the VFCC Agent. In performing its functions and
duties hereunder, the VFCC Agent shall act solely as agent for VFCC and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or any of its successors or assigns. The
VFCC Agent shall not be required to take any action that exposes the VFCC Agent
to personal liability or that is contrary to this Agreement or Applicable Law.
The appointment and authority of the VFCC Agent hereunder shall terminate at the
indefeasible payment in full of the Aggregate Unpaids.
     (b) Delegation of Duties. The VFCC Agent may execute any of its duties
under this Agreement by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The VFCC Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.
     (c) Exculpatory Provisions. Neither the VFCC Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct or, in the case of the VFCC Agent, the breach of its
obligations expressly set forth in this Agreement), or (ii) responsible in any
manner to VFCC for any recitals, statements, representations or warranties made
by the Seller contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, for any failure of the Seller to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III. The VFCC Agent shall not be under any obligation to
VFCC to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, this Agreement, or
to inspect the properties, books or records of the Seller. The VFCC Agent shall
not be deemed to have knowledge of any Unmatured Termination Event, Termination
Event or Servicer Default unless the VFCC Agent has received notice from the
Seller or a Secured Party.
     (d) Reliance. The VFCC Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Seller), independent accountants
and other experts selected by the VFCC Agent. The VFCC Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of VFCC, as it deems appropriate, or it
shall first be indemnified to its satisfaction by VFCC; provided that unless and
until the VFCC Agent shall have received such advice, the VFCC Agent may take or
refrain from taking any action as the VFCC Agent shall deem advisable and in the
best interests of VFCC. The VFCC Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of VFCC, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon VFCC.

131



--------------------------------------------------------------------------------



 



     (e) Non-Reliance on the VFCC Agent and Other Purchasers. VFCC expressly
acknowledges that neither the VFCC Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the VFCC Agent hereafter taken,
including, without limitation, any review of the affairs of the Seller, shall be
deemed to constitute any representation or warranty by the VFCC Agent. VFCC
represents and warrants to the VFCC Agent that it has and will, independently
and without reliance upon the VFCC Agent, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller and made its own decision to
enter into this Agreement or any Hedging Agreement, as the case may be.
     (f) The VFCC Agent in its Individual Capacity. The VFCC Agent and any of
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Seller or any Affiliate of the Seller as though
the VFCC Agent were not the VFCC Agent hereunder. With respect to the Advances
made pursuant to this Agreement, the VFCC Agent and each of its Affiliates shall
have the same rights and powers under this Agreement as the Purchasers and may
exercise the same as though it were not the VFCC Agent and the terms “Purchaser”
and “Purchasers” shall include the VFCC Agent in its individual capacity.
     (g) Successor VFCC Agent. The VFCC Agent may, upon five days’ notice to the
Seller and VFCC, and the VFCC Agent will, upon the direction of VFCC, resign as
VFCC Agent. If the VFCC Agent shall resign, then VFCC, during such five day
period, shall appoint a successor agent. If for any reason no successor VFCC
Agent is appointed by VFCC during such five day period, then effective upon the
expiration of such five day period, the Seller shall make all payments it
otherwise would have made to the VFCC Agent in respect of the Aggregate Unpaids
or under any fee letter delivered in connection herewith directly to VFCC and
for all purposes shall deal directly with VFCC. After any retiring VFCC Agent’s
resignation hereunder as VFCC Agent, the provisions of Articles XI and XII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the VFCC Agent under this Agreement. Notwithstanding the resignation or
removal of the VFCC Agent, Wachovia, as Hedge Counterparty, shall continue to be
a Secured Party hereunder.
     Section 12.3 Additional Agent.
     (a) Authorization and Action. Each Additional Purchaser hereby designates
and appoints the relevant Additional Agent designated in the related Additional
Purchaser Agreement to act as its agent hereunder and under each other
Transaction Document, and authorizes such Additional Agent to take such actions
as agent on its behalf and to exercise such powers as are delegated to the
Additional Agent by the terms of this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto. No
Additional Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with such related Additional Purchaser, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Additional Agent shall be read into this Agreement or any other
Transaction Document or otherwise exist for such Additional Agent. In performing
its functions and duties hereunder and under the other Transaction Documents,
each Additional Agent shall act solely as agent for the related Additional
Purchaser and does not assume nor shall be deemed to have assumed any

132



--------------------------------------------------------------------------------



 



obligation or relationship of trust or agency with or for the Seller or the
Servicer or any of the Seller’s or the Servicer’s successors or assigns. No
Additional Agent shall be required to take any action that exposes the
Additional Agent to personal liability or that is contrary to this Agreement,
any other Transaction Document or Applicable Law. The appointment and authority
of each Additional Agent hereunder shall terminate upon the indefeasible payment
in full of all Aggregate Unpaids. Each Additional Agent hereby authorizes the
Administrative Agent to execute each of the UCC financing statements on behalf
of such Additional Agent (the terms of which shall be binding on such Additional
Agent).
     (b) Delegation of Duties. Any of the Additional Agents may execute any of
its duties under this Agreement and each other Transaction Document by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Additional Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
     (c) Exculpatory Provisions. Neither any Additional Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any Additional Purchaser for any recitals, statements, representations
or warranties made by the Seller or the Servicer contained in Article IV, any
other Transaction Document or any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or any other Transaction Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any other Transaction Document or any other document furnished in
connection herewith or therewith, or for any failure of the Seller or the
Servicer to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. No Additional Agent shall be under any obligation to any
Additional Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller or the Servicer. No Additional Agent
shall be deemed to have knowledge of any Termination Event or Unmatured
Termination Event unless such Additional Agent has received notice from the
Seller or the related Additional Purchaser.
     (d) Reliance by Additional Agent. Each Additional Agent shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Seller), independent accountants and other experts selected by such Additional
Agent. Each Additional Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other Transaction
Document unless it shall first receive such advice or concurrence of the related
Additional Purchaser as it deems appropriate and it shall first be indemnified
to its satisfaction by such Additional Purchaser; provided that unless and until
such Additional Agent shall have received such advice, the Additional Agent may
take or refrain from taking any action, as the Additional Agent shall deem
advisable and in the best interests of the Related Additional Purchaser. Each
Additional Agent

133



--------------------------------------------------------------------------------



 



shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of the related Additional Purchaser, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon such Additional Purchaser.
     (e) Non-Reliance on Additional Agent. Each Additional Purchaser expressly
acknowledges that neither any Additional Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by such Additional Agent
hereafter taken, including, without limitation, any review of the affairs of the
Seller or the Servicer, shall be deemed to constitute any representation or
warranty by such Additional Agent. Each Additional Purchaser represents and
warrants to the related Additional Agent that it has and will, independently and
without reliance upon such Additional Agent, such Additional Purchaser and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.
     (f) Additional Agent in its Individual Capacity. Each Additional Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Seller or any Affiliate of the Seller as though
such Additional Agent were not an Additional Agent hereunder. With respect to
Advances pursuant to this Agreement, each Additional Agent shall have the same
rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not an Additional Agent,
and the terms “Purchaser,” and “Purchasers,” shall include the Additional Agent
in its individual capacity.
     (g) Successor Additional Agent. Each Additional Agent may, upon five days’
notice to the Seller, and the related Additional Purchaser, and such Additional
Agent will, upon the
     direction of such Additional Purchaser (other than such Additional Agent,
in its individual capacity) resign as Additional Agent. If any Additional Agent
shall resign, then the related Additional Purchaser during such five day period
shall appoint a successor agent. If for any reason no successor Additional Agent
is appointed by the related Additional Purchaser during such five day period,
then effective upon the termination of such five day period, and the Seller
shall make all payments in respect of the Aggregate Unpaids directly to such
Additional Purchaser, and for all purposes shall deal directly with such
Additional Purchaser. After any retiring Additional Agent’s resignation
hereunder as an Additional Agent, the provisions of Articles XI and XII shall
inure to its benefit with respect to any actions taken or omitted to be taken by
it while it was an Additional Agent under this Agreement.
ARTICLE XIII
MISCELLANEOUS
     Section 13.1 Amendments and Waivers.
     (a) Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement

134



--------------------------------------------------------------------------------



 



of the Seller, the Servicer, the Backup Servicer, the Collateral Custodian, the
Administrative Agent and the Secured Parties; provided that no such amendment,
waiver or modification adversely affecting the rights or obligations of any
Hedge Counterparty shall be effective without the written agreement of such
Person.
     (b) The parties hereto acknowledge and agree that after the Closing Date
the Agreement may need to be amended to correct certain ambiguities or errors as
well as to correct inconsistencies with the terms of the other Transaction
Documents and each such party agrees to cooperate in good faith to effectuate,
and not to unreasonably withhold, delay or condition its consent to, any such
amendments; provided that, notwithstanding the foregoing, to the extent any such
amendment would have a adverse effect on any Secured Party, such Secured Party
shall have the right to consent or withhold consent in its sole discretion.
     Section 13.2 Notices, Etc.
     All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto (provided that, for
avoidance of doubt, Lord Securities Corp. shall not receive notices, reports and
other communications provided pursuant to Article II, and Section 6.10,
Section 6.11 and Section 6.12 hereof). All such notices and communications shall
be effective, upon receipt, or in the case of (a) notice by mail, five days
after being deposited in the United States mail, first class postage prepaid,
(b) notice by telex, when telexed against receipt of answer back, or (c) notice
by facsimile copy, when verbal communication of receipt is obtained.
     Section 13.3 Ratable Payments.
     If any Secured Party, whether by setoff or otherwise, has payment made to
it with respect to any portion of the Aggregate Unpaids owing to such Secured
Party (other than payments received pursuant to Section 11.1) in a greater
proportion than that received by any other Secured Party, such Secured Party
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of the Aggregate Unpaids held by the other Secured Parties so that
after such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Secured Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
     Section 13.4 No Waiver; Remedies.
     No failure on the part of the Administrative Agent, the Purchaser Agents,
the Collateral Custodian, the Backup Servicer or a Secured Party to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies herein provided are cumulative and not
exclusive of any rights and remedies provided by law.

135



--------------------------------------------------------------------------------



 



     Section 13.5 Binding Effect; Benefit of Agreement.
     This Agreement shall be binding upon and inure to the benefit of the
Seller, the Servicer, the Administrative Agent, the Purchaser Agents, the Backup
Servicer, the Collateral Custodian, the Secured Parties and their respective
successors and permitted assigns and, in addition, the provisions of
Section 2.9(a)(i) and Section 2.10(a)(i) shall inure to the benefit of each
Hedge Counterparty, whether or not that Hedge Counterparty is a Secured Party.
     Section 13.6 Term of this Agreement.
     This Agreement, including, without limitation, the Seller’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles VI, VII and VIII,
create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Seller
pursuant to Articles III and IV the indemnification and payment provisions of
Article XI and the provisions of Section 13.9, Section 13.10 and Section 13.11,
shall be continuing and shall survive any termination of this Agreement.
     Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH HEDGE
COUNTERPARTY HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL
COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH
SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
     Section 13.8 Waiver of Jury Trial.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND
EACH HEDGE COUNTERPARTY HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

136



--------------------------------------------------------------------------------



 



     Section 13.9 Costs, Expenses and Taxes.
     (a) In addition to the rights of indemnification granted to the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian, the Secured Parties and its or their Affiliates and officers,
directors, employees and agents thereof under Article XI hereof, the Seller and
Originator agrees to pay on demand all reasonable costs and expenses of the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian and the Secured Parties incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing, which shall be
limited to two audits per year prior to the occurrence of a Termination Event),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith (including any Hedging Agreement),
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent, the Purchaser Agents, the Backup Servicer,
the Collateral Custodian and the Secured Parties with respect thereto and with
respect to advising the Administrative Agent, the Purchaser Agents, the Backup
Servicer, the Collateral Custodian and the Secured Parties as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith (including any Hedging
Agreement), and all costs and expenses, if any (including reasonable counsel
fees and expenses), incurred by the Administrative Agent, the Purchaser Agents,
the Backup Servicer, the Collateral Custodian or the Secured Parties in
connection with the enforcement of this Agreement and the other documents to be
delivered hereunder or in connection herewith (including any Hedging Agreement).
     (b) The Seller and Originator shall pay on demand any and all stamp, sales,
excise and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any agreement or other document
providing liquidity support, credit enhancement or other similar support to the
Purchasers and the Swingline Purchaser in connection with this Agreement or the
funding or maintenance of Advances or Swingline Advances hereunder.
     (c) The Seller and Originator shall pay on demand all other reasonable
costs, expenses and Taxes (excluding income taxes) incurred by the
Administrative Agent, the Purchaser Agents, the Secured Parties (“Other Costs”),
including, without limitation, all costs and expenses incurred by the
Administrative Agent and the Purchaser Agents in connection with periodic audits
of the Seller’s or the Servicer’s books and records.
     Section 13.10 No Proceedings.
     (a) Each of the parties hereto (other than VFCC) and each Hedge
Counterparty (by accepting the benefits of this Agreement) hereby agrees that it
will not institute against, or join any other Person in instituting against,
VFCC, the Administrative Agent, the VFCC or any Liquidity Banks any Insolvency
Proceeding so long as any commercial paper issued by VFCC shall be outstanding
and there shall not have elapsed one year and one day since the last day on
which any such commercial paper shall have been outstanding.

137



--------------------------------------------------------------------------------



 



     (b) Each of the parties hereto (other than a particular Additional
Purchaser) hereby agrees that it will not institute against, or join any other
Person in instituting against such Additional Purchaser, the related Additional
Agent or any of its Liquidity Banks any Insolvency Proceeding so long as any
commercial paper issued by such Additional Purchaser shall be outstanding and
there shall not have elapsed one year and one day since the last day on which
any such commercial paper shall have been outstanding.
     (c) Each of the parties hereto (other than the Administrative Agent without
the consent of the Purchaser Agents) hereby agrees that it will not institute
against, or join any other Person in instituting against, the Seller any
Insolvency Proceeding so long as there shall not have elapsed one year and one
day since the Collection Date; provided that nothing in this Section 13.10 shall
limit any party’s right to file any claim in or otherwise take any action with
respect to any insolvency proceeding that was instituted by any other Person.
     Section 13.11 Recourse Against Certain Parties.
     (a) No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Purchaser Agents, or any Secured
Party as contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any administrator of the Administrative Agent, the Purchaser Agents,
or any Secured Party, or any incorporator, affiliate, stockholder, officer,
employee or director of the Administrative Agent, the Purchaser Agents, or any
Secured Party, or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Administrative Agent, the Purchaser Agents, or any Secured Party contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of the Administrative Agent, the Purchaser
Agents, or any Secured Party, and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Purchaser Agents, or any Secured Party or any incorporator, stockholder,
affiliate, officer, employee or director of the Administrative Agent, the
Purchaser Agents, or any Secured Party or of any such administrator, as such, or
any other of them, under or by reason of any of the obligations, covenants or
agreements of the Administrative Agent, the Purchaser Agents, or any Secured
Party contained in this Agreement or in any other such instruments, documents or
agreements, or that are implied therefrom, and that any and all personal
liability of every such administrator of the Administrative Agent, the Purchaser
Agents, or any Secured Party and each incorporator, stockholder, affiliate,
officer, employee or director of the Administrative Agent, the Purchaser Agents,
or any Secured Party or of any such administrator, or any of them, for breaches
by the Administrative Agent, the Purchaser Agents, or any Secured Party of any
such obligations, covenants or agreements, which liability may arise either at
common law or at equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement. The provisions of this Section 13.11 shall survive the
termination of this Agreement.

138



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything in this Agreement to the contrary, neither
VFCC nor any Additional Purchaser shall have any obligation to pay any amount
required to be paid by it hereunder in excess of any amount available to VFCC or
such Additional Purchaser, as applicable, after paying or making provision for
the payment of its Commercial Paper Notes. All payment obligations of VFCC and
each Additional Purchaser, as applicable, hereunder are contingent on the
availability of funds in excess of the amounts necessary to pay its Commercial
Paper Notes; and each of the other parties hereto agrees that it will not have a
claim under Section 101(5) of the Bankruptcy Code if and to the extent that any
such payment obligation owed to it by VFCC or an Additional Purchaser, as
applicable, exceeds the amount available to VFCC or such Additional Purchaser,
as applicable, to pay such amount after paying or making provision for the
payment of its Commercial Paper Notes.
     (c) Notwithstanding any contrary provision set forth herein, no claim may
be made by the Seller, the Originator or the Servicer or any other Person
against the Administrative Agent and the Secured Parties or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Seller, the Originator and the
Servicer each hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected.
     (d) No obligation or liability to any Obligor under any of the Assets is
intended to be assumed by the Administrative Agent and the Secured Parties under
or as a result of this Agreement and the transactions contemplated hereby

    Section 13.12 Protection of Right, Title and Interest in the Collateral;
Further Action Evidencing Advances and Swingline Advances.

     (a) The Servicer shall cause this Agreement, all amendments hereto and/or
all financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Administrative Agent as
agent for the Secured Parties and of the Secured Parties to the Collateral to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the
Administrative Agent as agent for the Secured Parties hereunder to all property
comprising the Collateral. The Servicer shall deliver to the Administrative
Agent file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Seller shall cooperate fully with the
Servicer in connection with the obligations set forth above and will execute any
and all documents reasonably required to fulfill the intent of this
Section 13.12(a).
     (b) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the Advances and Swingline Advances
hereunder and the security interest granted in the Collateral, or to enable the

139



--------------------------------------------------------------------------------



 



Administrative Agent or the Secured Parties to exercise and enforce their rights
and remedies hereunder or under any Transaction Document.
     (c) If the Seller or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable by the Seller as provided in Article XI.
The Seller irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Seller
(i) to execute on behalf of the Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.
     (d) Without limiting the generality of the foregoing, Seller will, not
earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Advance or Swingline Advance hereunder, unless the
Collection Date shall have occurred:
     (i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and
     (ii) deliver or cause to be delivered to the Administrative Agent an
opinion of the counsel for Seller, in form and substance reasonably satisfactory
to the Administrative Agent, confirming and updating the opinion delivered
pursuant to Section 3.1 with respect to perfection and otherwise to the effect
that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.
Section 13.13 Confidentiality
     (a) Each of the Administrative Agent, the Purchaser Agents, the Secured
Parties, the Servicer, the Collateral Custodian, the Backup Servicer and the
Seller shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business of the
Seller and the Servicer hereto and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
attorneys, investors, potential investors parties that provide or may in the
future provide first loss or credit enhancement to such Person and the agents of
such Persons (“Excepted Persons”); (ii) disclose the existence of the Agreement,
but

140



--------------------------------------------------------------------------------



 



not the financial terms thereof, (iii) disclose such information as is required
by Applicable Law and (iv) disclose the Agreement and such information in any
suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents or any
Hedging Agreement for the purpose of defending itself, reducing its liability,
or protecting or exercising any of its claims, rights, remedies, or interests
under or in connection with any of the Transaction Documents or any Hedging
Agreement. It is understood that the financial terms that may not be disclosed
except in compliance with this Section 13.13(a) include, without limitation, all
fees and other pricing terms, and all Termination Events, Servicer Defaults, and
priority of payment provisions.
     (b) Anything herein to the contrary notwithstanding, the Seller and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Purchaser Agents, the
Collateral Custodian, the Backup Servicer or the Secured Parties by each other,
(ii) by the Administrative Agent, the Purchaser Agents, the Collateral
Custodian, the Backup Servicer and the Secured Parties to any prospective or
actual assignee or participant of any of them provided such Person agrees to
hold such information confidential, or (iii) by the Administrative Agent, the
Purchaser Agents, and the Secured Parties to any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any
Purchaser, as applicable, and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of the confidential nature of such information. In addition, the
Secured Parties, the Administrative Agent and the Purchaser Agents, may disclose
any such nonpublic information as required pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
     (c) Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agents’, the Purchaser Agents’, the
Secured Parties’, the Collateral Custodian’s or the Backup Servicer’s business
or that of their affiliates, (c) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrative Agent, the Purchaser
Agents, the Secured Parties, the Collateral Custodian or the Backup Servicer or
an officer, director, employer, shareholder or affiliate of any of the foregoing
is a party, (d) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Seller, the
Servicer or the Originator or (e) to any affiliate, independent or internal
auditor, agent, employee or attorney of the Collateral Custodian or Backup
Servicer having a need to know the same, provided that the Collateral Custodian
or Backup Servicer advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by the
Seller, Servicer or Originator.
     Section 13.14 Execution in Counterparts; Severability; Integration.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same

141



--------------------------------------------------------------------------------



 



agreement. In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Originator to the Administrative Agent, the Purchaser Agents, and the Secured
Parties.
     Section 13.15 Waiver of Setoff.
     (a) Each of the parties hereto (other than VFCC) hereby waives any right of
setoff it may have or to which it may be entitled under this Agreement from time
to time against VFCC or its assets.
     (b) Each of the parties hereto (other than any one of the Additional
Purchasers) hereby waives any right of setoff it may have or to which it may be
entitled under this Agreement from time to time against such Additional
Purchaser or its assets.
     Section 13.16 Assignments.
     (a) The Purchasers may at any time assign, or grant a security interest or
sell a participation interest in, any Advance (or portion thereof) to any
Person; provided that, in the case of an assignment of the VFCC Variable Funding
Certificate or Additional Purchaser Variable Funding Certificate, the assignee
(other than any assignee that is a Liquidity Bank) shall execute and deliver to
the Servicer and the Administrative Agent a Transferee Letter substantially in
the form of Exhibit K hereto (the “Transferee Letter”). The parties to any such
assignment, grant or sale of participation interest shall execute and deliver to
the VFCC Agent or the related Additional Agent, as applicable, for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties and the VFCC Agent or such Additional Agent,
as applicable. The Seller shall not assign or delegate, or grant any interest
in, or permit any Lien to exist upon, any of the Seller’s rights, obligations or
duties under this Agreement without the prior written consent of the
Administrative Agent and each Hedge Counterparty.
     (b) The Originator may, with the written consent of the Administrative
Agent and VFCC, add additional Persons as an Additional Purchaser or an
Additional Agent or cause an existing Purchaser to increase its Commitment;
provided that the Commitment of any Purchaser may only be increased with the
prior written consent of such Purchaser and the Administrative Agent. Each new
Additional Purchaser and Additional Agent shall become a party hereto by
executing and delivering to the Administrative Agent and the Originators an
Assumption Agreement substantially in the form of Exhibit L hereto (the
“Assumption Agreement”).

142



--------------------------------------------------------------------------------



 



     Section 13.17 Heading and Exhibits.
     The headings herein are for purposes of references only and shall not
otherwise affect the meaning or interpretation of any provision hereof. The
schedules and exhibits attached hereto and referred to herein shall constitute a
part of this Agreement and are incorporated into this Agreement for all
purposes.
     Section 13.18 Loans Subject to Retained Interest Provisions.
     (a) With respect to any Loan included in the Collateral subject to the
Retained Interest provisions of this Agreement, the Seller will own only the
principal portion of such Loans outstanding as of the applicable Cut-Off Date.
Principal Collections received by the Seller or the Servicer on any Revolving
Loans will be allocated first to the portion of such Revolving Loan owned by the
Seller, until the principal amount of such portion is reduced to zero, and then
to the portion not owned by the Seller; provided that if (i) a payment default
occurs with respect to any of the related Loans, (ii) a Liquidity Factor
Reduction Event occurs and continues, (iii) the Originator has determined in its
sole discretion that an Obligor’s credit has deteriorated or the Originator has
determined in its sole discretion to reduce its commitment to an Obligor, or
(iv) an Allocation Adjustment Event occurs, then Principal Collections received
on (x) the applicable Loan (in the case of clause (i) or (iii) above or during
the time that a Liquidity Factor Reduction Event exists and continues in the
case of clause (ii) above) or (y) all the Revolving Loans (in the case of
clauses (iv) above) will be allocated between the portion owned by the Seller
and the portion not owned by the Seller, pro rata based upon the outstanding
principal amount of each such portion.
     (b) With respect to any Term Loans included in the Collateral subject to
the Retained Interest provisions of this Agreement, Principal Collections and
Interest Collections received by the Servicer will be allocated between the
portion owned by the Seller and to the portion not owned by the Seller (if any)
on a pro rata basis according to the outstanding principal amount of such
portion.
     Section 13.19 Tax Treatment of Advances.
     It is the intention of the Seller and the Purchasers that, for U.S.
federal, state and local income and franchise tax purposes only, the Advances
and Swingline Advances made hereunder will be treated as indebtedness secured by
the Collateral. The Seller, by entering into this Agreement, and the Purchasers,
by making the Advances and Swingline Advances, as applicable, described herein,
agree to treat the Advances and Swingline Advances, as applicable, for U.S.
federal, state and local income and franchise tax purposes as indebtedness. The
provisions of this Agreement and all related Transaction Documents shall be
construed to further these intentions of the parties.
[Remainder of Page Intentionally Left Blank.]

143



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              THE SELLER:   CSE QRS FUNDING I LLC    
 
           
 
  By:   /s/ Thomas A. Fink
 
        Name: Thomas A. Fink
Title: Chief Financial Officer and Senior Vice
President
   
 
                CSE QRS Funding I LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention:             Treasurer
Facsimile No.:       (301) 841-2375
Confirmation No.: (301) 841-2731    
 
            THE ORIGINATOR   CSE MORTGAGE LLC    
AND SERVICER:
           
 
  By:   /s/ Thomas A. Fink
 
        Name: Thomas A. Fink
Title: Financial Officer and Senior Vice
President    
 
                CSE Mortgage LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention:                Treasurer
Facsimile No.:         (301) 841-2375
Confirmation No.:   (301) 841-2731    

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



              VFCC:   VARIABLE FUNDING CAPITAL
COMPANY LLC    
Commitment:
           
 
           
$470,000,000
  By:   Wachovia Capital Markets, LLC,
as attorney-in-fact    
 
           
 
  By:   /s/ Douglas R Wilson, Sr.
 
        Name: Douglas R. Wilson, Sr.    
 
  Title:   Vice President    
 
                Variable Funding Capital Company LLC
c/o Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0600
Charlotte, North Carolina 28288
Attention:                Raj Shah
Facsimile No.:            (704) 383-7979
Confirmation No.:       (704) 374-6230    

With respect to notices required pursuant to Section 13.2, a copy of notices
sent to VFCC shall be sent to:

                  Lord Securities Corp.
2 Wall Street, 19th Floor
New York, New York 10005
Attention:                Vice President
Facsimile No.:          (212) 346-9012
Confirmation No.:    (212) 346-9008
   
 
            THE ADMINISTRATIVE AGENT   WACHOVIA CAPITAL MARKETS, LLC    
AND THE VFCC AGENT
           
 
  By:   /s/ Raj Shah    
 
                Name: Raj Shah
Title: Director    
 
                Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0600
Charlotte, North Carolina 28288
Attention:                 Raj Shah
Facsimile No.:          (704) 383-7979
Confirmation No.:    (704) 374-6230    

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



              THE SWINGLINE PURCHASER:   WACHOVIA BANK, NATIONAL
ASSOCIATION    
 
           
Commitment:
           
 
           
$0
           
 
  By:   /s/ Michael Romanzo
 
        Name: Michael Romanzo
Title: Vice President    
 
                Wachovia Bank, National Association
One Wachovia Center, Mail Code: NC0600
Charlotte, North Carolina 28288
Attention:                Raj Shah
Facsimile No.:          (704) 383-7979
Confirmation No.:    (704) 374-6230    

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



                  THE BACKUP SERVICER:
AND THE COLLATERAL
CUSTODIAN:   WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual capacity but solely as Backup Servicer    
 
                    By:   /s/ Joe Nardi                       Name: Joe Nardi
Title: Vice President    
 
                    Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479         Attention:   Corporate Trust Services    
 
          Collateral-Backed Administration         Facsimile No.:   (612)
667-3539         Confirmation No.:   (612) 667-8058    

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to
as of the date first written above.
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Hedge Counterparty

         
By:
  /s/ Bruce Young    
 
        Name: Bruce Young     Title: Senior Vice President    

Wachovia Bank, National Association
One Wachovia Center, DC-8
Charlotte, North Carolina 28202-0600
Attention:                 Bruce M. Young
Facsimile No.:         (704) 383-0575
Confirmation No.:   (704) 383-8778

 